




--------------------------------------------------------------------------------


Exhibit 10.4
[EXECUTION VERSION]
CREDIT AGREEMENT


dated as of


December 17, 2012


among


SPECTRUM BRANDS, INC.
as Lead Borrower


and


SPECTRUM BRANDS CANADA, INC.,
as Canadian Borrower,


SB/RH HOLDINGS, LLC,


THE LENDERS PARTY HERETO


and


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
_________________
DEUTSCHE BANK SECURITIES INC.,


and


BARCLAYS BANK PLC,
as Joint Bookrunners and Joint Lead Arrangers,


BARCLAYS BANK PLC,
as Syndication Agent,
and
JEFFERIES GROUP, INC., SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents




--------------------------------------------------------------------------------

Table of Contents



 
 
 
Page
Article I Definitions
 
1
 
 
 
 
 
Section 1.01
Defined Terms
1
 
Section 1.02
Terms Generally
59
 
Section 1.03
Accounting Terms
59
 
Section 1.04
Pro Forma Calculations
60
 
Section 1.05
Classification of Loans and Borrowings
60
 
Section 1.06
Currency Equivalents Generally
61
 
Section 1.07
Rounding
61
 
Section 1.08
References to Laws
61
 
Section 1.09
Times of Day
61
 
Section 1.10
Covenant Compliance Generally
61
 
Section 1.11
Available Amount Transactions
61
 
Section 1.12
Interest Rate Calculations
62
 
 
 
 
Article II Term Loan Facilities


62
 
 
 
 
 
Section 2.01
Commitments
62
 
Section 2.02
Term Loans
63
 
Section 2.03
Borrowing Procedure
64
 
Section 2.04
Evidence of Debt; Repayment of Loans
64
 
Section 2.05
Fees
65
 
Section 2.06
Interest on Loans
66
 
Section 2.07
Default Interest
66
 
Section 2.08
Alternate Rate of Interest
67
 
Section 2.09
Termination of Initial Term Loan Commitments and Canadian Term Commitments
67
 
Section 2.10
Conversion and Continuation of Borrowings
67
 
Section 2.11
Repayment of Term Borrowings
69
 
Section 2.12
Voluntary Prepayment
71
 
Section 2.13
Mandatory Prepayments
72
 
Section 2.14
Reserve Requirements; Change in Circumstances
75
 
Section 2.15
Change in Legality
76
 
Section 2.16
Breakage
77
 
Section 2.17
Pro Rata Treatment
77
 
Section 2.18
Sharing of Setoffs
77
 
Section 2.19
Payments
78
 
Section 2.20
Taxes
78
 
Section 2.21
Assignment of Commitments under Certain Circumstances; Duty to Mitigate
81
 
Section 2.22
Incremental Term Loans
82
 
Section 2.23
New Term Loan Facility
84




NEWYORK 8642840 (2K)
 
 




--------------------------------------------------------------------------------

Table of Contents
(continued)



 
Section 2.24
New Incremental Notes
86
 
Section 2.25
Extensions of Term Loans
87
 
Section 2.26
Refinancing Amendments
90
 
Section 2.27
Lead Borrower
92
 
 
 
 
Article III Representations and Warranties
92
 
 
 
 
 
Section 3.01
Organization; Powers
92
 
Section 3.02
Authorization
92
 
Section 3.03
Enforceability
93
 
Section 3.04
Governmental Approvals
93
 
Section 3.05
Financial Statements
93
 
Section 3.06
No Material Adverse Change
94
 
Section 3.07
Title to Properties; Possession Under Leases
94
 
Section 3.08
Subsidiaries
95
 
Section 3.09
Litigation; Compliance with Laws
95
 
Section 3.10
Designation of Indebtedness
95
 
Section 3.11
Federal Reserve Regulations
95
 
Section 3.12
Investment Company Act
96
 
Section 3.13
Use of Proceeds
96
 
Section 3.14
Tax Returns
96
 
Section 3.15
No Material Misstatements
96
 
Section 3.16
Employee Benefit Plans
96
 
Section 3.17
Environmental Matters
97
 
Section 3.18
Insurance
97
 
Section 3.19
Security Documents
97
 
Section 3.20
Location of Real Property and Leased Premises
99
 
Section 3.21
Labor Matters
100
 
Section 3.22
Solvency
100
 
Section 3.23
Indebtedness
100
 
Section 3.24
Sanctioned Persons; Sanctions Laws and Regulations
100
 
Section 3.25
Foreign Corrupt Practices Act
101
 
Section 3.26
Intellectual Property
101
 
 
 
 
Article IV Conditions of Lending
101
 
 
 


 
Section 4.01
All Credit Events after the Closing Date
101
 
Section 4.02
First Credit Event
102
 
 
 
 
Article V Affirmative Covenants
106
 
 
 
 
 
Section 5.01
Existence; Compliance with Laws; Businesses and Properties
106





--------------------------------------------------------------------------------

Table of Contents
(continued)



 
Section 5.02
Insurance
106
 
Section 5.03
Obligations and Taxes
108
 
Section 5.04
Financial Statements, Reports, etc.
108
 
Section 5.05
Litigation and Other Notices
110
 
Section 5.06
Information Regarding Collateral
111
 
Section 5.07
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
112
 
Section 5.08
Use of Proceeds
112
 
Section 5.09
Employee Benefits
112
 
Section 5.10
Compliance with Environmental Laws
112
 
Section 5.11
Preparation of Environmental Reports
112
 
Section 5.12
Further Assurances
113
 
Section 5.13
Compliance with Terms of Material Leaseholds
114
 
Section 5.14
Maintenance of Company Separateness of Unrestricted Subsidiaries
114
 
Section 5.15
Designation of Subsidiaries
114
 
Section 5.16
Post-Closing Items
115
 
 
 
 
ARTICLE VI Negative Covenants
117
 
 
 
 
 
Section 6.01
Indebtedness
117
 
Section 6.02
Liens
121
 
Section 6.03
Sale and Lease-back Transactions
124
 
Section 6.04
Investments, Loans and Advances
124
 
Section 6.05
Mergers, Consolidations and Dispositions
127
 
Section 6.06
Restricted Payments; Restrictive Agreements
131
 
Section 6.07
Transactions with Affiliates
134
 
Section 6.08
Change in Nature of Business
134
 
Section 6.09
Other Indebtedness and Agreements
134
 
Section 6.10
Fiscal Year
135
 
Section 6.11
Certain Equity Securities
135
 
Section 6.12
Holdings
136
 
 
 
 
Article VII Events of Default
136
 
 
 
 
 
Section 7.01
Events of Default
136
 
Section 7.02
Application of Proceeds
139
 
 
 
 
ARTICLE VIII The Administrative Agent and the Collateral Trustee; etc
141
 
 
 
 
ARTICLE IX Miscellaneous
148
 
 
 
 
 
Section 9.01
Notices; Electronic Communications
148
 
Section 9.02
Survival of Agreement
151





--------------------------------------------------------------------------------

Table of Contents
(continued)



 
Section 9.03
Binding Effect
151
 
Section 9.04
Successors and Assigns
151
 
Section 9.05
Expenses; Indemnity
158
 
Section 9.06
Right of Setoff
160
 
Section 9.07
Applicable Law
160
 
Section 9.08
Waivers; Amendment
160
 
Section 9.09
Interest Rate Limitation
162
 
Section 9.10
Entire Agreement
163
 
Section 9.11
Waiver of Jury Trial
163
 
Section 9.12
Severability
163
 
Section 9.13
Counterparts
163
 
Section 9.14
Headings
164
 
Section 9.15
Jurisdiction; Consent to Service of Process
164
 
Section 9.16
Confidentiality
164
 
Section 9.17
Lender Action
165
 
Section 9.18
USA PATRIOT Act Notice
165
 
Section 9.19
Nature of Borrowers Obligations
165
 
Section 9.20
Judgment Currency
166
 
Section 9.21
Waiver of Sovereign Immunity
166
 
Section 9.22
Accounting Matters
167
 
Section 9.23
Electronic Execution of Assignments and Certain Other Documents
167
 
Section 9.24
Use of Name, Logo. etc.
167
 
Section 9.25
Designation of Indebtedness
167
 
Section 9.26
Debt Allocation Mechanism
168







--------------------------------------------------------------------------------

Table of Contents
(continued)

SCHEDULES
Schedule 1.01(a)    -    Closing Date Mortgaged Properties
Schedule 1.01(b)    -    Subsidiary Guarantors
Schedule 1.01(c)    -    Fixed Charge Coverage Ratio
Schedule 2.01    -    Lenders and Commitments
Schedule 3.08    -    Subsidiaries
Schedule 3.09    -    Litigation
Schedule 3.16    -    ERISA Events
Schedule 3.17    -    Environmental Matters
Schedule 3.18    -    Insurance
Schedule 3.19(a)    -    UCC Filing Offices
Schedule 3.19(c)    -    Mortgage Filing Offices
Schedule 3.20(a)    -    Owned Real Property
Schedule 3.20(b)    -    Leased Real Property
Schedule 3.21    -    Labor Matters
Schedule 3.23    -    Indebtedness
Schedule 4.02(a)    -    Local Counsel
Schedule 5.16    -    Post-Closing Items
Schedule 6.01    -    Existing Indebtedness
Schedule 6.02    -    Existing Liens
Schedule 6.04    -    Existing Investments
Schedule 6.06        Existing Restrictive Agreements
Schedule 6.07    -    Existing Transactions with Affiliates
EXHIBITS
Exhibit A    -    Form of Administrative Questionnaire
Exhibit B    -    Form of Assignment and Acceptance
Exhibit C    -    Form of Borrowing Request
Exhibit D-1    -    U.S. Security Agreement
Exhibit D-2    -    Form of Canadian Security Agreement
Exhibit D-3    -    Canadian Perfection Certificate
Exhibit E-1    -    Form of Holdings/Lead Borrower Guaranty
Exhibit E-2    -    Form of U.S. Subsidiary Guaranty
Exhibit E-3    -    Form of Canadian Guaranty
Exhibit F    -    [Reserved]
Exhibit G    -    Collateral Trust Agreement
Exhibit H    -    ABL Intercreditor Agreement
Exhibit I    -    Form of Affiliate Subordination Agreement
Exhibit J-1
-    Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP

Exhibit J-2
-    Form of Opinion of Osler, Hoskin & Harcourt LLP

Exhibit J-3
-    Form of Local Counsel Opinions

Exhibit K    -    Form of Officer’s Certificate
Exhibit L    -    Form of Solvency Certificate
Exhibit M    -    Form of United States Tax Compliance Certificate




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of December 17, 2012, among SPECTRUM BRANDS, INC., a
Delaware corporation (the “Lead Borrower” or “Spectrum”), SPECTRUM BRANDS
CANADA, INC., a Canadian corporation (the “Canadian Borrower” and, together with
the Lead Borrower, collectively, the “Borrowers”), SB/RH HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the Lenders (such term and each
other capitalized term used but not defined in this introductory statement
having the meaning given to it in Article I), DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent for the Lenders (in such capacity, including any
successor thereto, the “Administrative Agent”), DEUTSCHE BANK SECURITIES INC.
and BARCLAYS BANK PLC (“Barclays”) as joint lead arrangers (“Joint Lead
Arrangers”) and joint bookrunners (“Joint Bookrunners”), Barclays as syndication
agent (in such capacity, the “Syndication Agent”) and JEFFERIES GROUP, INC.,
SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as co-documentation
agents (each in such capacity, a “Co-Documentation Agent”).
PRELIMINARY STATEMENTS
Pursuant to the Acquisition Agreement (as defined below) Stanley Black & Decker,
Inc. (the “Seller”) has agreed to sell, and Spectrum has agreed to acquire, (i)
pursuant to the First Acquisition (as defined in the Acquisition Agreement), the
assets and business comprising the residential hardware and home improvement
business of the Seller, consisting of the HHI Companies Equity Interests, the
Transferred HHI Assets and the Assumed HHI Liabilities (each as defined in the
Acquisition Agreement and collectively, the “HHI Business”) and (ii) pursuant to
the Second Acquisition (as defined in the Acquisition Agreement), the assets and
business comprising the residential hardware and home improvement business of
the Seller, consisting of the TLM Philippines Equity Interests, the Transferred
TLM Assets and the Assumed TLM Liabilities (each, as defined in the Acquisition
Agreement and collectively, the “TLM Business” and together with the HHI
Business, the “Acquired Company”).
The Borrowers have requested that, upon the satisfaction in full of the
conditions precedent set forth in Article IV below, the applicable Lenders make
available Initial U.S. Term Loans denominated in Dollars to the Lead Borrower in
an aggregate principal amount of $700,000,000 and Initial Canadian Term Loans
denominated in Canadian Dollars to the Canadian Borrower in an aggregate
principal amount equal to the Canadian Dollar Equivalent of $100,000,000, in
each case pursuant to this Agreement.
The Lenders are willing to provide the Initial U.S. Term Loans and the Initial
Canadian Term Loans on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
Article I

Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

1

--------------------------------------------------------------------------------




“ABL Credit Agreement” shall mean that certain Loan and Security Agreement dated
as of June 16, 2010, among Spectrum and certain of its Subsidiaries, as
borrowers, the lenders party thereto, and Bank of America, N.A., as
administrative agent.
“ABL Documents” shall mean the ABL Credit Agreement and all other instruments,
agreements and other documents delivered thereunder or providing for any
Guarantee or other right in respect thereof.
“ABL Intercreditor Agreement” shall mean the Intercreditor Agreement, dated June
16, 2010, among Spectrum, Holdings, certain of Spectrum’s subsidiaries, the
Collateral Trustee and Bank of America, N.A., as administrative agent under the
ABL Credit Agreement.
“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate or the Canadian Prime Rate,
as applicable.
“Acquired Company” shall have the meaning assigned to such term in the Preamble.
“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(f).
“Acquisition” shall mean the collective reference to the First Acquisition and
the Second Acquisition (as each term is defined in the Acquisition Agreement).
“Acquisition Agreement” shall mean that certain Acquisition Agreement dated
October 8, 2012 (together with the exhibits and disclosure schedules thereto)
between the Seller and Spectrum.
“Acquisition Representations” shall mean the representations made by the Seller
with respect to the Acquired Company in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Spectrum
or any of its Subsidiaries has the right (determined without regard to any
notice requirement thereof) to terminate the obligations of Spectrum or any of
its Subsidiaries under the Acquisition Agreement or decline to consummate the
Acquisition (in each case pursuant to the terms thereof) as a result of a breach
of one or more of such representations in the Acquisition Agreement.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (a)
1.25% and (b) the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

2

--------------------------------------------------------------------------------




“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit I pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
“Affiliated Lender” shall mean the Permitted Investors and their respective
Affiliates (other than Holdings, the Borrowers and any of their respective
Subsidiaries).
“Agents” shall mean the Collateral Trustee, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents.
“Agreement” shall mean this Credit Agreement dated as of December 17, 2012.
“Agreement Currency” shall have the meaning assigned to such term in Section
9.20.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrowers or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated on such date.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, (c) the Adjusted LIBO Rate
applicable for an Interest Period of one month beginning on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1% and
(d) 2.25%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective as of the opening of business on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

3

--------------------------------------------------------------------------------




“Applicable Excess Cash Flow Percentage” shall mean 50%; provided that, so long
as no Default or Event of Default exists on the respective Excess Cash Flow
Payment Date, (i) if the Total Net Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than or equal to 3.50:1.00
but greater than 2.50:1.00, then the Applicable Excess Cash Flow Percentage
instead shall be 25% and (ii) if the Total Net Leverage Ratio as of the last day
of the respective Excess Cash Flow Payment Period is less than or equal to
2.50:1.00, then the Applicable Excess Cash Flow Percentage instead shall be 0%.
“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Loan bearing interest at a rate determined by reference to the Adjusted LIBO
Rate, 3.25% per annum and (b) with respect to any ABR Loan bearing interest at a
rate determined by reference to the Alternate Base Rate, 2.25% per annum.
“Applicable Canadian Margin” shall mean, for any day (a) with respect to any
Eurodollar Loan bearing interest at a rate determined by reference to the CDOR
Rate, 3.75% per annum and (b) with respect to any ABR Loan bearing interest at a
rate determined by reference to the Canadian Prime Rate, 2.75% per annum.
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise) by the Lead Borrower or any of its Restricted Subsidiaries
to any Person other than the Lead Borrower or any Subsidiary Guarantor of (a)
any Equity Interests of any of the Restricted Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Lead Borrower or
any of its Restricted Subsidiaries.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
“Available ECF Amount” shall mean, at any date (the “Reference Date”), the sum
of:
(a)    Cumulative Retained Excess Cash Flow Amount minus (a) any amounts thereof
used to make Investments pursuant to Section 6.04(q)(y) after the Closing Date
and on or prior to such date; plus
(b)    the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Capital Stock) received or made by the
Lead Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Lead Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date; plus

4

--------------------------------------------------------------------------------




(c)    to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Lead Borrower or any of
its Restricted Subsidiaries from any Minority Investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus
(d)    to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Lead Borrower or any of its Restricted
Subsidiaries from any Minority Investments or Unrestricted Subsidiaries during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Lead Borrower or any of its Restricted Subsidiaries to such Minority
Investments or Unrestricted Subsidiaries; plus
(e)    to the extent not (A) included in clause (a) above, (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.13(a), the aggregate amount of
all Net Cash Proceeds received by the Lead Borrower or any of its Restricted
Subsidiaries in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date; minus
(f)    the aggregate amount of Restricted Payments thereof made after the
Closing Date and on or prior to such date pursuant to Section 6.06(a)(viii);
minus
(g)    the aggregate amount of payments thereof made after the Closing Date and
on or prior to such date pursuant to Section 6.09(b)(i)(2).
“Barclays” shall have the meaning assigned to such term in the introductory
statement hereto.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowers” shall have the meaning assigned to such term in the introductory
statement hereto.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

5

--------------------------------------------------------------------------------




“Borrowing Base” shall mean the sum of (1) 60% of the book value of inventory of
the Lead Borrower and its Restricted Subsidiaries and (2) 80% of the net trade
and other accounts receivables of the Lead Borrower and its Restricted
Subsidiaries (as reported on the consolidated balance sheet of the Lead Borrower
and its Restricted Subsidiaries in accordance with GAAP) (in each case,
determined as of the end of the most recently ended Fiscal Quarter of the Lead
Borrower for which internal consolidated financial statements of the Lead
Borrower are available, and, in the case of any determination relating to any
incurrence of Indebtedness on a pro forma basis including (x) any property or
assets of a type described above acquired since the end of such Fiscal Quarter
and (y) any property or assets of a type described above being acquired in
connection therewith).
“Borrowing Request” shall mean a request by the Lead Borrower (on behalf of
itself or the Canadian Borrower) in accordance with the terms of Section 2.03
and substantially in the form of Exhibit C, or such other form as shall be
approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close and
(ii):
(a)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, shall mean any such day described in clause (i) above that is also a
London Banking Day; and
(b)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Canadian Dollars, any fundings, disbursements, settlements and
payments in Canadian Dollars in respect of any such Eurodollar Loan, or any
other dealings in Canadian Dollars to be carried out pursuant to this Agreement
in respect of any such Eurodollar Loan, shall mean any such day any such day
described in clause (i) above that is also a Canadian Banking Day.
“Canadian Anti-Terrorism Laws” means any Canadian law, judgment, order,
executive order, decree, ordinance, rule or regulation related to terrorism
financing or money laundering including Part II.1 of the Criminal Code, R.S.C.
1985, c.C-46, the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act, S.C. 2000, c. 17, regulations promulgated pursuant to the Special Economic
Measures Act, S.C. 1992, c. 17 and the United Nations Act, R.S.C. 1985, c. U-2,
in each case, as amended.
“Canadian Banking Day” shall mean any day on which dealings in Canadian Dollar
deposits are conducted by and between banks in the Canadian interbank market.
“Canadian Borrower” shall have the meaning assigned to such term in the
introductory statement hereto.
“Canadian Collateral” shall mean all of the property which is subject or is
purported to be subject to the Liens granted by the Canadian Collateral
Documents.

6

--------------------------------------------------------------------------------




“Canadian Collateral Documents” shall mean, collectively, the Canadian Security
Agreement, each of the Canadian Mortgages and any other security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 5.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Canadian Secured
Parties.
“Canadian Dollar Equivalent” means, with respect to an amount denominated in
Dollars, the equivalent in Canadian Dollars of such amount determined at the
Exchange Rate on the applicable date designated by the Administrative Agent.
“Canadian Dollars and C$” shall mean the lawful currency of Canada.
“Canadian Foreign/Non-Guarantor Investment Amount” shall have the meaning
assigned to such term in Section 6.04(a)(ii).
“Canadian Guaranty” shall mean the Canadian Guaranty dated as of the date hereof
made by the Canadian Subsidiary Guarantors in favor of the Administrative Agent
on behalf of the Canadian Secured Parties, substantially in the form of Exhibit
E-3, together with each other guaranty and guaranty supplement delivered
pursuant to Section 5.12.
“Canadian Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of some or all of the debts of a Person or
a stay of proceedings to enforce some or all claims of creditors against a
Person.
“Canadian Intellectual Property Security Agreement” shall mean, collectively,
the intellectual property security agreement (dated the date hereof) executed by
the Canadian Borrower and the applicable Canadian Subsidiary Guarantors,
substantially in the form of the exhibit to the Canadian Security Agreement,
together with each other intellectual property security agreement or
intellectual property security agreement supplement executed and delivered by
the Canadian Borrower or a Canadian Subsidiary Guarantor pursuant to
Section 5.12.
“Canadian Loan Parties” shall mean, collectively, the Canadian Borrower and the
Canadian Subsidiary Guarantors.
“Canadian Mortgaged Properties” shall mean, initially, the owned real properties
specified on Part 2 of Schedule 1.01(a) of the Canadian Loan Parties, with
respect to which a Canadian Mortgage is granted pursuant to Section 5.16 and
shall include each other parcel of owned real property and improvements thereto
with respect to which a Canadian Mortgage is granted pursuant to Section 5.12.
“Canadian Mortgages” shall mean the mortgages, deeds of trust, hypothecs,
debentures, assignments of leases and rents, modifications and other security
documents delivered pursuant to Sections 5.12 or 5.16.

7

--------------------------------------------------------------------------------




“Canadian Obligations” shall mean all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Canadian Loan Party arising under any
Loan Document or otherwise with respect to any Canadian Term Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and expenses that accrue after the commencement by or
against any Canadian Loan Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, fees and expenses are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Canadian Obligations of the
Canadian Loan Parties under the Loan Documents (and any of their Subsidiaries to
the extent they have obligations under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, counsels’ fees, indemnities
and other amounts payable by any Canadian Loan Party under any Loan Document,
(b) obligations of any Canadian Loan Party arising under any Secured Hedging
Agreement and (c) Cash Management Obligations.
“Canadian Payment Office” shall mean the office of the Administrative Agent
located at 199 Bay Street, 47th floor, Suite 4700, Toronto, Ontario, Canada M5L
1E9 (Attention: Marcellus Leung) or such other office as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
“Canadian Perfection Certificate” shall mean the perfection certificate
substantially in the form of Exhibit D-3 to this Agreement.
“Canadian Prime Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the variable per annum rate of interest quoted in
the Wall Street Journal, Money Rates Section as the Prime Rate, as in effect
from time to time, for Canadian Dollar loans in Canada, (b) the rate of interest
per annum that is equal to the sum of (I) the CDOR Rate (as determined by
subsection (x) of such definition) for a one month Interest Period and (II)
1.00% per annum, and (c) the CDOR Floor plus 1.00% per annum.
“Canadian Prime Rate Loans” shall mean Canadian Term Loans denominated in
Canadian Dollars that bear interest based on the Canadian Prime Rate.
“Canadian Restricted Subsidiary” shall mean a Restricted Subsidiary of the Lead
Borrower that is a Canadian Subsidiary.
“Canadian Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the Canadian Security Agreement.
“Canadian Security Agreement” shall mean, collectively, the Canadian Security
Agreement dated the date hereof executed by the Canadian Borrower and each
Canadian Subsidiary Guarantor, substantially in the form of Exhibit D-2,
together with each other Canadian security agreement and Canadian security
agreement supplement executed and delivered pursuant to Section 5.12.

8

--------------------------------------------------------------------------------




“Canadian Subsidiary” shall mean, with respect to any Person, each Subsidiary of
such Person that is organized under the laws of Canada or any province or
territory thereof, other than the Canadian Borrower.
“Canadian Subsidiary Guarantors” shall mean any wholly-owned Canadian Subsidiary
of the Lead Borrower listed on Part II of Schedule 1.01(b) and each other
Canadian Subsidiary of the Lead Borrower that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 5.12.
“Canadian Term Lender” shall have the meaning specified Section 2.01(a)(ii).
“Canadian Term Borrowing” shall mean a borrowing consisting of simultaneous
Canadian Term Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a)(ii), in each case, on the Closing Date.
“Canadian Term Commitment” shall mean, as to each Lender, its obligation to make
Initial Canadian Term Loans to the Canadian Borrower pursuant to
Section 2.01(a)(ii) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Canadian Term Commitment” or opposite such caption in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The initial aggregate amount of the Canadian Term Commitments is the
Canadian Dollar Equivalent of $100,000,000.
“Canadian Term Loans” shall mean the Initial Canadian Term Loans, any Other
Canadian Term Loans and any Extended Canadian Term Loans.
“Canadian Term Loan Maturity Date” with respect to the Initial Canadian Term
Loans, shall mean December 17, 2019; provided that if the Senior Secured Notes
have not been refinanced in full on or before the date that is 91 days prior to
the stated maturity date of the Senior Secured Notes, then the Canadian Term
Loan Maturity Date shall be such earlier date.
“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Lead Borrower and its
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Lead Borrower for such period prepared in
accordance with GAAP but excluding in each case any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified

9

--------------------------------------------------------------------------------




and accounted for as capital leases on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Cash Equivalents” shall mean:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
(f)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
“Cash Management Bank” shall mean any Person that is a Lender or an Affiliate of
a Lender at the time it initially provides any Cash Management Services, whether
or not such Person subsequently ceases to be a Lender or an Affiliate of a
Lender.
“Cash Management Obligations” shall mean obligations owed by the Lead Borrower
or any of its Restricted Subsidiaries to any Cash Management Bank in respect of
or in connection with any Cash Management Services and designated by the Cash
Management Bank and the Lead Borrower in writing to the Administrative Agent as
“Cash Management Obligations”; provided that the obligations of the Lead
Borrower or any of its Restricted Subsidiaries in respect of or in connection
with such Cash Management Services have not been designated as ABL Obligations
(as such term is defined in the ABL Intercreditor Agreement).

10

--------------------------------------------------------------------------------




“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
“Casualty Event” shall mean any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
“CDOR Floor” shall mean 1.25% per annum.
“CDOR Rate” shall mean, with respect to any Eurodollar Borrowing in Canadian
Dollars for any Interest Period, the higher of (x) the rate applicable to
Canadian Dollar bankers’ acceptances for a period equal to such Interest Period
appearing on the “Reuters Screen CDOR Page” (as defined in the International
Swaps and Derivatives Association, Inc. 2000 definitions, as modified and
amended from time to time), rounded to the nearest 1/100th of 1% (with .005%
being rounded up), at approximately 10:00 a.m. (Eastern Time), on the date that
is two Business Days prior to the commencement of such Interest Period, provided
that if such rate does not appear on the Reuters Screen CDOR Page on such day
the CDOR Rate on such day shall be the rate for such period applicable to
Canadian Dollar bankers’ acceptances quoted by a bank listed in Schedule I of
the Bank Act (Canada), as selected by the Administrative Agent, as of 10:00 a.m.
(Eastern Time) on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day plus 0.10% per annum and (y) the CDOR Floor.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.


“CFC Holding Company” shall mean with respect to the U.S. Term Loans any
Subsidiary of the Lead Borrower that owns one or more CFCs, either directly or
indirectly through other entities that are disregarded entities or partnerships
for U.S. federal income tax purposes, and substantially all the assets of such
entities (excluding equity interests in each other) consist of equity interests
of such CFCs.


A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), other than the Permitted Investors, shall
own, directly or indirectly, beneficially or of record, shares representing more
than (i) 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Super Holdco and (ii) the aggregate ordinary
voting power represented by the issued and outstanding capital stock of Super
Holdco directly or indirectly owned by the Permitted Investors, (b) a majority
of the seats (other than vacant seats) on the board of directors of Super Holdco
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of Super Holdco (or any committee thereof with the authority
to nominate directors) or the Permitted Investors nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Super Holdco, Holdings or the Lead Borrower shall
occur under and as defined in any indenture or

11

--------------------------------------------------------------------------------




agreement in respect of Material Indebtedness (including the Senior Secured
Notes, any Permitted First Priority Refinancing Debt, any Permitted Second
Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt, the Senior
Notes, the Existing Unsecured Notes, any New Incremental Notes and any Permitted
Ratio Debt), (d) Super Holdco shall cease to directly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of Holdings, (e)
Holdings shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding Equity Interests of the Lead Borrower or (f) the Lead
Borrower shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of the Canadian Borrower.


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date. For
purposes of this definition and Section 2.14, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof; provided that increased costs as a result of any Change in Law pursuant
to this clause (i) shall only be reimbursable by the Loan Parties to the extent
the applicable Lender is requiring reimbursement therefor from similarly
situated borrowers under comparable syndicated credit facilities, and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall in each case described
in clauses (i) and (ii) above, be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean (a) when used with respect to Lenders, refers to whether such
Lenders are Term Loan Lenders or Extending Term Loan Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are Initial Term Loan
Commitments, Canadian Term Commitments or Other Term Loan Commitments and (c)
when used with respect to Loans, refers to whether such Loans are U.S. Term
Loans, Canadian Term Loans, Other Term Loans or Extended Term Loans, in each
case, under this Agreement, of which such Loan or Commitment shall be a part.
“Closing Date” shall mean the date of the making of the Initial Term Loans under
this Agreement.
“Closing Date Mortgaged Properties” shall mean, collectively, the Existing
Mortgaged Properties and the New Mortgaged Properties specified on Schedule
1.01(a).
“Co-Documentation Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

12

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
“Collateral Trust Agreement” shall mean the Collateral Trust Agreement, dated
June 16, 2010, by and among Spectrum, Holdings, certain subsidiaries of
Spectrum, Credit Suisse AG, Cayman Islands Branch, as administrative agent under
the Existing Term Loan Agreement, the Senior Secured Notes Indenture Trustee and
the Collateral Trustee, as supplemented by the Supplement to Collateral Trust
Agreement, dated November 7, 2011, executed and delivered by Seed Resources,
L.L.C. and acknowledged and agreed to by the Collateral Trustee and the
Supplement to Collateral Trust Agreement, dated as of the Closing Date, executed
and delivered by certain subsidiaries of the Lead Borrower and acknowledged and
agreed to by the Collateral Trustee and as modified by the Collateral Trust
Joinder executed and delivered by the Administrative Agent and acknowledged and
agreed to by the U.S. Loan Parties and the Collateral Trustee.
“Collateral Trustee” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral trustee for the Secured Parties (as defined in the
Collateral Trust Agreement), including any successor thereto in such capacity.
“Commitment” shall mean the Initial Term Loan Commitment, the Canadian Term
Commitment, any Other Term Loan Commitment, any Incremental Term Loan Commitment
and any New Term Loan Commitment.
“Commitment Letter” shall mean the Amended and Restated Commitment Letter dated
October 19, 2012, among the Lead Borrower, the Joint Lead Arrangers, the
Co-Documentation Agents and the Administrative Agent, as amended by the Amended
and Restated Commitment Letter, dated as of November 16, 2012, among the Lead
Borrower, the Joint Lead Arrangers, the Co-Documentation Agents and the
Administrative Agent.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof), where appropriate.
“Company Competitor” shall mean any person that competes in any material respect
with the business of Holdings, the Borrowers and their Subsidiaries from time to
time, in each case as specifically identified by the Lead Borrower to the
Administrative Agent from time to time in writing.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Lead Borrower dated October, 2012.
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Lead Borrower and it Restricted Subsidiaries on
a consolidated

13

--------------------------------------------------------------------------------




basis, the aggregate of all taxes based on income, profits or capital of the
Lead Borrower and its Restricted Subsidiaries (including (i) federal, state,
franchise, excise and similar taxes and foreign withholding taxes, (ii)
penalties and interest related to such taxes or arising from any tax
examinations and (iii) taxes in respect of repatriated funds), paid in cash
during such period to the extent they exceed the amount of taxes deducted in
determining Consolidated Net Income for such period.
“Consolidated Current Assets” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all assets (other than cash and Cash Equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.
“Consolidated Current Liabilities” shall mean, with respect to any Person and
its Restricted Subsidiaries on a consolidated basis, all liabilities in
accordance with GAAP that would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness to the extent reflected as a liability on the consolidated
balance sheet of such Person, (b) the current portion of interest, (c) accruals
for current or deferred taxes based on income or profits, (d) accruals of any
costs or expenses related to restructuring reserves, (e) deferred revenue, (f)
escrow account balances and (g) any letter of credit obligations, swing line
loans or revolving loans under the ABL Credit Agreement or any other revolving
credit facility.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provisions for taxes on such extraordinary gains (or losses),
and (y) any gains or losses from sales of assets other than inventory sold in
the ordinary course of business), adjusted by:
(A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period (other than with respect to clauses
(viii) and (xii) below)), without duplication, the amount of:
(i)    total interest expense (inclusive of amortization of deferred financing
fees and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees, non-cash interest payments,
the interest component of Capital Lease Obligations, net payments, if any,
pursuant to interest rate protection agreements with respect to Indebtedness,
the interest component of any pension or other post-employment benefit expense,
in each case to the extent included as interest expense under GAAP)) of the Lead
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period;
(ii)    provision for taxes based on income, profits or capital and foreign
withholding taxes and franchise, state single business unitary and similar taxes
for the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period;

14

--------------------------------------------------------------------------------




(iii)    all depreciation and amortization expense of the Lead Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period,
including but not limited to amortization or impairment of intangibles
(including, but not limited to goodwill), non-cash write offs of debt discounts
and debt issuances, non-cash costs and commissions, non-cash discounts and other
non-cash fees and charges with respect to Indebtedness and Hedging Agreements;
(iv)    other unusual or non-recurring cash charges, or expenses of the Lead
Borrower and its Restricted Subsidiaries during such period;
(v)    the amount of all other non-cash charges, losses or expenses (including
non-cash employee and officer equity compensation expense (including stock
options), or asset write-offs, write-ups or write-downs) of the Lead Borrower
and its Restricted Subsidiaries determined on a consolidated basis for such
period (but excluding any additions to bad debt reserves or bad debt expense and
any non-cash charge to the extent it represents amortization of a prepaid cash
item that was paid in a prior period unless such prepaid cash item was deducted
in such prior period);
(vi)    cash restructuring charges or reserves, including any restructuring
costs and integration costs incurred in connection with the Transaction,
Permitted Acquisitions or Specified Dispositions or other Specified Transactions
after the Closing Date, costs related to the closure and/or consolidation of
facilities, retention charges, contract termination costs, recruiting,
relocation, severance and signing bonuses and expenses, transaction fees and
expenses;
(vii)    [Reserved];
(viii)    the amount of cost savings, operating expense reductions, other
operating improvements and synergies projected by the Lead Borrower in good
faith to be realized in connection with the Transactions, any Specified
Transaction or the implementation of an operational initiative (including the
termination, abandonment or discontinuance of operations and product lines)
after the Closing Date (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) a duly completed certificate signed by a Responsible Officer of the Lead
Borrower shall be delivered to the Administrative Agent together with the
Officer’s Certificate required to be delivered pursuant to Section 5.04(c),
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably identifiable, reasonably
anticipated to be realizable and factually supportable in the good faith
judgment of the Lead Borrower, and (y) such actions are to be taken within (I)
in the case of any such cost savings, operating expense reductions, other
operating improvements and synergies in connection with the Transactions, 12
months after the Closing Date and (II) in all other cases, within 12 months
after the consummation of the Specified Transaction or the implementation of an
operational initiative, which is expected to result in such cost savings,
expense reductions, other operating improvements or synergies, (B) projected
amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (viii) to the extent occurring more
than four (4) Fiscal Quarters after the specified action taken in order to
realize such projected cost savings, operating expense reduction, other
operating improvements

15

--------------------------------------------------------------------------------




and synergies and (C) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (viii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period; provided
that the aggregate amount of all add-backs made pursuant to this clause (viii)
shall not exceed in any period 10% of Consolidated EBITDA for such period (for
this purpose, determined without regard to this clause (viii));
(ix)    other accruals, up-front fees, transaction costs, commissions, expenses,
premiums or charges related to any equity offering, permitted investment,
acquisition, disposition, recapitalization or incurrence, repayment, amendment
or modification of Indebtedness permitted by this Agreement (whether or not
successful, and including costs and expenses of the Administrative Agent and
Lenders that are reimbursed);
(x)    Transaction Expenses;
(xi)    expenses to the extent covered by contractual indemnification, insurance
or refunding provisions in favor of the Lead Borrower or any of its Subsidiaries
and actually paid by such third parties;
(xii)    to the extent covered by business interruption insurance and actually
reimbursed or otherwise paid, expenses or losses relating to business
interruption; and
(xiii)    to the extent that any Holdings Specified Expenses would have been
added back to Consolidated EBITDA pursuant to clauses (i) through (xii) above
had such change, tax or expense been incurred directly by the Lead Borrower,
such Holdings Specified Expenses; and
(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period and without duplication the amount of
(i) all cash payments or cash charges made (or incurred) by the Lead Borrower or
any of its Restricted Subsidiaries for such period on account of any non-cash
charges added back to Consolidated EBITDA in a previous period, (ii) income and
gain items corresponding to those referred to in clauses (A)(iv) and (A)(v)
above (other than (i) accrual of revenue and amortization of deferred revenue in
the ordinary course or (ii) reversals of prior accruals or reserves, to the
extent such accruals or reserves had the effect of reducing Consolidated EBITDA
in a prior period), (iii) gains related to pensions and other post-employment
benefits, (iv) federal, state, local and foreign income tax credits and (v) the
amount of any Holdings Specified Expenses,
provided that to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations.
Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which ends prior to the
first anniversary of the Closing Date, Consolidated EBITDA for all portions of
such period occurring prior to the Closing Date shall be calculated in
accordance with the definition of “Test Period” contained herein.

16

--------------------------------------------------------------------------------




“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis (after deduction for minority interests) for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):
(i)    the net income (or loss) for such period of any Person that is not a
Restricted Subsidiary of the Lead Borrower or that is accounted for by the
equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions that are actually paid in
cash or Cash Equivalents by such Person to the Lead Borrower or one of its
Restricted Subsidiaries during such period;
(ii)    except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Lead Borrower or all or substantially all
of the property or assets of such Person are acquired by a Restricted Subsidiary
of the Lead Borrower;
(iii)    the net income of any Restricted Subsidiary of the Lead Borrower that
is not also a Guarantor to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary of such
net income is not at the time permitted by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation or law applicable to such Restricted Subsidiary;
(iv)     any net income or loss attributable to the early extinguishment or
cancellation of Indebtedness; and
(v)     purchase accounting effects of adjustments to deferred revenue required
or permitted by GAAP.
“Consolidated Net Tangible Assets” shall mean, as of any date, (a) the amount
which, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries, as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available,
minus (b) the sum of (i) all intangible assets, including, without limitation,
goodwill, organization costs, patents, trademarks, copyrights, franchises, and
research and development costs and (ii) current liabilities.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Corrective Term Loan Extension Amendment” shall have the meaning assigned to
such term in Section 2.25(e).

17

--------------------------------------------------------------------------------




“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment (including, without limitation, Other Term Loans), in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Initial U.S. Term Loans,
Initial Canadian Term Loans, Incremental Term Loans, New Term Loans or Other
Term Loans, or any then existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness does not mature prior
to the maturity date of, or have a shorter Weighted Average Life to Maturity
than the Refinanced Debt (other than to the extent of nominal amortization for
periods where amortization has been eliminated or reduced as a result of
prepayments of such Refinanced Debt), (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, extension, renewal or replacement,
unless otherwise permitted hereby and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Crown” shall mean Her Majesty The Queen in right of Canada.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to (x)
$116,000,000, plus (y) the amount of Excess Cash Flow for all fiscal years of
the Lead Borrower starting with the fiscal year ending September 30, 2013 that
was not (and, in the case of any fiscal year of the Lead Borrower where the
respective required date of prepayment has not yet occurred pursuant to
Section 2.13(b), will not on such date of required prepayment be) required to be
applied as a mandatory prepayment in accordance with Section 2.13(b) (which
Section 2.13(b) shall, for purposes of this definition, be construed without
giving effect to any deduction pursuant to clause (B) of such Section 2.13(b)).
“DAM Exchange” means the exchange of the Lenders’ interests pursuant to Section
9.26.
“DAM Exchange Date” means the date, if any, upon which the maturity of the Loans
is accelerated or deemed accelerated pursuant to the last paragraph of Section
7.01.
“DAM Percentage” means, with respect to any Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Lender on the date immediately preceding the date of
determination and (b) the denominator shall be the aggregate Designated
Obligations owed to all Lenders on the date immediately preceding such date of
determination.



18

--------------------------------------------------------------------------------




“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Canadian Insolvency Laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Designated Non-cash Consideration” means the fair market value (as determined
in good faith by the applicable Borrower) of non-cash consideration received by
the applicable Borrowers or any of their respective Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate executed by a Responsible
Officer of the Lead Borrower and delivered to the Administrative Agent, setting
forth the basis of such valuation, less the amount of Cash Equivalents received
in connection with a subsequent sale of such Designated Non-cash Consideration.
“Designated Obligations” means (i) all Obligations of the Lead Borrower and (ii)
all Canadian Obligations of the Canadian Borrower in respect of (a) principal of
and interest on the Term Loans and (b) fees for the account of the Lenders in
respect of the Term Loans, whether or not such amounts shall at the date of any
determination be due and payable under the terms of the Loan Documents.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, however,
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
the Lead Borrower of any of its Equity Interests to another Person.
“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender and Company Competitor or Affiliate of a Company
Competitor identified on a list made available to the Lenders on the Platform or
another similar electronic system on the Closing Date (as such list may be
supplemented from time to time by the Lead Borrower pursuant to clause (b)
below) and (b) any other person designated in writing to the Administrative
Agent after the Closing Date to the extent such person becomes a Company
Competitor or is or becomes an Affiliate of a Company Competitor, which
designation shall become effective two days after delivery of each such written
supplement to the Administrative Agent, but which shall not apply retroactively
to disqualify any persons that have previously acquired an assignment or
participation interest in the Loans; provided that a Company Competitor or an
Affiliate of a Company Competitor shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any person
controlling, controlled by or under common control with such Company Competitor
or Affiliate thereof, as applicable, and for which no personnel involved with
the investment of such Company Competitor or Affiliate thereof, as applicable,
(i) makes (or has the right to make or participate with others in making) any

19

--------------------------------------------------------------------------------




investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Loan Parties or any entity that
forms a part of the Loan Parties’ business (including their subsidiaries).
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than upon an asset sale
or change in control, if such right is subject to the prior payment in full of
the Obligations), in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Maturity Date.
“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in Canadian Dollars, the
equivalent in Dollars of such amount determined at the Exchange Rate on the
applicable date designated by the Administrative Agent.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“Effective Yield” shall mean, as to any Initial U.S. Term Loans, Incremental
Term Loans, New Term Loans or Replacement Term Loans of any tranche, the
effective yield on such loans as reasonably determined by the Administrative
Agent (consistent with generally accepted financial practices), taking into
account the applicable interest rate margins (but not any fluctuations in LIBO
Rate), any interest rate floors, and all fees, including recurring, up-front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such loans, but excluding (i) any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the Lenders thereunder and (ii) any customary consent
fees paid generally to consenting Lenders.
“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity (other than a
natural person) that extends credit or buys loans and that is approved by the
Administrative Agent but excluding, (x) any Affiliated Lender, except to the
extent expressly provided in Section 9.04(f), (y) Holdings, the Borrowers and
their respective Subsidiaries, except to the extent expressly provided in
Section 9.04(f) and (z) any Disqualified Institution.

20

--------------------------------------------------------------------------------




“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human or public health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan, (b) the
failure to satisfy the minimum funding standard (as defined in Section 412 or
430 of the Code or Section 303 or 304 of ERISA) with respect to any Plan,
whether or not waived, (c) a determination that any Plan is in “at-risk status”
or any Multiemployer Plan is in “endangered status” or “critical status” (as
each is defined in Section 303 and 305 of ERISA, respectively), (d) the
incurrence by the Lead Borrower or any of its ERISA Affiliates of any material
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Lead Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Lead
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan, (f) the receipt by the Lead Borrower
or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Lead Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or (g) the occurrence of
a non-exempt “prohibited transaction” with respect to which the Lead Borrower or
any of its

21

--------------------------------------------------------------------------------




Restricted Subsidiaries is a “disqualified person” (each within the meaning of
Section 4975 of the Code) that results in material liability to the Borrower.
“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the CDOR Rate, as
applicable.
“Events of Default” shall have the meaning assigned to such term in Section
7.01.
“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Payment
Period, an amount, not less than zero, equal to:
(a)    the sum, without duplication, of (i) Consolidated Net Income of the Lead
Borrower and its Restricted Subsidiaries for such Excess Cash Flow Payment
Period, plus (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, plus (iii) the aggregate net amount of non-cash loss on Dispositions
by the Lead Borrower, the Canadian Borrower and their respective Restricted
Subsidiaries during such Excess Cash Flow Payment Period (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, plus (iv) the aggregate amount of any
loss for such period attributable to the early extinguishment of Indebtedness,
Hedging Agreements or other derivative instruments, to the extent deducted in
arriving at such Consolidated Net Income, plus (v) to the extent not otherwise
included in determining Consolidated Net Income, the aggregate amount of cash
receipts for such period attributable to Hedging Agreements or other derivative
instruments, minus
(b)    the sum, without duplication (in each case, for the Lead Borrower, the
Canadian Borrower and their respective Restricted Subsidiaries on a consolidated
basis), of:
(i)    Capital Expenditures, except to the extent made using proceeds, payments
or any other amounts available from events or circumstances that were not
included in determining Consolidated Net Income during such period (including
any proceeds from Indebtedness), that are (A) actually made in cash during such
Excess Cash Flow Payment Period or (B) committed although not actually made in
cash during such Excess Cash Flow Payment Period, so long as such Capital
Expenditures are actually made in cash within six months after the end of such
Excess Cash Flow Payment Period; provided that (x) if any Capital Expenditures
are deducted from Excess Cash Flow pursuant to (B) above, such amount shall be
added to the Excess Cash Flow for the immediately succeeding Excess Cash Flow
Payment Period if the expenditure is not actually made in cash within such
six-month period and (y) no deduction shall be taken in the immediately
succeeding Excess Cash Flow Payment Period when such amounts deducted pursuant
to clause (B) are actually spent;
(ii)    to the extent not otherwise deducted from Consolidated Net Income,
Consolidated Cash Taxes;
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Lead Borrower and its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Loans pursuant to

22

--------------------------------------------------------------------------------




Section 2.11, (C) the amount of any mandatory prepayment of Loans pursuant to
Section 2.13(a) to the extent required due to an Asset Sale that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (D) the amount of any voluntary prepayments of Loans made by
Holdings, any Borrower or any of their respective Subsidiaries pursuant to
Section 9.04(f) (in an amount equal to the discounted amount actually paid in
respect of the principal amount of such Loans) (provided that (I) such
prepayments or repurchases are otherwise permitted hereunder and (II) such
prepayments or repurchases are not made, directly or indirectly, using (1)
proceeds, payments or any other amounts available from events or circumstances
that were not included in determining Consolidated Net Income during such period
(including any proceeds from Indebtedness) or (2) the Cumulative Retained Excess
Cash Flow Amount) but excluding (X) all other prepayments of Loans (other than
those specified in preceding clauses (iii)(C) and (D)), (Y) all prepayments and
repurchases in respect of the revolving commitments under the ABL Credit
Agreement or in respect of any other revolving credit facility, except in each
case to the extent there is an equivalent permanent reduction in commitments
thereunder and (Z) payments in respect of the Senior Notes, any Permitted Ratio
Debt, any New Incremental Notes and Indebtedness constituting Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or any
Subordinated Indebtedness, except in each case to the extent permitted to be
paid pursuant to Section 6.09 or occurring in connection with a refinancing of
such Indebtedness permitted in accordance with the terms of this Agreement) made
during such period, in each case except to the extent financed with the proceeds
of Funded Debt of the Lead Borrower or any of its Restricted Subsidiaries;
(iv)    to the extent not deducted in arriving at Consolidated Net Income,
Restricted Payments made in cash during such period by the Lead Borrower to the
extent that such Restricted Payments are made under Sections 6.06(a)(ii) and
6.06(a)(iii), solely to the extent made, directly or indirectly, with the net
cash proceeds from events or circumstances that were included in the calculation
of Consolidated Net Income;
(v)    (A) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by any Borrower during such period that are required to be
made in connection with any prepayment or satisfaction and discharge of
Indebtedness of the Lead Borrower or any of its Restricted Subsidiaries (except
to the extent financed with the proceeds of Funded Debt other than the Loans) to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from Consolidated Net Income for purposes of calculating Excess Cash Flow and
(B) to the extent included in determining Consolidated Net Income, the aggregate
amount of any income for such period attributable to the early extinguishment of
Indebtedness, Hedging Agreements or other derivative instruments (other than
commodity Hedging Agreements);
(vi)    cash payments made by the Lead Borrower or any of its Restricted
Subsidiaries during such period (to the extent not deducted in arriving at such
Consolidated Net Income) in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using (1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount;

23

--------------------------------------------------------------------------------




(vii)    to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments paid in cash during such period by
the Lead Borrower or any of its Restricted Subsidiaries in connection with the
Transaction or, in each case to the extent permitted hereunder, any Investment
permitted under Section 6.04, issuance of Equity Interests or issuance of
Indebtedness (whether or not consummated) and any Restricted Payment made in
cash by the Lead Borrower or any of its Restricted Subsidiaries pursuant to
Sections 6.06(a)(ii) and 6.06(a)(iii) to pay any of the foregoing;
(viii)    to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount of expenditures actually made in cash from operations by the
Lead Borrower or any of its Restricted Subsidiaries during such period
(including expenditures for payment of financing fees) to the extent such
expenditures are (1) not expensed during such period and (2) made with cash from
operations;
(ix)    cash from operations used by the Lead Borrower or any of its Restricted
Subsidiaries or committed to be used by the Lead Borrower or any of its
Restricted Subsidiaries to consummate a Permitted Acquisition or Investment, in
each case, as permitted under Section 6.04 (if such Permitted Acquisition or
Investment has been consummated or committed to during such period prior to the
date on which a prepayment of Loans would be required pursuant to
Section 2.13(b) with respect to such Excess Cash Flow Payment Period); provided,
however, that if any amount is deducted from Excess Cash Flow pursuant to this
clause (ix) with respect to any Excess Cash Flow Payment Period as a result of a
Permitted Acquisition or Investment that has been committed to be consummated
but not yet actually consummated during such period then (x) such amount shall
not be deducted from Excess Cash Flow pursuant to this clause (ix) as a result
of such Permitted Acquisition or Investment, as the case may be, being actually
consummated in the immediately succeeding Excess Cash Flow Payment Period and
(y) such amount shall be added to Excess Cash Flow for the immediately
succeeding Excess Cash Flow Payment Period if the Permitted Acquisition or
Investment is not actually consummated during such succeeding period;
(x)    the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;
(xi)    the amount of cash expenditures in respect of Hedging Agreements during
such fiscal year to the extent they exceed the amount of expenditures expensed
in determining Consolidated Net Income for such period;
(xii)    the aggregate principal amount of all mandatory prepayments of Term
Loans made during such Excess Cash Flow Payment Period pursuant to
Section 2.13(a), or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Payment Period; and
(xiii)    the aggregate net amount of any non-cash extraordinary gains to the
extent included in arriving at Consolidated Net Income; minus

24

--------------------------------------------------------------------------------




(c)    any increase in Net Working Capital during such Excess Cash Flow Payment
Period (measured as the excess, if any, of Net Working Capital at the end of
such Excess Cash Flow Payment Period minus Net Working Capital at the beginning
of such Excess Cash Flow Payment Period) or increases in long term accounts
receivable and decreases in the long-term portion of deferred revenue for such
period (other than any such increases or decreases, as applicable, arising from
acquisitions or Dispositions of property by the Lead Borrower, the Canadian
Borrower and their respective Restricted Subsidiaries during such period),
except as a result of the reclassification of items from short term to long term
or vice versa; plus
(d)    any decrease in Net Working Capital during such Excess Cash Flow Payment
Period (measured as the excess, if any, of Net Working Capital at the beginning
of such Excess Cash Flow Payment Period minus Net Working Capital at the end of
such Excess Cash Flow Payment Period) or decreases in long-term accounts
receivable and increases in the long-term portion of deferred revenue for such
period (other than any such decreases or increases, as applicable, arising from
acquisitions or Dispositions of property by the Lead Borrower, the Canadian
Borrower or any of their respective Restricted Subsidiaries completed during
such period), except as a result of the reclassification of items from short
term to long term or vice versa.
“Excess Cash Flow Payment Date” shall mean the date occurring on the earlier to
occur of (x) the delivery of the financial statements for such fiscal year
pursuant to Section 5.04 and (y) 90 days after the end of each fiscal year of
the Lead Borrower (commencing with the fiscal year of the Lead Borrower ending
September 30, 2013).


“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Lead Borrower.
“Exchange Currency” shall have the meaning assigned to such term in the
definition of “Exchange Rate” contained herein.


“Exchange Rate” means on any day with respect to any currency (the “Initial
Currency”), the rate at which such currency may be exchanged into another
currency (the “Exchange Currency”), as set forth at approximately 11:00 a.m.
(London time) on such day on the Reuters World Currency Page for the Initial
Currency; in the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Lead Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the Initial Currency are then
being conducted, at or about 10:00 a.m. (New York City time) on such date for
the purchase of the Exchange Currency for delivery two Business Days later;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use

25

--------------------------------------------------------------------------------




any reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.


“Excluded Property” shall mean, with respect to any Loan Party, (a) (i) any
leasehold interest (including any ground lease interest) in real property, (ii)
any fee-owned real property with a fair market value not in excess of $5,000,000
and (iii) any fixtures affixed to any real property to the extent (A) such real
property has a fair market value below $3,000,000 or (B) a security interest in
such fixtures may not be perfected by a UCC or PPSA financing statement (or
equivalent) in the jurisdiction of organization of the applicable Loan Party or
the jurisdiction of location of such assets, as applicable, but for greater
certainty excluding any fixtures in connection with a mortgage on real property
that is not Excluded Property by operation of clause (a)(ii) above, (b) any
lease, license, franchise, charter, authorization, contract or agreement to
which any Loan Party is a party, and any of its rights or interest thereunder,
if and to the extent that a security interest (i) is prohibited by or in
violation of any law, rule or regulation applicable to any Loan Party, except to
the extent such prohibition is rendered ineffective under the UCC (or equivalent
applicable foreign law), or requires any governmental or third party consent or
(ii) is prohibited by or in violation of a term, provision or condition of any
such lease, license, franchise, charter, authorization, contract or agreement;
provided, however, that the Collateral shall include (and such security interest
shall attach) at such time as the contractual or legal prohibition shall no
longer be applicable, shall attach to any portion of such lease, license,
franchise, charter, authorization, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above (in each case, after giving effect
to the applicable anti-assignment provisions of the UCC (or equivalent
applicable foreign law); provided, further, that the exclusions referred to in
this clause (b) shall not include any proceeds of any such lease, license,
franchise, charter, authorization, contract or agreement, (c) motor vehicles and
other assets subject to certificates of title, including, without limitation,
aircraft, airframes, aircraft engines or helicopters, or any equipment or other
assets constituting a part thereof, in each case to the extent subject to
Federal Aviation Act registration requirements (or equivalent applicable foreign
law), and rolling stock, (d) letters of credit and letter of credit rights that
do not constitute supporting obligations in respect of other Collateral, except
to the extent such letter of credit rights may be perfected by the filing of a
UCC or PPSA financing statement (or equivalent), (e) commercial tort claims with
a value not in excess of $5,000,000 in the aggregate, (f) assets, if and to the
extent that a security interest in such asset (i) is prohibited by or in
violation of any law, rule or regulation applicable to any Loan Party, (ii)
requires a consent (to the extent that any Loan Party has sought such consent
using its commercially reasonable efforts) of any governmental authority or any
third party that has not been obtained, except, in the case of clauses (f)(i)
and (f)(ii), to the extent such prohibition or consent is rendered ineffective
under the UCC (or equivalent applicable foreign law), or (iii) to the extent a
security interest in such assets would result in adverse tax consequences
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Lead Borrower, (g) (i) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051 (or comparable applicable foreign law), prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act (or comparable
applicable foreign law), to the extent that, and during the period,

26

--------------------------------------------------------------------------------




if any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law and (ii), other than in
respect of the Canadian Collateral, any actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction to create or perfect any
security interest in assets located or titled outside the U.S., including any
Intellectual Property (as defined in the U.S. Security Agreement) registered in
any non-U.S. jurisdiction, (h) (i) in respect of the Collateral (other than the
Canadian Collateral), Equity Interests in excess of 65% of the voting capital
stock of any Foreign Subsidiary or CFC Holding Company owned by any Loan Party,
(ii) Equity Interests in joint ventures or any non-Wholly Owned Subsidiaries to
the extent not permitted by the terms of such person’s organizational or joint
venture documents and (iii) Equity Interests of Foreign Subsidiaries that are
held by a Foreign Subsidiary; provided that this subclause (iii) shall not
apply, in respect of the Canadian Collateral, to Equity Interests of any
Canadian Subsidiary that are held by another Canadian Subsidiary of Holdings,
(i) control agreements and perfection by “control” (other than in respect of
certificated Collateral pledged pursuant to the Security Agreements or
comparable certificated Canadian Collateral) with respect to any Collateral
(including deposit accounts, securities accounts, commodities accounts and other
bank accounts), except to the extent expressly required by any cash
management/cash dominion arrangements in respect of the ABL Credit Agreement and
(j) (i) as-extracted collateral, (ii) timber to be cut, (iii) farm products and
(iv) manufactured homes, in the case of clauses (j)(iii) and (j)(iv), other than
to the extent constituting inventory. Other assets shall be deemed to be
“Excluded Property” if the Administrative Agent and the Lead Borrower agree in
writing that the cost of obtaining or perfecting a security interest in such
assets is excessive in relation to the value of such assets as Collateral.
Notwithstanding anything herein to the contrary, to the extent that any assets
or property of any Loan Party constitutes collateral under the ABL Documents or
the Senior Secured Notes Documents, then such assets or property shall not be
deemed Excluded Property and shall constitute Collateral for the Obligations
(other than the Canadian Obligations); provided that, any such lien granted to
secure the Obligations (other than the Canadian Obligations) on any Excluded
Property pursuant to this sentence shall be automatically released upon those
assets no longer securing the obligations under any of the ABL Documents or the
Senior Secured Notes Documents or any refinancings or replacements thereof.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, capital or franchise Taxes
imposed on (or measured by) its net income or capital by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding tax
that (i) is imposed on amounts payable to such recipient at the time such
recipient becomes a party to this Agreement (other than, for purposes of this
clause (c)(i), an assignee pursuant to a request by the Lead Borrower under
Section 2.21(a)), (ii) is imposed on amounts payable to such recipient at the
time such recipient designates a new lending office or (iii) is attributable to
such recipient’s failure or inability to comply with Section 2.20(e), except, in
cases described in clauses (i) and (ii), to the extent that such recipient (or
its assignor, if any) was entitled, at the time

27

--------------------------------------------------------------------------------




of such assignment or designation of a new lending office, to receive additional
amounts from the applicable Loan Party with respect to such withholding tax
pursuant to Section 2.20(a), and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Mortgaged Properties” shall mean the owned real properties of the Loan
Parties specified on Schedule 1.01(a) and encumbered by Existing Mortgages.
“Existing Mortgages” shall mean the mortgages, deeds of trust, hypothecs,
debentures, assignments of leases and rents, modifications and other security
documents, each dated as of June 16, 2010, and set forth on Schedule 1.01(a).
“Existing Term Loans” shall mean the Indebtedness outstanding under the Existing
Term Loan Credit Agreement on the Closing Date.
“Existing Term Loan Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of February 1, 2011, among Spectrum, Holdings, the lenders
party thereto from time to time, Credit Suisse AG, as administrative agent, and
the other agents and parties party thereto from time to time.
“Existing Unsecured Notes” shall mean Spectrum’s 6.75% Unsecured Notes due March
15, 2020 issued pursuant to the Existing Unsecured Notes Indenture.
“Existing Unsecured Notes Documents” shall mean the Existing Unsecured Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Existing Unsecured Notes or providing for any Guarantee or
other right in respect thereof.
“Existing Unsecured Notes Indenture” shall mean that certain Indenture dated as
of March 20, 2012, by and among Spectrum Brands, Inc., the guarantors party
thereto, and US Bank National Association.
“Extended Canadian Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).
“Extended Term Loans” shall mean any Extended U.S. Term Loans and any Extended
Canadian Term Loans.
“Extended U.S. Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).
“Extending Canadian Term Loan Lender” shall have the meaning assigned to such
term in Section 2.25(a).
“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.25(a).
“Extension” shall have the meaning assigned to such term in Section 2.25(a).

28

--------------------------------------------------------------------------------




“Extension Offer” shall have the meaning assigned to such term in
Section 2.25(a).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean the Amended and Restated Fee Letter dated October 19,
2012, among the Lead Borrower, the Joint Lead Arrangers, the Co-Documentation
Agents and the Administrative Agent, as amended by the Amended and Restated Fee
Letter, dated as of November 16, 2012, among the Lead Borrower, the Joint Lead
Arrangers, the Co-Documentation Agents and the Administrative Agent.
“Fees” shall mean the fees referred to in Section 2.05(a) and the Prepayment
Fee.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Fiscal Quarter” shall mean each period of three consecutive fiscal months
consisting of, in turn, four, four and five calendar weeks, with the first such
quarter as a Fiscal Year commencing on October 1.
“Fiscal Year” shall mean the fiscal year of the Lead Borrower and its Restricted
Subsidiaries ending on September 30.
“Fixed Charge Coverage Ratio” shall be calculated in compliance with Schedule
1.01(c).


“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by Holdings, the Borrowers or
any of their respective Restricted Subsidiaries under applicable law on account
of either (i) the complete or partial termination of such Foreign Pension Plan
or (ii) the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is

29

--------------------------------------------------------------------------------




prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any material liability by Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (including by a Governmental
Authority’s imposition on Holdings, the Lead Borrower or any of their respective
Restricted Subsidiaries of any fine, excise tax or penalty resulting from any
non-compliance with any applicable law.


“Foreign Casualty Event” shall have the meaning assigned to such term in Section
2.13(f).
“Foreign Disposition” shall have the meaning assigned to such term in Section
2.13(f).
“Foreign Lender” shall mean any Lender that has a Commitment to or holds an
Obligation of the Lead Borrower that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Pension Plan” shall mean any defined benefit pension plan that (i) is
not subject to United States law and (ii) either (x) under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority or
(y) is a registered pension plan as such term is defined in the Income Tax Act
(Canada).
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Funded Debt” of any Person shall mean Indebtedness for borrowed money of such
Person that (x) by its terms matures more than one year after the date of its
creation or (y) matures within one year from any date of determination but (in
the case of this clause (y)) is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date, including
Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Global Integration Transaction” shall mean the contributions or sales by the
Lead Borrower or a U.S. Restricted Subsidiary of Equity Interests or investments
in any Foreign Subsidiary existing as of the Closing Date to another Foreign
Subsidiary that is a Restricted Subsidiary in connection with a corporate or tax
restructuring of the Borrowers and their subsidiaries; provided that as a result
of any such transaction if any Subsidiary changes its designation from a
Restricted Subsidiary to an Unrestricted Subsidiary or from an Unrestricted
Subsidiary to a Restricted Subsidiary, the Loan Parties shall comply with the
provisions of Section 5.15.

30

--------------------------------------------------------------------------------




“Government Official” shall have the meaning assigned to such term in Section
3.25.
“Governmental Authority” shall mean any federal, state, provincial territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body.
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other monetary obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment of such Indebtedness or
other monetary obligation or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranteed Parties” shall have the meaning assigned to such term in the
Holdings/Lead Borrower Guaranty, the Canadian Guaranty and the U.S. Subsidiary
Guaranty.
“Guarantor” shall mean any of Holdings, the Lead Borrower, the U.S. Subsidiary
Guarantors and the Canadian Guarantors.
“Guaranty” shall mean the Holdings/Lead Borrower Guaranty, the Canadian Guaranty
and the U.S. Subsidiary Guaranty.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedge Termination Value” means, in respect of any one or more Secured Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, for any date on or after
the date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s).
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
excluding spot foreign exchange transactions.

31

--------------------------------------------------------------------------------




“Hedging Bank” shall mean any Person that is an Agent, a Lender, a Joint
Bookrunner or an Affiliate of any of the foregoing on the Closing Date or at the
time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, a Joint Bookrunner or an Affiliate of any of the foregoing.
“HHI Business” shall have the meaning assigned to such term in the introductory
statement hereto.
“HHI Closing Date Material Adverse Effect” shall mean (i) since December 31,
2011 through the date of the Acquisition Agreement, except as set forth in the
schedules attached to the Acquisition Agreement and (ii) since the date of the
Acquisition Agreement, any event, change or circumstance that has had, or is
reasonably likely to have, individually or in the aggregate, a material adverse
effect on the assets, business, results of operations or financial condition of
the HHI Business, taken as a whole, but in each case shall not include the
effect of events, changes and circumstances relating to (a) any general
condition affecting the industries and markets in which the Business operates or
the residential housing industry, (b) macroeconomic factors, exchange rates,
interest rates or general financial, credit, debt or capital market conditions
(including changes in interest or exchange rates), (c) earthquakes, floods,
hurricanes, tornadoes, natural disasters or other acts of nature, (d) general
global, national or regional political conditions, including hostilities, acts
of war, sabotage or terrorism or military actions or any escalation, worsening
or diminution of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof, (e) changes in Law,
generally accepted accounting principles or official interpretations of the
foregoing, (f) compliance with the Acquisition Agreement (other than
Section 6.01 or Section 3.03 of the Acquisition Agreement) or the Ancillary
Agreements or any action taken or omitted to be taken by Seller or any of its
Subsidiaries (including the Transferred Entities) at the written request of
Purchaser that neither Seller nor its Subsidiaries is obligated to take, or omit
from taking, pursuant to the Acquisition Agreement or the Ancillary Agreements,
(g) the transactions contemplated hereby or any announcement of the Acquisition
Agreement or any Ancillary Agreements or the identity of Purchaser or any of its
Affiliates, (h) any failure by the Business or any of the Transferred Entities
to meet projections, forecasts or estimates (but not the underlying reasons for
or factors contributing to such failure), or (i) any breach by Purchaser of the
Acquisition Agreement; provided, however, that the foregoing clauses (a), (b),
(d) and (e) shall not apply to the extent such events, changes or circumstances
have had or are reasonably likely to have, individually or in the aggregate, a
disproportionate effect on the HHI Business, taken as a whole, compared to other
Persons which operate in the same industries in which the Business operates (in
which case only such extent of the effect of such events, changes or
circumstances shall be taken into account in determining whether there has been
a Material Adverse Effect). Defined terms used in this paragraph, other than the
term “Acquisition Agreement,” shall have the meanings ascribed thereto in the
Acquisition Agreement.
“Holdings” shall have the meaning assigned to such term in the introductory
statement hereto.
“Holdings/Lead Borrower Guaranty” shall mean the guaranty made by Holdings and
the Lead Borrower in favor of the Guaranteed Parties, substantially in the form
of Exhibit E-1.

32

--------------------------------------------------------------------------------




“Holdings Specified Expenses” shall mean any change, tax or expense incurred or
accrued by Holdings (or any parent company thereof) during any period to the
extent that the Lead Borrower has made a Restricted Payment to Holdings (or any
parent company thereof) in respect thereof pursuant to Sections 6.06(a)(ii) and
6.06(a)(iii), in each case, to the extent such change, tax or expense would have
reduced Consolidated Net Income had it been made by the Lead Borrower.
“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Lead Borrower (other than the Canadian Borrower) whose
consolidated total assets (as set forth in the most recent consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP) do not
constitute more than 2.5% of the amount set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available;
provided that the consolidated total assets (as so determined) of all Immaterial
Subsidiaries shall not exceed 5.0% of the amount set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries as of the end of the most recently
ended Fiscal Quarter for which internal financial statements are available.
“Incremental Commitment Requirements” shall mean, with respect to the provision
of any Incremental Facility, the satisfaction of each of the following
conditions on any such date: (i) no Default or Event of Default then exists or
would result therefrom; (ii) all of the representations and warranties contained
herein and in the other Loan Documents are true and correct in all material
respects at such time (it being understood that (x) any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
required to be true and correct in all respects and (y) any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (or all respects, as the case may
be) as of such earlier date); (iii) the delivery by the Lead Borrower to the
Administrative Agent on or prior to such date of an officer’s certificate
executed by a Responsible Officer of the Lead Borrower and (x) certifying as to
compliance with preceding clauses (i) and (ii) and (y) designating as to whether
the respective Incremental Facility is to be incurred under clause (a) and/or
clause (b), as applicable, of the definition of “Maximum Incremental Amount”;
(iv) to the extent reasonably requested by the Administrative Agent, the
delivery by the Lead Borrower to the Administrative Agent of an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Loan Parties dated such date, covering such of the
matters set forth in the opinions of counsel delivered to the Administrative
Agent on the Closing Date pursuant to Section 4.02(a); and (v) the delivery by
the Lead Borrower to the Administrative Agent of such officers’ certificates
(including solvency certificates), board of director resolutions, reaffirmation
agreements, supplements or amendments to the Security Documents (to the extent
applicable) and evidence of good standing as the Administrative Agent shall
reasonably request.
“Incremental Facility” shall mean (i) each Incremental Term Loan, (ii) each New
Term Loan and (iii) any New Incremental Notes.

33

--------------------------------------------------------------------------------




“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).
“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Lead Borrower, the Administrative Agent and one or more Incremental Term
Lenders.
“Incremental Term Loan Borrowing Date” shall mean with respect to each Class of
Incremental Term Loans, each date upon which Incremental Term Loans of such
Class are incurred pursuant to Section 2.01(b) and as otherwise permitted
pursuant to Section 2.22
“Incremental Term Loan Commitment” shall mean, for any Lender, any commitment by
such Lender to make Term Loans under any then existing Initial U.S. Term Loan
Facility pursuant to Section 2.01(b) as agreed to by such Lender in the
respective Incremental Term Loan Assumption Agreement delivered pursuant to
Section 2.22; it being understood, however, that on each date upon which an
Incremental Term Loan Commitment of any Lender becomes effective, such
Incremental Term Loan Commitment of such Lender shall be added to (and
thereafter become a part of) the applicable Initial U.S. Term Loan Facility (as
specified in the applicable Incremental Term Loan Assumption Agreement) of such
Lender for all purposes of this Agreement as contemplated by Section 2.22.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and, if not paid, after becoming due and
payable, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligation of the
applicable seller and (iv) any Indebtedness defeased by such Person or by any
subsidiary of such Person), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all Synthetic Lease Obligations of such Person,
(j) net obligations of such Person under any Hedging Agreements, valued at the
Agreement Value thereof, (k) all obligations of such Person in respect of
Disqualified Stock of such Person or any other Person, (l) all obligations of
such Person as an account party in respect of letters of credit and (m) all
obligations of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability

34

--------------------------------------------------------------------------------




of such Person in respect thereof. The amount of Indebtedness of any Person for
purposes of clause (f) shall be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Initial Canadian Term Loan” shall mean the Canadian Dollar term loan made, or
to be made, to the Canadian Borrower by the Lenders pursuant to
Section 2.01(a)(ii).
“Initial Canadian Term Loan Facility” shall mean the Canadian Dollar term loan
facility established pursuant to Section 2.01(a)(ii).
“Initial Currency” shall have the meaning assigned to such term in the
definition of “Exchange Rate” contained herein.


“Initial Maturity Date” shall mean December 17, 2019; provided that if the
Senior Secured Notes have not been refinanced in full on or before the date that
is 91 days prior to the stated maturity date of the Senior Secured Notes, then
the Initial Maturity Date shall be such earlier date.
“Initial Term Loan Commitment” shall mean (a) as to any Lender, the obligation
of such Lender to make a portion of the Initial U.S. Term Loan available for the
account of the Lead Borrower hereunder on the Closing Date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment of all Lenders to make such Initial U.S. Term
Loans. The aggregate Initial Term Loan Commitment with respect to the Initial
U.S. Term Loan of all Lenders on the Closing Date shall be $700,000,000.
“Initial Term Loans” shall mean the Initial U.S. Term Loans and the Initial
Canadian Term Loans.
“Initial U.S. Term Loan” shall mean the Dollar term loan made, or to be made, to
the Lead Borrower by the Lenders pursuant to Section 2.01(a)(i).
“Initial U.S. Term Loan Facility” shall mean the Dollar term loan facility
established pursuant to Section 2.01(a)(i).
“Intercreditor Agreements” shall mean, collectively, the ABL Intercreditor
Agreement, the Collateral Trust Agreement, any Pari Passu Intercreditor
Agreement (if entered into) and any Junior Lien Intercreditor Agreement (if
entered into).

35

--------------------------------------------------------------------------------




“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Term Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6, or if available to all Lenders, 9
months (other than for any Loan bearing interest at a rate determined by
reference to the CDOR Rate), 12 months or less than 1 month thereafter, as the
Lead Borrower may elect; provided, however, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period and (c) no Interest Period for any Loan shall
extend beyond the maturity date of such Loan. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of Indebtedness in respect
of such Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment but, other than in the case of Section 6.04(q), giving
effect to any returns or distributions of capital or repayment of principal
actually received in cash by such Person with respect thereto (but only to the
extent that the aggregate amount of all such returns, distributions and
repayments with respect to such Investment does not exceed the principal amount
of such Investment and less any such amounts which increase the Available ECF
Amount) and “Invested” shall have a corresponding meaning.
“IRS” shall mean the U.S. Internal Revenue Service or any successor agency
thereto.

36

--------------------------------------------------------------------------------




“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory statement hereto.
“Joint Bookrunners” shall have the meaning assigned to such term in the
introductory statement hereto.
“Judgment Currency” shall have the meaning assigned to such term in Section
9.20.
“Junior Financing” means, collectively, the New Senior Notes, the Existing
Unsecured Notes, any Permitted Unsecured Refinancing Debt, any Permitted Second
Priority Refinancing Debt, any Permitted Ratio Debt, any New Incremental Notes
(other than first lien New Incremental Notes), any other Indebtedness that is
unsecured, any Subordinated Indebtedness or any Indebtedness incurred pursuant
to one or more successive Permitted Refinancings of any of the foregoing;
provided that Junior Financing shall not include any intercompany loans.
“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any Other Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.
“Lead Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.
“Lender Parties” shall have the meaning assigned to such term in Section
7.02(c).
“Lenders” shall mean (a) the Persons listed on Schedule 2.01, including the
Initial Term Lenders and the Canadian Term Lenders (other than any such Person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance, an Incremental Term Loan Assumption Agreement, a New Term Loan
Commitment Agreement or a Refinancing Amendment.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the higher of (a) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to

37

--------------------------------------------------------------------------------




major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period and (b)
1.25%.
“Lien” shall mean, with respect to any asset, (a) any Mortgage, hypothec, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Fee Letter, the Holdings/Lead
Borrower Guaranty, the U.S. Subsidiary Guaranty, the Canadian Guaranty, the
Security Documents, each Incremental Term Loan Assumption Agreement, each New
Term Loan Commitment Agreement, each Refinancing Amendment, the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e) and any other
document executed in connection with the foregoing, including any guaranty or
guaranty supplement required to be delivered pursuant to Section 5.12.
“Loan Parties” shall mean the U.S. Loan Parties and the Canadian Loan Parties.
“Loans” shall mean the collective reference to the Term Loans.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Lead Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Lead Borrower or any other Loan
Party to perform any of its obligations under any Loan Document to which it is
or will be a party or (c) a material impairment of the rights and remedies of or
benefits available to the Lenders under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries in an
aggregate principal amount exceeding $35,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any of their respective Restricted Subsidiaries in respect of
any Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.
“Material Lease” shall have the meaning assigned to such term in
Section 3.20(b).
“Material Owned Real Property” shall have the meaning assigned to such term in
Section 3.20(a).

38

--------------------------------------------------------------------------------




“Maturity Date” shall mean, with respect to (I) the Initial U.S. Term Loans, the
Initial Maturity Date and (II) the Initial Canadian Term Loans, the Canadian
Term Loan Maturity Date; provided that the reference to Maturity Date with
respect to (w) Other Term Loans shall be the final maturity date as specified in
the applicable Refinancing Amendment, (x) Extended Term Loans shall be the final
maturity date as specified in the applicable Extension Offer, (y) Incremental
Term Loans shall be the final maturity date as specified in the applicable
Incremental Term Loan Assumption Agreement and (z) any New Term Loans shall be
the final maturity date as specified in the applicable New Term Loan Commitment
Agreement; provided further that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.
“Maximum Incremental Amount” shall mean, at any date of determination, the sum
of (a)(i) $350,000,000 minus (ii) the sum of (A) the aggregate principal amount
of Incremental Term Loans made pursuant to Section 2.22, prior to such date in
reliance on clause (a)(i) plus (B) the aggregate principal amount of New Term
Loans made pursuant to Section 2.23 prior to such date in reliance on clause
(a)(i) plus (C) the aggregate principal amount of New Incremental Notes issued
or incurred pursuant to Section 2.24 prior to such date in reliance on clause
(a)(i), provided that the maximum amount deducted pursuant to this clause
(a)(ii) shall not exceed $350,000,000, plus (b) an additional amount if, after
giving effect to the incurrence of such additional amount, the Maximum Secured
Leverage Requirement has been satisfied.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Maximum Secured Leverage Requirement” shall mean, with respect to any request
pursuant to Article II for an Incremental Facility, the requirement that, the
Secured Net Leverage Ratio shall be less than or equal to 3.25:1.00, determined
on a Pro Forma Basis as of the last day of the Test Period most recently ended
for which financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b); provided that when calculating the Secured Net Leverage Ratio for
purposes of this definition, (x) all Indebtedness incurred pursuant to Sections
2.22, 2.23 and 2.24 and any refinancing thereof (pursuant to Section 2.26, any
Credit Agreement Refinancing Indebtedness, any Permitted Refinancing of any
other refinancings and successive refinancings thereof) (in each case, whether
or not such Indebtedness is unsecured) shall be deemed to constitute Total Debt
that is secured by a Lien on the assets of the Lead Borrower or any of its
Restricted Subsidiaries and (y) the cash proceeds of any such Incremental
Facility shall not be included in the amount of unrestricted cash and Cash
Equivalents to be netted in calculating such ratio; provided however that in
connection with a Permitted Acquisition for which a binding commitment has been
executed by a Loan Party, the Lead Borrower may include the cash proceeds of
such Incremental Facility in the amount of unrestricted cash and Cash
Equivalents in the netting of such ratio for a period from the date of receipt
of such proceeds to the earlier of the consummation of such Permitted
Acquisition and the date that is 90 days after such borrowing.
“Minimum Extension Condition” shall have the meaning assigned thereto in
Section 2.25(b).
“Minority Investment” means any Person other than a Subsidiary in which the Lead
Borrower or any of its Restricted Subsidiaries owns any Equity Interests.

39

--------------------------------------------------------------------------------




“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage Amendments” shall have the meaning assigned thereto in Section
5.16(b)(I).
“Mortgaged Properties” shall mean, collectively, the Existing Mortgaged
Properties and the New Mortgaged Properties.
“Mortgages” shall mean, collectively, the Existing Mortgages and the New
Mortgages.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Lead
Borrower or any ERISA Affiliate has made or was obligated, within the preceding
five years, to make contributions.
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds thereof (including (x) cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received, (y) in the
case of a casualty, insurance proceeds and (z) in the case of a condemnation or
similar event, condemnation awards and similar payments), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such asset,
(y) Indebtedness under the Loan Documents and (z) Indebtedness under the Senior
Secured Notes Documents); provided, however, that, if (A) the Lead Borrower
shall deliver a certificate of a Financial Officer to the Administrative Agent
at the time of receipt thereof setting forth the Lead Borrower’s intent to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Lead Borrower, the Canadian Borrower or their respective
Restricted Subsidiaries within the time period specified in this definition, (B)
pending reinvestment, such proceeds in respect of Term/Notes Priority Collateral
(as defined in the ABL Intercreditor Agreement) in excess of $20,000,000 shall
be segregated from the other funds of the Lead Borrower and its Restricted
Subsidiaries in a deposit account subject to a control agreement in favor of the
Collateral Trustee and (C) no Default or Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used (1) within 365 days following the
receipt of such proceeds, at which time such proceeds shall be deemed to be Net
Cash Proceeds or (2) if the Lead Borrower or the relevant Restricted Subsidiary
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within 365 days following the receipt thereof, such 365 days period will be
extended with respect to the amount of Net Cash Proceeds so committed until such
Net Cash Proceeds are required to be applied in accordance with such agreement
(but such extension will in no event be for a period

40

--------------------------------------------------------------------------------




longer than 180 days); (b) with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith; (c) with
respect to any Purchase Price Adjustment, the cash proceeds received by or paid
to or for the account of the Lead Borrower; and (d) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Lead Borrower,
the amount of cash from such Permitted Equity Issuance contributed to the
capital of the Lead Borrower.
“Net Working Capital” shall mean, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Current Assets
minus Consolidated Current Liabilities.
“New Incremental Notes” shall have the meaning assigned thereto in
Section 2.24(a).
“New Mortgaged Properties” shall mean, initially, the owned real properties
specified on Schedule 1.01(a) of the Loan Parties, with respect to which a New
Mortgage is granted pursuant to Section 5.16 and shall include each other parcel
of owned real property and improvements thereto with respect to which a New
Mortgage is granted pursuant to Section 5.12.
“New Mortgages” shall mean the mortgages, deeds of trust, hypothecs, debentures,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Sections 5.12 or 5.16.
“New Senior Notes Documents” shall mean the New Senior Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the
New Senior Notes or providing for any Guarantee or other right in respect
thereof.
“New Senior Notes Indenture” shall mean that certain Indenture governing the
6.375% Senior Notes Due 2020 and the 6.625% Senior Notes Due 2022, dated as of
November 16, 2012, by and between Spectrum Brands Escrow Corp. and US Bank
National Association, as trustee, as supplemented by that certain Supplemental
Indenture, dated as of December 17, 2012, by and among Spectrum Brands, Inc.,
the guarantors named therein and US Bank National Association, as trustee.
“New Senior Notes” shall mean both Spectrum’s 6.375% Senior Notes due 2020 and
Spectrum’s 6.625% Senior Notes due 2022, each issued pursuant to the New Senior
Notes Indenture.
“New Term Loan” shall have the meaning assigned thereto in Section 2.23(a).
“New Term Loan Borrowing Date” shall mean, with respect to each Class of New
Term Loans, each date on which New Term Loans of such Class are incurred
pursuant to Section 2.01(c) and as otherwise permitted pursuant to Section 2.23.

41

--------------------------------------------------------------------------------




“New Term Loan Commitment” shall mean, for each Lender, any commitment to make
New Term Loans provided by such Lender pursuant to Section 2.23, in such amount
as agreed to by such Lender in the respective New Term Loan Commitment
Agreement.
“New Term Loan Commitment Agreement” shall mean a New Term Loan Commitment
Agreement among, and in form and substance reasonably satisfactory to, the Lead
Borrower, the Administrative Agent and one or more New Term Loan Lenders.
“New Term Loan Facility” shall mean any term loan facility established pursuant
to Section 2.23.
“New Term Loan Lender” shall have the meaning assigned thereto in
Section 2.23(b).
“Non-Canadian Foreign Subsidiary” shall mean a Foreign Subsidiary that is not a
Canadian Subsidiary.
“Obligations” shall mean the Canadian Obligations and the U.S. Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.24.
“Officer’s Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Lead Borrower substantially in the form attached as
Exhibit K or such other form as shall be approved by the Administrative Agent.
“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).
“Other Canadian Term Loan Commitments” shall mean one or more Classes of
Canadian Term Loan Commitments hereunder that result from a Refinancing
Amendment.
“Other Canadian Term Loans” shall mean one or more Classes of Canadian Term
Loans that result from a Refinancing Amendment.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Other Term Loan Borrowing Date” shall mean, with respect to each Class of Other
Term Loans, each date on which Other Term Loans of such Class are incurred
pursuant to Section 2.01(d) and as otherwise permitted pursuant to Section 2.26.
“Other Term Loan Commitments” shall mean any Other U.S. Term Loan Commitments
and/or any Other Canadian Term Loan Commitments.

42

--------------------------------------------------------------------------------




“Other Term Loans” shall mean any Other Canadian Term Loans and any Other U.S.
Term Loans.
“Other U.S. Term Loan Commitments” shall mean one or more Classes of U.S. Term
Loan Commitments hereunder that result from a Refinancing Amendment.
“Other U.S. Term Loans” shall mean one or more Classes of U.S. Term Loans that
result from a Refinancing Amendment.
“Pari Passu Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted First Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.
“Participant Registrar” shall have the meaning assigned to such term in Section
9.04(c).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(f).
“Permitted Equity Issuance” means any sale or issuance of any Qualified Capital
Stock of the Lead Borrower or any direct or indirect parent of the Lead
Borrower, in each case to the extent permitted hereunder.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by (I) the Lead Borrower in the form of one or more series of senior
secured notes or loans denominated in Dollars; provided that (a) such
Indebtedness is secured by the Collateral (other than the Canadian Collateral)
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Lead Borrower or
any of its Restricted Subsidiaries other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (c) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (d) the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to the Collateral
Trust Agreement or a Pari Passu Intercreditor Agreement, (e) such Indebtedness
is permitted under the ABL Intercreditor Agreement and (f) such Indebtedness has
covenants and default and remedy provisions that in the good faith determination
of the Lead Borrower are no more restrictive taken as a whole, than those set
forth in this Agreement and (II) the Canadian Borrower in the form of one or
more series of senior secured notes or loans denominated in Dollars or Canadian
Dollars; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Canadian Obligations and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (c) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (d) such Indebtedness

43

--------------------------------------------------------------------------------




has covenants and default and remedy provisions that in the good faith
determination of the Lead Borrower are no more restrictive taken as a whole,
than those set forth in this Agreement.
“Permitted Investors” shall mean:
(a)    each of Harbinger Group, Inc., Harbinger Capital Partners Master Fund I,
Ltd., Harbinger Capital Partners Special Situations Fund, L.P. and Global
Opportunities Breakaway Ltd;
(b)    any Affiliate or Related Party of any Person specified in clause (a),
other than another portfolio company thereof (which means a company actively
engaged in providing goods and services to unaffiliated customers) or a company
controlled by a “portfolio company”; and
(c)    any Person both the Equity Interests of such Person and the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of such Person of which (or in the case of a trust, the beneficial interests in
which) are owned 50% or more by Persons specified in clauses (a) and (b).
“Permitted Junior Debt Conditions” shall mean that such applicable debt (a) is
not scheduled to mature prior to the date that is 180 days after the then Latest
Maturity Date, (b) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
Loan and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (c) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Guarantors and (d) has covenants and default and remedy
provisions that are no more restrictive taken as a whole, than those set forth
in this Agreement; provided that a certificate of a Responsible Officer of the
Lead Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (d), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects).
“Permitted Ratio Debt” shall mean Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries denominated in Dollars; provided that (a) such
Indebtedness is either (x) senior unsecured Indebtedness ranking pari passu in
right of payment to the Obligations or (y) subordinated in right of payment to
the Obligations, (b) such Indebtedness does not mature prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary

44

--------------------------------------------------------------------------------




acceleration rights after an event of default) prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred, (d) no
Default or Event of Default shall then exist or result therefrom, (e)
immediately after giving effect thereto and to the use of the proceeds thereof,
the Borrower shall be in Pro Forma Compliance with a Fixed Charge Coverage Ratio
of 2.00:1.00 as of the most recently ended Test Period for which financial
statements have been delivered pursuant to Sections 5.04(a) and 5.04(b), (f) the
covenants, events of default, guarantees and other terms of such Indebtedness
are customary for similar Indebtedness in light of then-prevailing market
conditions and in any event, when taken as a whole (other than interest rate and
redemption premiums), are not more restrictive to the Lead Borrower and its
Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (f), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five (5) Business Day
period (including a reasonable description of the basis upon which it objects)),
(g) in respect of which no Restricted Subsidiary of the Lead Borrower that is
not a U.S. Guarantor under the Loan Documents is an obligor, (h) if such
Indebtedness is subordinated, (x) the subordination provisions shall be
reasonably satisfactory to the Administrative Agent and (y) the Term Loan
Facilities shall have been, and while the Term Loan Facilities remain
outstanding no other Indebtedness is or is permitted to be, designated as
“designated senior debt” or its equivalent in respect of such Indebtedness and
(i) at least (5) Business Days prior to the incurrence of such Permitted Ratio
Debt, the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower
certifying to such officer’s knowledge, compliance with the requirements of this
definition, including reasonably detailed calculations required to demonstrate
compliance with the Fixed Charge Coverage Ratio required by clause (e) above.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to accrued
and unpaid interest and a reasonable premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred (including original
issue discount and upfront fees), in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder; (b) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended; (c) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms,

45

--------------------------------------------------------------------------------




taken as a whole, as favorable in all material respects to the Lenders
(including, if applicable, as to Collateral) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended; (d) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is (i)
unsecured, such modification, refinancing, refunding, renewal, replacement,
exchange or extension is unsecured or (ii) secured by Liens, such modification,
refinancing, refunding, replacement, renewal or extension is either (x)
unsecured or is not secured by any Liens that do not also secure the Obligations
or (y) if secured by Liens that also secure the Obligations, to the extent that
such Liens are subordinated to, or (but only if, and to the extent, the
Indebtedness being modified, refinanced, refunded, renewed or extended was
secured equally and ratably with the Obligations) secured equally and ratably
with, Liens securing the Obligations and/or such security interests were subject
to (or required at the time such Indebtedness was originally incurred to be
subject to) any intercreditor arrangements (including, if applicable, an
Intercreditor Agreement) for the benefit of the Lenders, such modification,
refinancing, refunding, replacement, renewal or extension is secured and subject
to intercreditor arrangements on terms, taken as a whole, as favorable in all
material respects to the Lenders (including as to Collateral) as those contained
in the documentation (including any intercreditor or similar agreements)
governing the Indebtedness being modified, refinanced, replaced, refunded,
replaced, renewed or extended or otherwise on terms reasonably satisfactory to
the Administrative Agent; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended Indebtedness are, (A) either (i)
customary for similar debt securities in light of then-prevailing market
conditions (it being understood that such Indebtedness shall not include any
financial maintenance covenants) or (ii) not materially less favorable to the
Loan Parties or the Lenders, taken as a whole, than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended, and (B) when taken as a whole (other than interest rate
and redemption premiums), not more restrictive to the Lead Borrower and its
Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in
this clause (e), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of its objection during such five Business Day period (including a
reasonable description of the basis upon which it objects); (f) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension does not add guarantors or other obligors from that which applied to
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended (unless such guarantors or obligors are also added to support the
Obligations); and (g) at the time thereof, no Event of Default shall have
occurred and be continuing.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by (I) the Lead Borrower in the form of one or more series of second
lien secured notes or second lien secured loans denominated in Dollars; provided
that (a) such Indebtedness is secured by the Collateral (other than the Canadian
Collateral) on a second priority basis to the Liens securing the Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt and

46

--------------------------------------------------------------------------------




is not secured by any property or assets of the Lead Borrower or any of its
Restricted Subsidiaries other than the Collateral, (b) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”), (c)
the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to a Junior Lien Intercreditor Agreement,
(d) such Indebtedness is permitted under the ABL Intercreditor Agreement and (e)
such Indebtedness meets the Permitted Junior Debt Conditions and (II) the
Canadian Borrower in the form of one or more series of second lien secured notes
or second lien secured loans denominated in Dollars or Canadian Dollars;
provided that (a) such Indebtedness is secured by the Collateral on a second
priority basis to the Liens securing the Canadian Obligations and is not secured
by any property or assets of the Lead Borrower or any of its Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, (d)
such Indebtedness has covenants and default and remedy provisions that in the
good faith determination of the Lead Borrower are no more restrictive taken as a
whole, than those set forth in this Agreement and (e) such Indebtedness meets
the Permitted Junior Debt Conditions.
“Permitted Unsecured Refinancing Debt” shall mean (x) unsecured Indebtedness
denominated in Dollars incurred by the Lead Borrower or (y) unsecured
Indebtedness denominated in Dollars or Canadian Dollars incurred by the Canadian
Borrower, in each case in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (ii) meets the Permitted Junior Debt Conditions.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 5.04.
“PPSA” shall mean the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of Liens on the Collateral.
“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(b).
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and

47

--------------------------------------------------------------------------------




notified to the Borrower. The prime rate is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.
“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with Specified Transaction) in
accordance with Section 1.04.
“Pro Forma Compliance” shall mean, with respect to any test, covenant or
calculation of any ratio hereunder, compliance on a Pro Forma Basis in
accordance with Section 1.04.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Purchase Price Adjustment” shall have the meaning assigned to such term in
Section 2.13(d).
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
“Qualified Holding Company Indebtedness” shall mean unsecured Indebtedness of
Holdings (A) that is not subject to any Guarantee by any Subsidiary of Holdings,
(B) that will not mature prior to the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or scheduled payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligation (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (E) below), (D) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (1) the date that is four (4) years from the date of the
issuance or incurrence thereof and (2) the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of such issuance
or incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Lead Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement (and such certificate shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Indebtedness only if

48

--------------------------------------------------------------------------------




immediately after giving effect to the issuance or incurrence thereof and the
use of proceeds thereof, no Event of Default shall have occurred and be
continuing.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of the Credit Agreement Refinancing Indebtedness in this Section 1.01.
“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by each of (a) the Borrowers and Holdings, (b) the
Administrative Agent, and (c) each additional Lender and existing Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.26.
“Register” shall have the meaning assigned to such term in Section 9.04(b).
“Regular Cash Dividend” shall mean a quarterly cash dividend of $0.25 per share
(which is the amount that has been publicly declared and is in effect as of the
Closing Date) on the common Equity Interests of Super Holdco, commencing in the
fiscal year beginning October 1, 2012.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

49

--------------------------------------------------------------------------------




“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial U.S. Term Loans and the Initial
Canadian Term Loans with the incurrence by the Borrowers or any of their
respective Restricted Subsidiaries of any new or replacement tranche of term
loans with an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the LIBO Rate) that is less than the
effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, such Term Loans;
provided that it shall not constitute a Repricing Transaction if the applicable
replacement indebtedness is incurred or the applicable amendment is effected in
connection with a Change in Control.
“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided, however, that any Loans or
Commitments held by Holdings or the Affiliated Lenders in their capacity as
Lenders shall be disregarded in the determination of the Required Lenders at any
time.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any of their respective Restricted Subsidiaries, the payment, prepayment,
repurchase or defeasance of which is restricted under Section 6.09(b).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrowers or any of their respective Restricted Subsidiaries, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrowers or any Restricted Subsidiary of the Lead Borrower.
“Restricted Subsidiary” shall mean, with respect to any Person, any subsidiary
of that Person other than an Unrestricted Subsidiary.
“Returns” shall have the meaning assigned to such term in Section 3.14.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

50

--------------------------------------------------------------------------------




“Sanctions Laws and Regulations” shall mean (i) any sanctions or requirements
imposed by, or based upon the obligations or authorities set forth in, the
PATRIOT Act, the Executive Order No. 13224 of September 23, 2001, entitled
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria
Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, all as amended,
or any of the foreign assets control regulations (including but not limited to
31 C.F.R., Subtitle B, Chapter V, as amended) or any other law or executive
order relating thereto administered by the U.S. Department of the Treasury
Office of Foreign Assets Control, and any similar law, regulation, or executive
order enacted in the United States after the date of this Agreement, (ii)
Canadian Anti-Terrorism Laws and (iii) any sanctions or requirements imposed
under similar laws or regulations enacted by the European Union or the United
Kingdom that apply to the Borrowers or the Restricted Subsidiaries.
“Scheduled Extended Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iv).
“Scheduled Other Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(v).
“Scheduled New Term Loan Repayment” shall have the meaning assigned to such term
in Section 2.11(a)(iii).
“SEC” shall mean the Securities and Exchange Commission, and any successor
agency thereto.
“Second Acquisition” shall have the meaning assigned to such term in the
Acquisition Agreement.
“Secured Hedging Agreement” shall mean any Hedging Agreement permitted under
Section 6.01(m) that is entered into by and between any Loan Party and any
Hedging Bank, except for any such Hedging Agreement designated by the Lead
Borrower in writing to the Administrative Agent as an “unsecured hedging
agreement” as of the Closing Date or, if later, as of the time of entering into
such Hedging Agreement; provided that the obligations of such Loan Party in
respect of or in connection with such Hedging Agreement have not been designated
as ABL Obligations (as such term is defined in the ABL Intercreditor Agreement);
provided further that for purposes of Section 7.02, any obligations outstanding
under Secured Hedging Agreements shall be valued in accordance with the
definition of Hedge Termination Value.
“Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt that is secured by a Lien on any asset of
the Lead Borrower or any of its Restricted Subsidiaries on such date over (ii)
the aggregate amount of unrestricted cash and Cash Equivalents that are included
in the consolidated balance sheet of the Lead Borrower and

51

--------------------------------------------------------------------------------




its Restricted Subsidiaries as of such date to (b) Consolidated EBITDA for the
period of four consecutive Fiscal Quarters most recently ended on or prior to
such date.
“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date under
this Agreement.
“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.
“Security Documents” shall mean the Mortgages, the Mortgage Amendments, the
Security Agreements, the Collateral Trust Agreement, the Canadian Collateral
Documents, the Affiliate Subordination Agreement, the ABL Intercreditor
Agreement, any Pari Passu Intercreditor Agreement (if entered into), any Junior
Lien Intercreditor Agreement (if entered into) and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.12.
“Seller” shall have the meaning assigned to such term in the Preamble.
“Senior Notes Documents” shall mean the Existing Unsecured Notes Documents and
the New Senior Notes Documents.
“Senior Notes” shall mean the Existing Unsecured Notes and the New Senior Notes.
“Senior Secured Notes” shall mean Spectrum’s 9.50% senior secured notes due 2018
issued pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” shall mean the Senior Secured Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing the Senior Secured Notes or providing for any Guarantee or other right
in respect thereof.
“Senior Secured Notes Indenture” shall mean that certain Indenture dated as of
June 16, 2010, by and among Spectrum, as issuer, the guarantors party thereto,
and US Bank National Association, as trustee.
“Senior Secured Notes Indenture Trustee” shall mean the trustee under the Senior
Secured Notes Indenture.
“Shaser Documents” shall mean the Stock Purchase Agreement, dated November 8,
2012, by and among the Lead Borrower, Super Holdco, Shaser, Inc., a Delaware
corporation, the sellers party thereto and the Seller Representative (as defined
therein), the Stockholders’ Agreement dated November 8, 2012, by and among
Shaser, Inc., the stockholders party thereto, the optionholders party thereto,
any additional seller holders party thereto, the Seller Representative

52

--------------------------------------------------------------------------------




(as defined therein), and Lead Borrower and the Super Holdco and all other
instruments, agreements and other documents delivered thereunder.
“Solvency Certificate” shall mean a certificate of the chief financial officer
of the Lead Borrower substantially in the form attached as Exhibit L or such
other form as shall be reasonably satisfactory to the Administrative Agent.
“Specified Acquired Collateral” shall have the meaning assigned to such term in
Section 6.04(f).
“Specified Disposition” shall mean any Disposition which generates net cash
proceeds of at least $1,000,000.
“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.11, 3.12, 3.19, 3.22 and 3.24 of this
Agreement.
“Specified Transactions” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Term Loan or Investment that
results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary (including pursuant to Section 5.15), any Permitted Acquisition, any
Specified Disposition, any Investment in excess of $2,000,000 or any Restricted
Payment in excess of $2,000,000.
“Spectrum” shall have the meaning assigned to such term in the introductory
statement hereto.
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers or any
of their respective Restricted Subsidiaries that is expressly subordinated in
right of payment to the Obligations.
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or

53

--------------------------------------------------------------------------------




more than 50% of the ordinary voting power or more than 50% of the general
partnership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held by such Person.
“Subsidiary” shall mean any subsidiary of the Lead Borrower.
“Subsidiary Guarantor” shall mean any U.S. Subsidiary Guarantor and/or any
Canadian Subsidiary Guarantor, as the context may require.
“Super Holdco” shall mean Spectrum Brands Holdings, Inc., a Delaware
corporation.
“Syndication Agent” shall have the meaning assigned to such term in the
introductory statement hereto.
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrowers
or any of their respective Restricted Subsidiaries is or may become obligated to
make (a) any payment in connection with a purchase by any third party from a
Person other than Holdings, the Borrowers or any of their respective Restricted
Subsidiaries of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or other equity-based plan
providing for payments only to current or former directors, officers,
consultants, advisors or employees of Holdings, the Borrowers, the Restricted
Subsidiaries or their respective Affiliates (or to their heirs or estates) shall
be deemed to be a Synthetic Purchase Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Loan Facility” shall mean the Initial U.S. Term Loan Facility, the Initial
Canadian Term Loan Facility, any New Term Loan Facility, any term loan facility
comprised of Incremental Term Loans, any term loan facility comprised of Other
Term Loans and any term loan

54

--------------------------------------------------------------------------------




facility comprised of Extended Term Loans (in each case, including any increase
thereto pursuant to Section 2.22).
“Term Loan Lender” shall have the meaning assigned to such term in Section
2.02(a).
“Term Loan Percentage” shall mean, (x) as to any Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Lender to (b) the aggregate outstanding
principal balance of all such Term Loans of all Lenders and (y) as to a Class of
Term Loans, at any time, a fraction (expressed as a percentage), the numerator
of which is equal to the aggregate outstanding principal amount of all Term
Loans of such Class at such time and the denominator of which is equal to the
aggregate outstanding principal amount of all Term Loans of all Classes at such
time.
“Term Loan Repayment Dates” shall have the meaning assigned to such term in
Section 2.11(a).
“Term Loans” shall mean the Initial U.S. Term Loans, the Initial Canadian Term
Loans, any Incremental Term Loans, any New Term Loans, any Other U.S. Term
Loans, any Other Canadian Term Loans, any Extended U.S. Term Loans and any
Extended Canadian Term Loans.
“Term/Notes Collateral” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.
“Term Note” shall have the meaning assigned to such term in Section 2.04(e).
“Test Period” shall mean each period of four (4) consecutive Fiscal Quarters of
the Lead Borrower then last ended, in each case taken as one accounting period;
provided that in the case of any Test Period which includes any Fiscal Quarter
ended on or prior to September 30, 2012, the rules set forth in the immediately
succeeding sentence shall apply; provided further, that in the case of
determinations of the Fixed Charge Coverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in Section 1.04 contained herein shall be made
to the extent applicable. If the respective Test Period (i) includes the Fiscal
Quarter of the Lead Borrower ended December 31, 2011, Consolidated EBITDA for
such Fiscal Quarter shall be deemed to be $170,874,000, (ii) includes the Fiscal
Quarter of the Lead Borrower ended March 31, 2012, Consolidated EBITDA for such
Fiscal Quarter shall be deemed to be $139,874,000 (iii) includes the Fiscal
Quarter of the Lead Borrower ended June 30, 2012, Consolidated EBITDA for such
Fiscal Quarter shall be deemed to be $187,175,000 and (iv) includes the Fiscal
Quarter of the Lead Borrower ended September 30, 2012, Consolidated EBITDA for
such Fiscal Quarter shall be deemed to be $179,863,000; provided that further
adjustments may be made on Pro Forma Basis to the amounts specified above to the
extent provided herein.
“TLM Business” shall have the meaning assigned to such term in the introductory
statement hereto.

55

--------------------------------------------------------------------------------




“TLM Closing Date Material Adverse Effect” shall mean since December 31, 2011,
Seller has no knowledge of any event, change or circumstance that has had, or is
reasonably likely to have, individually or in the aggregate, a material adverse
effect on the assets, business, results of operations or financial condition of
the TLM Business, taken as a whole, but in each case shall not include the
effect of events, changes and circumstances relating to (a) any general
condition affecting the industries and markets in which the Business operates or
the residential housing industry, (b) macroeconomic factors, exchange rates,
interest rates or general financial, credit, debt or capital market conditions
(including changes in interest or exchange rates), (c) earthquakes, floods,
hurricanes, tornadoes, natural disasters or other acts of nature, (d) general
global, national or regional political conditions, including hostilities, acts
of war, sabotage or terrorism or military actions or any escalation, worsening
or diminution of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof, (e) changes in Law,
generally accepted accounting principles or official interpretations of the
foregoing, (f) compliance with the Acquisition Agreement (other than
Section 6.01 or Section 3.03) or the Ancillary Agreements or any action taken or
omitted to be taken by Seller or any of its Subsidiaries (including the
Transferred Entities) at the written request of Purchaser that neither Seller
nor its Subsidiaries is obligated to take, or omit from taking, pursuant to the
Acquisition Agreement or the Ancillary Agreements, (g) the transactions
contemplated hereby or any announcement of the Acquisition Agreement or any
Ancillary Agreements or the identity of Purchaser or any of its Affiliates, (h)
any failure by the Business or any of the Transferred Entities to meet
projections, forecasts or estimates (but not the underlying reasons for or
factors contributing to such failure), or (i) any breach by Purchaser of the
Acquisition Agreement; provided, however, that the foregoing clauses (a), (b),
(d) and (e) shall not apply to the extent such events, changes or circumstances
have had or are reasonably likely to have, individually or in the aggregate, a
disproportionate effect on the TLM Business, taken as a whole, compared to other
Persons which operate in the same industries in which the Business operates (in
which case only such extent of the effect of such events, changes or
circumstances shall be taken into account in determining whether there has been
a Material Adverse Effect). Defined terms used in this paragraph and not defined
in this paragraph shall have the meanings ascribed thereto in the Acquisition
Agreement.
“Total Debt” shall mean, at any time, the total Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time (excluding (1)
Indebtedness of the type described in clause (i), clause (j), clause (k), clause
(l) and clause (m) of the definition of such term, except, in the case of such
clause (j), to the extent any Hedging Agreement has been terminated and the
obligations thereunder have not been settled, in the case of such clause (k), to
the extent the specified payment obligations in respect of such Equity Interests
are then due and payable and, in the case of such clauses (l) and clause (m), to
the extent of any unreimbursed drawings thereunder and (2) Guarantees if the
guaranteed Indebtedness is already included).
“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt on such date over (ii) the aggregate
amount of unrestricted cash and Cash Equivalents that are included in the
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as of such date to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters most recently ended on or prior to such date.

56

--------------------------------------------------------------------------------




“Transaction Expenses” shall mean fees and expenses payable or otherwise borne
by the Lead Borrower and its Restricted Subsidiaries in connection with the
Transactions and incurred before, or on or about, the Closing Date, including
the costs of legal and financial advisors to the Lead Borrower and the agents or
trustees under this Agreement, the New Senior Notes Indenture and prepayment
fees and penalties in connection with the prepayment of the Existing Term Loans
on or about the Closing Date.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by Spectrum of the Acquisition Agreement and the consummation of the
transactions contemplated thereby, including the Acquisition, (b) the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are a party and the making of the Term Loans, (c) the execution, delivery and
performance by Holdings, the Lead Borrower and the Subsidiaries party thereto of
the New Senior Notes Documents and the issuance of the New Senior Notes, (d) the
repayment of all amounts due or outstanding under or in respect of, and the
termination of, the Existing Term Loan Credit Agreement and (f) the payment of
related fees and expenses.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate, the CDOR Rate, the Alternate Base Rate and the Canadian
Prime Rate, as applicable.
“UCC” shall mean the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended or modified from time to time.
“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(e)(II)(iii).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower (other
than the Canadian Borrower) that is acquired or created after the Closing Date
designated by the Lead Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent in accordance with Section 5.15.
“U.S. Foreign/Non-Guarantor Investment Amount” shall have the meaning assigned
to such term in Section 6.04(a)(ii).
“U.S. Guarantors” shall mean Holdings and the U.S. Subsidiary Guarantors.
“U.S. Intellectual Property Security Agreement” shall mean, collectively, the
intellectual property security agreement (dated the date hereof) executed by the
U.S. Loan Parties, substantially in the form of the exhibit to the U.S. Security
Agreement, together with each other intellectual property security agreement or
intellectual property security agreement supplement executed and delivered by a
U.S. Loan Party pursuant to Section 5.12.
“U.S. Loan Parties” shall mean Holdings, the Lead Borrower and the
U.S. Subsidiary Guarantors.

57

--------------------------------------------------------------------------------




“U.S. Obligations” shall mean all obligations of any of the U.S. Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including any
Post-Petition Interest (as defined in the U.S. Security Agreement)) on the Loans
and any other loans outstanding under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any Debtor Relief Laws naming such U.S. Loan Party as the
debtor in such proceeding, regardless of whether allowed or allowable in such
proceeding), of the U.S. Loan Parties under the Loan Documents.
“U.S. Payment Office” shall mean the office of the Administrative Agent located
at 60 Wall Street, New York, New York 10005 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
“U.S. Perfection Certificate” shall mean the perfection certificate
substantially in the form of Exhibit B to the U.S. Security Agreement.
“U.S. Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower
that is organized under the laws of the United States, any state thereof or the
District of Columbia and is not an Unrestricted Subsidiary.
“U.S. Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the Collateral Trust Agreement.
“U.S. Security Agreement” shall mean the Security Agreement, dated June 16,
2010, by and among Spectrum, certain of Spectrum’s subsidiaries, Holdings and
the Collateral Trustee for the benefit of the Secured Parties (as defined in the
U.S. Security Agreement), together with each other security agreement and
security agreement supplement pursuant to Section 5.12.
“U.S. Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to the U.S. Subsidiary Guaranty; provided that no CFC Holding Company
shall be a U.S. Subsidiary Guarantor.
“U.S. Subsidiary Guaranty” shall mean the guaranty made by the U.S. Subsidiary
Guarantors in favor of the Guaranteed Parties, substantially in the form of
Exhibit E-2, together with each other guaranty and guaranty supplement delivered
pursuant to Section 5.12.
“U.S. Term Loans” shall mean the Initial U.S. Term Loans, any Incremental Term
Loans, any New Term Loans, any Extended U.S. Term Loans and any Other U.S. Term
Loans.
“U.S. Term Loan Facility” shall mean the Initial U.S. Term Loan Facility, any
Incremental Term Loan Facility, any New Term Loan Facility, any facility
consisting of Extended U.S. Terms Loans and any facility consisting of Other
U.S. Term Loans.

58

--------------------------------------------------------------------------------




“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, at any date, the quotient obtained by dividing (a) the sum of the
products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment; by (b) the sum of all such payments.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.
Section 1.02    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document,
any ABL Loan Document, any Senior Secured Notes Document or any other document
evidencing Indebtedness permitted hereunder shall mean such document as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the terms of this Agreement and the other Loan Documents.
Section 1.03    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 5.04(a), except as otherwise specifically prescribed herein (including,
without limitation, as prescribed by Section 9.22). Notwithstanding any other
provision contained herein, (x) any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness
or as a Capital Lease Obligation and shall continue to be treated as an
operating lease (and any future lease, if it were in effect on the date hereof,
that would be treated as an operating lease for purposes of GAAP as of the date
hereof shall be treated as an operating lease), in each case for purposes of
this Agreement, notwithstanding any actual or proposed change in or application
of GAAP after the date hereof, and (y) for purposes of

59

--------------------------------------------------------------------------------




determining compliance with any covenant (including the computation of any
financial ratio) contained herein, Indebtedness of the Lead Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
Section 1.04    Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, the Fixed Charge Coverage Ratio, the Secured Net Leverage Ratio
and the Total Net Leverage Ratio shall be calculated in the manner prescribed by
this Section 1.04; provided that, notwithstanding anything to the contrary in
clause (b), (c) or (d) of this Section 1.04, when calculating the Total Net
Leverage Ratio for purposes of the Applicable Excess Cash Flow Percentage the
events described in this Section 1.04 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.
(a)    For purposes of calculating the Fixed Charge Coverage Ratio, the Secured
Net Leverage Ratio and the Total Net Leverage Ratio, Specified Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been made (i) during the applicable Test Period and (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period. If since the beginning of any applicable Test Period any
Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into the Lead Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.04, then the Fixed Charge Coverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.04.
(b)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
the Lead Borrower in accordance with the terms of this Agreement.
(c)    In the event that the Lead Borrower or any Restricted Subsidiary of the
Lead Borrower incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Fixed Charge Coverage Ratio,
the Secured Net Leverage Ratio and the Total Net Leverage Ratio, as the case may
be (in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Fixed Charge Coverage
Ratio, the Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.
Section 1.05    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “New Term
Loan”) or by Type

60

--------------------------------------------------------------------------------




(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar New Term
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.06    Currency Equivalents Generally. Unless otherwise set forth
herein, any amount specified in this agreement in Dollars shall include the
Equivalent in Dollars of such amount in any foreign currency and if any amount
described in this Agreement is comprised of amounts in Dollars and amounts in
one or more foreign currencies, the Equivalent in Dollars of such foreign
currency amounts shall be used to determine the total. For purposes of this
Section 1.06, “Equivalent” in Dollars of any foreign currency on any date means
the equivalent in Dollars of such foreign currency by using the applicable spot
rate set forth on the Bloomberg Cross Currency Rates Page for such currency.
Section 1.07    Rounding. Any financial ratios required to be maintained by the
Lead Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.08    References to Laws. Unless otherwise expressly provided herein,
references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
Section 1.09    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Article VI, any amount in a currency other than Dollars will be
converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the annual financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 5.04(a) or (b), as applicable.
Notwithstanding the foregoing, for purposes of determining compliance with any
limitations or thresholds set forth in Dollars in Article VI, with respect to
any amount in a currency other than Dollars, no breach of any basket contained
in such Article shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such amount is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Article, including with respect to determining
whether any amount may be incurred at any time under such Article. If any of the
baskets set forth in Article VI of this Agreement are exceeded solely as a
result of fluctuations to Consolidated Net Tangible Assets for the most recently
completed Fiscal Quarter after the last time such baskets were calculated for
any purpose under Article VI, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.
Section 1.11    Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available ECF Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously.

61

--------------------------------------------------------------------------------




Section 1.12    Interest Rate Calculations. All computations of interest and
other fees hereunder shall be made on the basis of a 360-day year (except for
interest calculated by reference to the Prime Rate, Canadian Prime Rate or CDOR
Rate, which shall be based on a year of 365 or 366 days, as applicable) and for
the actual number of days elapsed (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
ARTICLE II    

Term Loan Facilities
Section 2.01    Commitments. (a) (i) Subject to the terms and conditions and
relying upon the representations and warranties set forth herein, each Lender
with an Initial Term Loan Commitment agrees, severally and not jointly, to make
an Initial U.S. Term Loan to the Lead Borrower on the Closing Date in a
principal amount not to exceed its Initial Term Loan Commitment. Amounts
borrowed under this Section 2.01(a)(i) and subsequently repaid or prepaid may
not be reborrowed.
(i)    Subject to the terms and conditions set forth herein, each Lender with a
Canadian Term Commitment (each, a “Canadian Term Lender”) severally and not
jointly agrees to make a single loan denominated in Canadian Dollars (the
“Initial Canadian Term Loans”) to the Canadian Borrower on the Closing Date in
an amount not to exceed such Canadian Term Lender’s Canadian Term Commitment.
The Canadian Term Borrowing shall consist of Initial Canadian Term Loans made
simultaneously by the Canadian Term Lenders in accordance with their respective
Canadian Term Commitments. Amounts borrowed under this Section 2.01(a)(ii) and
subsequently repaid or prepaid may not be reborrowed.
(b)    Subject to the terms and conditions of this Agreement, each Lender having
an Incremental Term Loan Commitment pursuant to Section 2.22 severally and not
jointly, agrees subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Lead Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment. Amounts paid or prepaid in respect of
Incremental Term Loans may not be reborrowed (other than pursuant to a new
issuance of Incremental Term Loans pursuant to Section 2.22). Notwithstanding
the foregoing, if the total Incremental Term Loan Commitment as of the
applicable Incremental Term Loan Borrowing Date is not drawn on such Incremental
Term Loan Borrowing Date, the undrawn amount shall automatically be cancelled.
Amounts paid or prepaid in respect of Incremental Term Loans may not be
reborrowed.
(c)    Subject to the terms and conditions of this Agreement, each New Term Loan
Lender with a New Term Loan Commitment for a given Class of New Term Loans
pursuant to Section 2.23 severally and not jointly agrees, subject to the terms
and conditions and relying upon the representations and warranties set forth
herein and in the applicable New Term Loan Commitment Agreement, to make New
Term Loans to the Lead Borrower, which New Term Loans shall not exceed for any
such New Term Loan Lender at the time of any incurrence thereof, the New Term
Loan Commitment of such New Term Loan Lender for such Class on the respective
New Term Loan Borrowing Date. Notwithstanding the foregoing, if the total New
Term Loan

62

--------------------------------------------------------------------------------




Commitment as of the applicable New Term Loan Borrowing Date is not drawn on
such New Term Loan Borrowing Date, the undrawn amount shall automatically be
cancelled. Amounts paid or prepaid in respect of New Term Loans may not be
reborrowed.
(d)    Subject to the terms and conditions of this Agreement, each Term Loan
Lender with an Other Term Loan Commitment for a given Class of Other Term Loans
severally agrees to make Other Term Loans to the Borrowers, which Other Term
Loans shall not exceed for any such Term Loan Lender at the time of any
incurrence thereof, the Other Term Loan Commitment of such Term Loan Lender for
such Class on the respective Other Term Loan Borrowing Date. Notwithstanding the
foregoing, if the total Other Term Loan Commitment as of the applicable Other
Term Loan Borrowing Date is not drawn on such Other Term Loan Borrowing Date,
the undrawn amount shall automatically be cancelled. Amounts paid or prepaid in
respect of Other Term Loans may not be reborrowed.
Section 2.02    Term Loans. (a) Each Term Loan shall be made as part of a
Borrowing consisting of such Term Loans made by the applicable Lenders (each, a
“Term Loan Lender”) ratably in accordance with their applicable Commitments,
respectively; provided, however, that the failure of any Lender to make a Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make a Term Loan required to be made by such
other Lender). The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 or C$1,000,000,
as applicable and not less than $5,000,000 or C$5,000,000, as applicable, or
(ii) equal to the remaining available balance of the applicable Commitments.
(a)    Subject to Sections 2.08 and 2.15 each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Lead Borrower (on behalf of
itself or the Canadian Borrower) may request pursuant to Section 2.03. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Term Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Term Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Lead Borrower (on behalf of itself or the Canadian Borrower)
shall not be entitled to request any Borrowing that, if made, would result in
more than ten Eurodollar Borrowings outstanding hereunder at any time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
(b)    Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Lead Borrower in
the applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative

63

--------------------------------------------------------------------------------




Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (c) above and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the applicable Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the applicable Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the applicable Borrower, a rate per
annum equal to the interest rate applicable at the time to the Term Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Term Loan as part of such Borrowing for
purposes of this Agreement.
Section 2.03    Borrowing Procedure. In order to request a Borrowing, the Lead
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; provided that, with respect to any Borrowing on
the Closing Date, the Lead Borrower shall not be permitted to request a
Eurodollar Borrowing with an Interest Period in excess of one month (unless
otherwise agreed to by the Administrative Agent in its sole discretion); (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; (v) the currency of such Borrowing and (vi) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.
Section 2.04    Evidence of Debt; Repayment of Loans. (a) The Lead Borrower and
the Canadian Borrower each hereby unconditionally promise to pay, on a several
and not joint basis, to the Administrative Agent for the account of each Lender
the principal amount of each Term Loan of such Lender made available to them as
provided in Section 2.11.

64

--------------------------------------------------------------------------------




(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Lead Borrower and the
Canadian Borrower, respectively to such Lender resulting from each Loan made by
such Lender from time to time to such Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Lead Borrower or any
U.S. Guarantor or the Canadian Borrower or any Canadian Subsidiary Guarantor and
each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Lead Borrower and the Canadian
Borrower, respectively, to repay the Term Loans made available to them in
accordance with their terms.
(d)    Any Lender may request that Term Loans made by it hereunder be evidenced
by a promissory note (each such note, a “Term Note”). In such event, the
applicable Borrower shall execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form and substance
reasonably acceptable to the Administrative Agent and the Lead Borrower.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.
Section 2.05    Fees. (a) The Lead Borrower shall pay, or shall cause the
Canadian Borrower to pay (i) to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein, (ii) to the Collateral Trustee, for its own account,
such fees as have been separately agreed in writing in the amounts and at the
times so specified and (iii) to the Administrative Agent for the account of the
relevant Lenders such fees as shall have been separately agreed between the
Borrowers and the Joint Lead Arrangers in respect of this Agreement in the
amounts and at the times so agreed.
(a)    In the event that the Term Loans are prepaid in whole or in part pursuant
to Section 2.12(a) or Section 2.13(c), or in the event of an assignment of Term
Loans pursuant to Section 2.21(a)(iv), in each case, in connection with a
Repricing Transaction on or prior to the one year anniversary of the Closing
Date, the applicable Borrower shall pay to the relevant Lenders a prepayment fee
(the “Prepayment Fee”) equal to 1.00% of the principal amount so prepaid or
assigned.

65

--------------------------------------------------------------------------------




(b)    All such Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent or the Collateral Trustee, as the case may
be. Once paid, none of the Fees shall be refundable under any circumstances.
Section 2.06    Interest on Loans. (a) Subject to the provisions of
Section 2.07, (I) the Initial U.S. Term Loans (and any other Term Loans
denominated in Dollars) comprising any ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin and
(II) the Initial Canadian Term Loans and any other Canadian Term Loans
denominated in Canadian Dollars comprising any ABR Borrowing shall bear interest
at a rate per annum equal to the Canadian Prime Rate plus the Applicable
Canadian Margin.
(a)    Subject to the provisions of Section 2.07, (I) the Initial U.S. Term
Loans (and any other Term Loans denominated in Dollars) comprising any
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin and (II) the Initial Canadian Term Loans and any other Term
Loans denominated in Canadian Dollars comprising any Eurodollar Borrowing shall
bear interest at a rate per annum equal to the CDOR Rate for the Interest Period
in effect for such Borrowing plus the Applicable Canadian Margin.
(b)    Interest on each Term Loan shall be payable on the Interest Payment Dates
applicable to such Term Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate or CDOR Rate for each Interest Period or day
within an Interest Period, as the case may be, and the Alternate Base Rate and
Canadian Prime Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(c)    For purposes of the Interest Act (Canada), (i) whenever any interest or
fee under this Agreement or in any other Loan Document and payable by the
Canadian Borrower is calculated using a rate based on a year of 360 days, 365
days or 366 days, as the case may be, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days, 365 days or 366 days, as the case
may be, (y) multiplied by the actual number of days in the calendar year in
which the period for which such interest or fee is payable (or compounded) ends,
and (z) divided by 360, 365 or 366, as the case may be, (ii) the principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
Section 2.07    Default Interest. If any Borrower shall default in the payment
of any principal of or interest on any Term Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, then,
until such defaulted amount shall have been paid in full, overdue principal and,
to the extent permitted by law, overdue interest in respect of each Loan under
this Agreement shall automatically (without the need of any vote by the Required
Lenders) bear interest (after as well as before judgment) at a rate per annum
equal to the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.00% per annum and all other overdue amounts payable hereunder and under
any other Loan Document shall bear interest at a rate per annum equal to the
rate which is 2.00% in excess of the rate applicable to Loans that are
maintained as ABR Loans (in respect of amounts owing in Dollars) or the Canadian
Prime Rate (in

66

--------------------------------------------------------------------------------




respect of amounts owing in Canadian Dollars) from time to time. All accrued and
unpaid interest under this Section 2.07 shall be due and payable on demand of
the Administrative Agent. Interest shall continue to accrue on the Obligations
after the filing by or against any Borrower of any petition seeking any relief
or remedy under any applicable Debtor Relief Laws.
Section 2.08    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar or Canadian Dollar deposits, as applicable, in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market or the Canadian interbank market respectively, or that the
rates at which such Dollar or Canadian Dollar deposits, as applicable, are being
offered will not adequately and fairly reflect the cost to the majority of
Lenders of making or maintaining the applicable Eurodollar Loans during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the CDOR Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Lead Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Lead Borrower (on behalf of itself or the Canadian Borrower) for a Eurodollar
Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a request for
an ABR Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.
Section 2.09    Termination of Initial Term Loan Commitments and Canadian Term
Commitments. The Initial Term Loan Commitments and the Canadian Term Commitments
shall automatically terminate upon the making of the Initial U.S. Term Loans and
the Initial Canadian Term Loans on the Closing Date.
Section 2.10    Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
(i)    each conversion or continuation shall be made pro rata among the
applicable Lenders in accordance with the respective principal amounts of the
Loans comprising the converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

67

--------------------------------------------------------------------------------




(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Term Loan of such
Lender resulting from such conversion and reducing the Term Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the applicable Borrower at the time of conversion;
(iv)    the converted or continued Borrowing shall be made in the same currency
as the Borrowing being converted or continued;
(v)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the applicable Lenders pursuant to Section 2.16;
(vi)    any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
(vii)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(viii)    no Interest Period may be selected for any Eurodollar Borrowing that
would end later than a Term Loan Repayment Date, a Canadian Term Loan Repayment
Date, the date of a Scheduled New Term Loan Repayment, the date of a Scheduled
Extended Term Loan Repayment or the date of a Scheduled Other Term Loan
Repayment, as the case may be, occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Initial Term
Loans, Other Term Loans or New Term Loans, as applicable, with Interest Periods
ending on or prior to such Term Loan Repayment Date, Canadian Term Loan
Repayment Date, date of a Scheduled New Term Loan Repayment, date of a Scheduled
Extended Term Loan Repayment or date of a Scheduled Other Term Loan Repayment,
as the case may be, and (B) the ABR Borrowings comprised of Initial Term Loans,
Other Term Loans or New Term Loans, as applicable, would not be at least equal
to the principal amount of ABR Borrowings to be paid on such Term Loan Repayment
Date, Canadian Term Loan Repayment Date, date of a Scheduled New Term Loan
Repayment, date of a Scheduled Extended Term Loan Repayment or date of a
Scheduled Other Term Loan Repayment as the case may be; and
(ix)    upon notice to the Lead Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Term Loan may be
converted into, or continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the applicable Borrower

68

--------------------------------------------------------------------------------




requests be converted or continued, (ii) whether such Borrowing is to be
converted to or continued as a Eurodollar Borrowing or an ABR Borrowing, (iii)
if such notice requests a conversion, the date of such conversion (which shall
be a Business Day), (iv) the currency of the continued or converted Borrowing
(which shall be the same currency as the Borrowing being continued or converted)
and (v) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall advise
the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued as an ABR
Borrowing.
Section 2.11    Repayment of Term Borrowings. (a) (i) The Lead Borrower shall
pay to the Administrative Agent, for the account of the applicable Lenders, on
the dates set forth below, or if any such date is not a Business Day, on the
next preceding Business Day (each such date being called a “Term Loan Repayment
Date”), a principal amount of the Initial U.S. Term Loans incurred by it (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(e) and
2.22(d)) equal to the amount set forth below for such date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:
Term Loan Repayment Date
Amount
March 31, 2013
$1,750,000
June 30, 2013
$1,750,000
September 30, 2013
$1,750,000
December 31, 2013
$1,750,000
March 31, 2014
$1,750,000
June 30, 2014
$1,750,000
September 30, 2014
$1,750,000
December 31, 2014
$1,750,000
March 31, 2015
$1,750,000
June 30, 2015
$1,750,000
September 30, 2015
$1,750,000


69

--------------------------------------------------------------------------------




December 31, 2015
$1,750,000
March 31, 2016
$1,750,000
June 30, 2016
$1,750,000
September 30, 2016
$1,750,000
December 31, 2016
$1,750,000
March 31, 2017
$1,750,000
June 30, 2017
$1,750,000
September 30, 2017
$1,750,000
December 31, 2017
$1,750,000
March 31, 2018
$1,750,000
June 30, 2018
$1,750,000
September 30, 2018
$1,750,000
December 31, 2018
$1,750,000
March 31, 2019
$1,750,000
June 30, 2019
$1,750,000
September 30, 2019
$1,750,000
Initial Maturity Date
$652,750,000

(i)    (A) Commencing on March 31, 2013, the Canadian Borrower hereby
unconditionally promises to repay the Initial Canadian Term Loans to the
Administrative Agent for the account of each Lender (i) on the last day of each
March, June, September and December or if any such date is not a Business Day,
on the next preceding Business Day prior to the Initial Maturity Date (each such
date being referred to as a “Canadian Term Loan Repayment Date”), in each case
in an amount equal to 0.25% of the original principal amount of the Initial
Canadian Term Loans (as adjusted from time to time pursuant to Sections 2.11(b),
2.12, 2.13(e) and 2.22(d)) and (ii) on the Initial Maturity Date, the remainder
of the principal amount of the Initial Canadian Term Loans outstanding on such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.
(B)    The Lead Borrower and the Lenders hereby authorize, and the Lenders
hereby direct and instruct, the Administrative Agent to complete and deliver to
the Lead Borrower and the Lenders after the Closing Date a table setting forth
Canadian Term

70

--------------------------------------------------------------------------------




Loan Repayment Dates and the principal amortization payments with respect to the
Initial Canadian Term Loans.  Each of the parties to this Agreement hereby
acknowledges and agrees that (a) the Administrative Agent shall not be deemed to
be in default under this Agreement or any other Loan Document or to have any
duty or responsibility or to incur any liability as a result of its failure to
complete and deliver such table and (b) the provisions of Article VIII and
Section 9.05 of this Agreement shall apply to the completion and delivery of
such table by the Administrative Agent pursuant to this Section 2.11(a)(ii)(B).
(ii)    The Lead Borrower shall make scheduled quarterly installments with
respect to the aggregate outstanding principal amount of each New Term Loan (if
any) as determined pursuant to, and in accordance with, Section 2.23 (each such
repayment, as the same may be adjusted from time to time pursuant to Sections
2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled New Term Loan Repayment”).
(iii)    The applicable Borrower shall make scheduled quarterly installments
with respect to the aggregate outstanding principal amount of each Extended Term
Loan (if any) as determined pursuant to, and in accordance with, Section 2.25
(each such repayment, as the same may be adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Extended Term Loan
Repayment”).
(iv)    The applicable Borrower shall make scheduled quarterly installments with
respect to the aggregate outstanding principal amount of each Other Term Loan
(if any) as determined pursuant to, and in accordance with, Section 2.26 (each
such repayment, as the same may be adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Other Term Loan
Repayment”).
(b)    To the extent not previously paid, the Initial U.S. Term Loans, Initial
Canadian Term Loans, Incremental Term Loans, New Term Loans, Extended Term Loans
and Other Term Loans shall be due and payable together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of payment
on the applicable Maturity Date.
(c)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
Section 2.12    Voluntary Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 (noon), New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 or C$1,000,000, as applicable,
and not less than $5,000,000 or C$5,000,000, as applicable.
(a)    Voluntary prepayments of Loans shall be applied (x) among each Class of
Term Loans on a pro rata basis, with each Class of Term Loans to be allocated
its Term Loan Percentage of the amount of such prepayment and (y) to the
outstanding principal amounts due on

71

--------------------------------------------------------------------------------




a Term Loan Repayment Date or a Canadian Term Loan Repayment Date, as
applicable, of each such Class of Term Loans as directed by the applicable
Borrower.
(b)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein; provided, however, that if
such prepayment is for all of the then outstanding Loans, then the applicable
Borrower may revoke such notice and/or extend the prepayment date by not more
than five Business Days; provided further, however, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension. All
prepayments under this Section 2.12 shall be subject to Section 2.05(b) and
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
Section 2.13    Mandatory Prepayments. (a) Not later than the third Business Day
following the receipt of Net Cash Proceeds by (x) any U.S. Loan Party in respect
of (A) one or more Asset Sales in an aggregate amount in excess of $2,000,000
(other than any Disposition of any property or assets permitted by Section 6.05
(except Section 6.05(b)(xiii) and (b)(xviii))) or (B) one or more Casualty
Events in an aggregate amount in excess of $2,000,000, the Lead Borrower shall
apply the Net Cash Proceeds received with respect thereto to prepay outstanding
Term Loans in accordance with Section 2.13(e) and (y) the Canadian Borrower or
any Canadian Subsidiary Guarantor in respect of (A) one or more Asset Sales in
an aggregate amount in excess of $2,000,000 (or the equivalent amount in any
other currency) (other than any Disposition of any property or assets permitted
by Section 6.05 (except Section 6.05(b)(xiii) and (b)(xviii))) or (B) one or
more Casualty Events in an aggregate amount in excess of $2,000,000 (or the
equivalent amount in any other currency), the Canadian Borrower shall apply the
Net Cash Proceeds received with respect thereto to prepay outstanding Canadian
Term Loans in accordance with Section 2.13(e); provided that if at the time that
any such prepayment would be required with any Net Cash Proceeds referred to in
clause (a)(x) above, the Lead Borrower is required to offer to repurchase the
Senior Secured Notes, Permitted First Priority Refinancing Debt or New
Incremental Notes (or any Permitted Refinancing thereof that is secured on a
pari passu basis with the Obligations (other than the Canadian Obligations))
pursuant to the terms of the documentation governing such Indebtedness with such
Net Cash Proceeds in respect of any such Asset Sale or any such Casualty Event
(such Indebtedness (or Permitted Refinancing thereof) required to be offered to
be so repurchased, “Other Applicable Indebtedness”), then the Lead Borrower may
apply such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time); provided, further that the portion of such Net Cash
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
clause (a)(x) above shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall

72

--------------------------------------------------------------------------------




promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with clause (a)(x)
above. Notwithstanding the foregoing, the amount of Net Cash Proceeds from any
Asset Sale or Casualty Event required to be (x) reinvested in assets (other than
working capital assets) used or useful in the business of the Lead Borrower and
its Restricted Subsidiaries or (y) applied to repay outstanding Loans, in each
case as provided in this Section 2.13(a), shall be reduced on a
dollar-for-dollar basis by the amount of any investment (not funded with Net
Cash Proceeds from any other Asset Sale or Casualty Event that previously
reduced a Loan Party’s or its Restricted Subsidiary’s obligation to repay Loans
pursuant to this Section 2.13(a)) made by the Lead Borrower or any of its
Restricted Subsidiaries in assets (other than working capital assets) used or
useful in the business of the Lead Borrower and its Restricted Subsidiaries
(including pursuant to a Permitted Acquisition (including a Permitted
Acquisition of the equity interests in another Person)) within 90 days prior to
the receipt of such Net Cash Proceeds.
(a)    On each Excess Cash Flow Payment Date, the Lead Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(e) below in an amount equal to the remainder (if positive) of (A) the
Applicable Excess Cash Flow Percentage of Excess Cash Flow, if any, for such
Excess Cash Flow Payment Period minus (B) the aggregate amount of voluntary
prepayments of any Term Loan during such Excess Cash Flow Payment Period, in
each case, solely to the extent that such prepayments were made in accordance
with Section 2.12 and were not funded with the incurrence of any Funded Debt
(other than revolving Funded Debt).
(b)    In the event that any U.S. Loan Party or any subsidiary of a U.S. Loan
Party shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness for money borrowed of any U.S. Loan Party or any subsidiary of a
U.S. Loan Party (other than any cash proceeds from the issuance of Indebtedness
for money borrowed permitted pursuant to Section 6.01 (other than any Credit
Agreement Refinancing Indebtedness)), the Lead Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(e).
(c)    In the event that Super Holdco or any U.S. Loan Party shall receive Net
Cash Proceeds in excess of $1,000,000 in respect of any purchase price
adjustment relating to the Acquisition (a “Purchase Price Adjustment”), the Lead
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the receipt of such Net Cash
Proceeds by any such Person, cause an amount equal to 100% of such Net Cash
Proceeds to be applied to prepay outstanding Loans in accordance with
Section 2.13(e).
(d)    Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated (x) with respect to Net Cash Proceeds received by the Lead Borrower or
any U.S. Restricted Subsidiary (other than Net Cash Proceeds of any Credit
Agreement Refinancing Indebtedness incurred pursuant to Section 2.26, which may,
at the election of the Lead Borrower, be applied on a pro rata basis to each
Class of outstanding U.S. Term Loans only or each Class of outstanding Canadian
Term Loans only), by the Lead Borrower among each Class of outstanding Term
Loans on a pro rata basis, with each Class to be allocated its Term Loan
Percentage of the amount of the

73

--------------------------------------------------------------------------------




respective repayment and applied pro rata against the remaining scheduled
installments of principal due in respect of the Term Loans under Sections
2.11(a)(i), (ii), (iii), (iv) and (v) respectively, falling due in the next 24
months following the date of the applicable event giving rise to the prepayment
obligation under this Section 2.13 in direct order of maturity (based upon the
then remaining amount of such scheduled installments after giving effect to all
prior reductions thereto) and thereafter shall be applied to reduce the then
remaining scheduled installments of Term Loans pro rata (based upon the then
remaining amount of such scheduled installments after giving effect to all prior
reductions thereto) except to the extent the terms of any Incremental Term
Loans, Other Term Loans, New Term Loans or Extended Term Loans provide for a
less favorable treatment of any Incremental Term Loans, Other Term Loans, New
Term Loans or Extended Term Loans with respect to any such mandatory prepayments
and (y) with respect to Net Cash Proceeds received by the Canadian Borrower or
any Canadian Subsidiary, at the election of the Lead Borrower, by the Canadian
Borrower to the Canadian Term Loans or by the Lead Borrower to the Term Loans in
accordance with the preceding clause (x) above.
(e)    Notwithstanding any other provisions of this Section 2.13, to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (other than a Disposition by the Canadian Borrower or its Canadian
Subsidiaries) (a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (other than a Casualty Event of the Canadian
Borrower or its Canadian Subsidiaries) (a “Foreign Casualty Event”), in each
case giving rise to a prepayment event pursuant to Section 2.13(a), or Excess
Cash Flow giving rise to a prepayment event pursuant to Section 2.13(b) are or
is prohibited or delayed by applicable local law from being repatriated to the
United States or Canada, the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the
times provided in this Section 2.13 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States or Canada (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two (2) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Loans pursuant to this Section 2.13
to the extent provided herein and (B) to the extent that the Lead Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.13 (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the applicable Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
applicable Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have

74

--------------------------------------------------------------------------------




been payable or reserved against if such Net Cash Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Cash Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness
of a Foreign Subsidiary.
(f)    The applicable Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Lead Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment and (ii) at least three
Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type and Class of each Term
Loan being prepaid and the principal amount of each Term Loan (or portion
thereof) to be prepaid. All prepayments of Borrowings under this Section 2.13
shall be subject to Section 2.16 and Section 2.05(b), if applicable, but shall
otherwise be without premium or penalty, and shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
Section 2.14    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate or CDOR Rate) or shall impose on such Lender or the
London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Eurodollar Loan or increase the cost to any Lender or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the applicable Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(a)    If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Term Loans made pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(b)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.

75

--------------------------------------------------------------------------------




(c)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.
Section 2.15    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Type of Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Type of Eurodollar Loan,
then, by written notice to the Lead Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into such Type of Eurodollar Loans, whereupon
any request for such Type of a Eurodollar Borrowing (or to convert an ABR
Borrowing to such Type of a Eurodollar Borrowing or to continue such Type of a
Eurodollar Borrowing for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert such Type of a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans of such
Type made by it be converted to ABR Loans, in which event all such Eurodollar
Loans shall be automatically converted to ABR Loans as of the effective date of
such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans of such Type that would have been made by such Lender
or the converted Eurodollar Loans of such Type of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans of such Type.
(b)    For purposes of this Section 2.15, a notice to the Lead Borrower by any
Lender shall be effective as to each Eurodollar Loan of such Type made by such
Lender, if lawful, on the last day of the Interest Period then applicable to
such Eurodollar Loan; in all other cases such notice shall be effective on the
date of receipt by the applicable Borrower.

76

--------------------------------------------------------------------------------




Section 2.16    Breakage. Each Borrower shall indemnify each Lender against any
loss (other than any lost profit or margin) or expense that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its obligations hereunder, which results in (i)
such Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of a Borrowing Request to make such Term Loan or
conversion notice to convert such Term Loan shall have been given by the
Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Term Loan over (ii) the amount of interest likely
to be realized by such Lender in redeploying the funds released or not utilized
by reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Lead Borrower and shall
be conclusive absent manifest error.
Section 2.17    Pro Rata Treatment. Subject to Section 2.15, each Borrowing,
each payment or prepayment of principal of any Borrowing made by or on behalf of
a Borrower, each payment of interest on the Loans made by or on behalf of a
Borrower, each reduction of the Commitments and each conversion of any Borrowing
to or continuation of any Borrowing as a Borrowing of any Type shall be
allocated pro rata among the applicable Lenders or such Class in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar amount or Canadian Dollar, as applicable.
Section 2.18    Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Lead Borrower, the Canadian Borrower or any other Loan Party, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable Debtor Relief Laws or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loans
as a result of which the unpaid principal portion of its Loans of a Class to a
Borrower shall be proportionately less than the unpaid principal portion of the
Loans of that Class to such Borrower of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such Loans of such other Lender, so that the aggregate unpaid principal amount
of such Loans and participations in such Loans held by each applicable Lender
shall be in the same proportion to the aggregate unpaid

77

--------------------------------------------------------------------------------




principal amount of all such Loans then outstanding as the principal amount of
such Loans and participations in such Loans held by the Lender prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all such Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that
(i) if any such purchase or purchases or adjustments shall be made pursuant to
this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest, and (ii) the provisions of this Section 2.18 shall not be
construed to apply to any payment made by a Borrower to a Lender in its capacity
as such pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant. Each
Borrower and Holdings expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the applicable Borrower in the amount of such participation.
Section 2.19    Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City time, on the date when due in immediately available funds payable in
Dollars or Canadian Dollars, as applicable, in each case without setoff, defense
or counterclaim. Each such payment in (x) Dollars shall be made to the
Administrative Agent at the U.S. Payment Office and (y) Canadian Dollars shall
be made to the Administrative Agent at the Canadian Payment Office. The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.
(a)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest.
Section 2.20    Taxes. (a) Any and all payments by or on account of any
obligation of each Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Taxes unless required by applicable law; provided that, if a Borrower or any
other Loan Party shall be required by applicable law to deduct any Taxes from
such payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20) the Administrative Agent and each Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or such Loan Party shall make such
deductions and (iii) such Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

78

--------------------------------------------------------------------------------




(a)    In addition, each Borrower (as applicable) shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(b)    Each Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower or in the case of the Lead Borrower, any
other U.S. Loan Party and in the case of the Canadian Borrower, any other
Canadian Loan Parties, hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender, or by the Administrative
Agent on behalf of itself or a Lender, shall be conclusive absent manifest
error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower or any other Loan Party to a Governmental Authority, the
Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    (I) Except with respect to such documents set forth in Section 2.20(f)
below, any Lender that is entitled to an exemption from or reduction of any
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Lead Borrower and, if
necessary, the IRS or other Governmental Authority (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Lead Borrower as will permit such payments to be
made without withholding or at a reduced rate. Such Lender shall promptly notify
the Lead Borrower at any time it determines that it is no longer in a position
to provide any previously delivered documentation to the Lead Borrower or, if
applicable, the IRS or other Governmental Authority. Notwithstanding anything to
the contrary in the preceding sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in
Section 2.20(e)(II) and 2.20(f) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(II)    Without limiting the generality of the foregoing, any Foreign Lender
shall deliver to the Lead Borrower, Administrative Agent and, if necessary, the
IRS or other Governmental Authority (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter (i) if
such Foreign Lender shall determine that any applicable form or certification
has expired or will then expire or has or will then become obsolete or incorrect
or that an event has occurred that requires or will then require a change in the
most recent form or certification previously

79

--------------------------------------------------------------------------------




delivered by it to the Lead Borrower and the Administrative Agent and (ii) upon
the request of the Lead Borrower or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
(i)    duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;
(ii)    duly completed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code: (x) a
certificate substantially in the form of Exhibit M (any such certificate, a
“United States Tax Compliance Certificate”) to the effect that such Foreign
Lender is not: (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
IRS Form W-8BEN;
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), duly completed copies of IRS Form W-8IMY, accompanied by
duly completed IRS Form W-8ECI, IRS Form W-8BEN, a United States Tax Compliance
Certificate, IRS Form W-9 or other required documentation from each beneficial
owner, as applicable (together with, if applicable, duly completed copies of IRS
Form W-8IMY of any upper-tier non-beneficial owner of such Foreign Lender); or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction of United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for each Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(f)    If a Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which it has

80

--------------------------------------------------------------------------------




been indemnified by any Borrower or with respect to which any Borrower or other
Loan Party has paid additional amounts pursuant to this Section 2.20, it shall
pay over the amount of such refund to such Borrower or other Loan Party, as
applicable (but only to the extent of indemnity payments made under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes, as the case
may be, giving rise to such refund), net of all out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided
that such Borrower or other Loan Party, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to such Borrower or
other Loan Party (plus penalties, interest or other charges) to such Lender or
the Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund to such taxation authority; provided, further,
that this subsection shall not be construed to require such Lender or the
Administrative Agent to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrowers or any other
Person.
Section 2.21    Assignment of Commitments under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Lead Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, then, in each case, the Lead Borrower may, at its
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender and
the Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) above, all of its interests, rights and
obligation with respect to the Class of Term Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification) to an
Eligible Assignee that shall assume such assigned obligations and, with respect
to clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Lead Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Lead Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all amounts
accrued for the account of such Lender hereunder with respect thereto (including
any amounts under Sections 2.05(b), 2.14, 2.16 and 2.20); provided further that,
if prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b)

81

--------------------------------------------------------------------------------




below), or if such Lender shall waive its right to claim further compensation
under Section 2.14 in respect of such circumstances or event or shall withdraw
its notice under Section 2.15 or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.21(a).
(a)    If (i) any Lender shall request compensation under Section 2.14 or
Section 2.20 or (ii) any Lender delivers a notice described in Section 2.15,
then such Lender shall use reasonable efforts (which shall not require such
Lender to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Lead Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or Section 2.20 or enable it to withdraw its
notice pursuant to Section 2.15, as the case may be, in the future. Each
Borrower hereby agrees to pay or cause to be paid all reasonable costs and
expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
Section 2.22    Incremental Term Loans. (a) The Lead Borrower may, by written
notice to the Administrative Agent from time to time, request that one of more
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and/or one or more other Persons which are Eligible
Assignees and which will become Lenders, provide, after the Closing Date, an
increase in any existing Class of Term Loans (other than Canadian Term Loans)
(except as otherwise provided in this Section 2.22, which shall be on the same
terms as, and become a part of, the applicable Class of Term Loans hereunder
(other than Canadian Term Loans)) and, subject to the terms and conditions
contained in this Agreement and in the respective Incremental Term Loan
Assumption Agreement, make Term Loans (“Incremental Term Loans”) of the
applicable class pursuant thereto. Such notice shall set forth (i) the amount of
the Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 (or such lesser
amount as may be acceptable to the Administrative Agent) and (ii) the date on
which such Incremental Term Loan Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice); provided that:
(i)    no Lender shall be obligated to provide an Incremental Term Loan
Commitment as a result of any such request by the Lead Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Assumption Agreement as provided
in clause (b) of this Section 2.22, such Lender shall not be obligated to fund
any Incremental Term Loans,

82

--------------------------------------------------------------------------------




(ii)    any Lender (including any Eligible Assignee who will become a Lender)
may so provide an Incremental Term Loan Commitment without the consent of any
other Lender,
(iii)    the aggregate principal amount of all Incremental Term Loans pursuant
to this Section 2.22 at any time shall not exceed the Maximum Incremental Amount
at such time;
(iv)    the up-front fees and, if applicable, any unutilized commitment fees
and/or other fees, payable to each Incremental Term Loan Lender in respect of
each Incremental Term Loan Commitment shall be separately agreed to by the Lead
Borrower and each such Incremental Term Loan Lender,
(v)    the new Incremental Term Loans shall have the same Applicable Margin as
the Class of Term Loans to which such Incremental Term Loans are being added,
(vi)    the new Incremental Term Loans shall have the same repayment dates as
then remain with respect to the Class of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each repayment of
Incremental Term Loans to be made by the Lead Borrower on the repayment dates to
be the same (on a proportionate basis) as is theretofore applicable to the Class
of Term Loans to which such Incremental Term Loans are being added, thereby
increasing the amount of each then remaining repayment of the respective Class
of Term Loans proportionately),
(vii)    the new Incremental Term Loans shall have the same Maturity Date as the
Class of Term Loans to which such Incremental Term Loans are being added,
(viii)    the proceeds of all Incremental Term Loans to be made pursuant to any
Incremental Term Loan Commitments shall be used only for the purposes permitted
by Section 3.13,
(ix)    all Incremental Term Loans shall be Obligations under this Agreement and
the other applicable Loan Documents and shall be secured by the Security
Documents (other than the Canadian Collateral Documents), and guaranteed under
the Holdings/Lead Borrower Guaranty and the U.S. Subsidiary Guaranty, and rank
pari passu in right of payment and pari passu in right of security in respect of
the Collateral with the Term Loans (other than the Canadian Term Loans), and
(x)    except as otherwise provided above, such Incremental Term Loans shall
have the same terms as the Class of Term Loans to which such Incremental Term
Loans are being added.
(b)    At the time of the provision of the Incremental Term Loan Commitments
pursuant to this Section 2.22, the Lead Borrower, the Administrative Agent and
each such Lender or other Eligible Assignee which agrees to provide an
Incremental Term Loan Commitment (each, an “Incremental Term Lender”) shall
execute and deliver to the Administrative Agent an Incremental

83

--------------------------------------------------------------------------------




Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of each Incremental Term Lender. Notwithstanding the foregoing,
no Incremental Term Loan Commitment shall become effective under this
Section 2.22 unless on the date of such effectiveness, all Incremental
Commitment Requirements are satisfied.
(c)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Lead Borrower may revise this
Agreement to evidence such amendments.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Lead Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans, when originally
made, are included in each Borrowing of outstanding Term Loans (other than the
Canadian Term Loans) on a pro rata basis. This may be accomplished by requiring
each outstanding Eurodollar Borrowing to be converted into an ABR Borrowing on
the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Borrowing on a pro rata
basis. Any conversion of Eurodollar Loans to ABR Loans required by the preceding
sentence shall be subject to Section 2.16. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Eurodollar Borrowing, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Term
Loan Assumption Agreement. In addition the scheduled amortization payments under
Sections 2.11(a)(i), (iii), (iv) and (v), as applicable, required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans and shall be
further increased for all Lenders on a pro rata basis to the extent necessary to
avoid any reduction in the amortization payments to which the Lenders were
entitled before such recalculation.
Section 2.23    New Term Loan Facility. (a) The Lead Borrower shall have the
right to request (by written notice to the Administrative Agent), at any time
after the Closing Date, that one or more Lenders (and/or one or more other
Persons which are Eligible Assignees and which will become Lenders) provide New
Term Loan Commitments to the Lead Borrower and, subject to the terms and
conditions contained in this Agreement and in the respective New Term Loan
Commitment Agreement, make Term Loans (“New Term Loans”) pursuant thereto; it
being understood and agreed, however, that (i) no Lender shall be obligated to
provide a New Term Loan Commitment as a result of any such request by the Lead
Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide a New Term Loan Commitment and executed and delivered to
the Administrative Agent and the Lead Borrower a New Term Loan Commitment
Agreement as provided in clause (b) of this Section 2.23, such Lender shall not
be obligated to fund any New Term Loans, (ii) any Lender (including any Eligible
Assignees who will become a Lender) may so provide a New Term Loan Commitment
without the consent of any other Lender, (iii) each Class of New Term Loan
Commitments, and all New Term Loans to be made pursuant thereto, shall

84

--------------------------------------------------------------------------------




be denominated in Dollars, (iv) the amount of each Class of New Term Loan
Commitments shall be in a minimum aggregate amount for all Lenders which provide
a New Term Loan Commitment under such Class of New Term Loans (including
Eligible Assignees who will become Lenders) of at least $25,000,000 (or such
lower amount as may be reasonably acceptable to the Administrative Agent) and in
integral multiples of $1,000,000 in excess thereof (or such other integral
multiple as may be reasonably acceptable to the Administrative Agent), (v) the
aggregate amount of all New Term Loan Commitments provided pursuant to this
Section 2.23 and the aggregate principal amount of all New Term Loans to be made
pursuant thereto shall not exceed the Maximum Incremental Amount at such time,
(vi) the up‑front fees and, if applicable, any unutilized commitment fees and/or
other fees, payable to each New Term Loan Lender in respect of each New Term
Loan Commitment shall be separately agreed to by the Lead Borrower and each such
New Term Loan Lender, (vii) each Class of New Term Loans shall (A) have a
Maturity Date of no earlier than the Latest Maturity Date of any Class of Term
Loans then existing, (B) have a Weighted Average Life to Maturity of no less
than the Weighted Average Life to Maturity as then in effect for any Class of
Term Loans then existing and (C) be subject to the Applicable Margins as are set
forth in the New Term Loan Commitment Agreement governing such Class of New Term
Loans; provided that, if the Effective Yield for such Class of New Term Loans
determined as of the initial funding date for such Class of New Term Loans
exceeds the Effective Yield relating to any Class of Term Loans existing
immediately prior to the effectiveness of the respective New Term Loan
Commitment Agreement by more than 0.50%, then the Effective Yield relating to
any such Class of Term Loans thereto incurred shall be adjusted to be equal to
the Effective Yield (determined as provided above) relating to such Class of New
Term Loans minus 0.50%, (viii) the proceeds of all New Term Loans shall be used
only for the purposes permitted by Section 3.13, (ix) each New Term Loan
Commitment Agreement shall specifically designate the Class or Classes of the
New Term Loan Commitments being provided thereunder (which Class shall be a new
Class (i.e., not the same as the Initial U.S. Term Loans or any other then
existing Class of Term Loans)), (x) all New Term Loans (and all interest, fees
and other amounts payable thereon) shall be Obligations under this Agreement and
the other applicable Loan Documents and shall be secured by the Security
Documents (other than the Canadian Collateral Documents), and guaranteed under
the Holdings/Lead Borrower Guaranty and the U.S. Subsidiary Guaranty, on a pari
passu basis with all other Obligations secured by the Security Documents (other
than the Canadian Collateral Documents) and guaranteed under the Holdings/Lead
Borrower Guaranty and the U.S. Subsidiary Guaranty, (xi) each Lender (including
any Eligible Assignee who will become a Lender) agreeing to provide a New Term
Loan Commitment pursuant to a New Term Loan Commitment Agreement shall, subject
to the satisfaction of the relevant conditions set forth in this Agreement, make
New Term Loans as specified in such New Term Loan Commitment Agreement and such
New Term Loans shall thereafter be deemed to be New Term Loans under such Class
for all purposes of this Agreement and the other applicable Loan Documents,
(xii) except as otherwise set forth in this Section 2.23(a) or otherwise as
shall be reasonably satisfactory to the Administrative Agent, such New Term Loan
Facility shall have the same terms as the Initial U.S. Term Loan Facility and
(xiii) each New Term Loan Facility shall share ratably in any prepayments of
Term Loans (other than the Canadian Term Loans) (unless such New Term Loan
Facility agrees to participate on a less than pro rata basis in any voluntary or
mandatory prepayments or repayments).

85

--------------------------------------------------------------------------------




(a)    At the time of the provision of New Term Loan Commitments pursuant to
this Section 2.23, the Lead Borrower, the Administrative Agent and each such
Lender or other Eligible Assignee which agrees to provide a New Term Loan
Commitment (each, a “New Term Loan Lender”) shall execute and deliver to the
Administrative Agent a New Term Loan Commitment Agreement, with the
effectiveness of the New Term Loan Commitment provided therein (and the making
of the respective New Term Loans thereunder) to occur on the date set forth in
such New Term Loan Commitment Agreement, which date in any event shall be no
earlier than the date on which (w) all fees required to be paid in connection
therewith at the time of such effectiveness shall have been paid (including,
without limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent (or any affiliate thereof)), (x) all Incremental Commitment
Requirements are satisfied, (y) all other conditions set forth in this
Section 2.23 shall have been satisfied (or waived in writing by the Required
Lenders prior to the incurrence of such New Term Loan Commitments), and (z) all
other conditions precedent that may be set forth in such New Term Loan
Commitment Agreement shall have been satisfied (or waived in writing by the
Lenders providing such New Term Loan Commitments). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each New Term Loan
Commitment Agreement, and at such time, to the extent requested by any New Term
Loan Lender, new Term Notes will be issued, at the Lead Borrower’s expense, to
such New Term Loan Lender in conformity with the requirements of this Agreement.
(b)    Notwithstanding anything to the contrary contained above in this
Section 2.23, the New Term Loan Commitments provided by a New Term Loan Lender
or New Term Loan Lenders, as the case may be, pursuant to each New Term Loan
Commitment Agreement shall constitute a new Class, which shall be separate and
distinct from the existing Classes pursuant to this Agreement (with a
designation which may be made in letters (i.e., A, B, C, etc.), numbers (1, 2,
3, etc.) or a combination thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2,
C-3, etc.).
The New Term Loan Commitment Agreement may, with the consent of the Lead
Borrower and the Administrative Agent, but without the consent of any other Loan
Party or the Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.23.
Section 2.24    New Incremental Notes. (a) The Lead Borrower shall have the
right, at any time after the Closing Date, upon written notice to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, to issue one or more series of senior secured notes (secured by the
Collateral (other than the Canadian Collateral) on an equal and ratable basis
with the Obligations (or secured by the Collateral (other than the Canadian
Collateral) on a second lien basis)) or unsecured notes (such notes,
collectively, “New Incremental Notes”); it being understood and agreed, however,
that (i) the aggregate amount of all New Incremental Notes permitted to be
issued pursuant to this Section 2.24 shall not exceed the Maximum Incremental
Amount at such time, (ii) all Incremental Commitment Requirements must be
satisfied on the date of issuance of any New Incremental Notes, (iii) such New
Incremental Notes shall (A) have a Maturity Date of no earlier than 91 days
after the Latest Maturity Date applicable to any Class of Term Loans then
outstanding, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average

86

--------------------------------------------------------------------------------




Life to Maturity as then in effect for any Class of Loans then existing, and (C)
not be subject to any amortization prior to the final maturity thereof, or be
subject to any mandatory redemption or prepayment provisions or rights (except
(1) customary assets sale or change of control provisions or (2) to the extent
that prepayments are made, to the extent required under the Loan Documents,
first pro rata to any then existing Class of Term Loan and any senior secured
first lien New Incremental Notes), (iv) such New Incremental Notes shall rank
pari passu in right of payment (subject to the applicable provisions of the
intercreditor agreement referred to in clause (v) in the case of secured New
Incremental Notes), have the same guarantees as the Term Loan Facilities and, if
secured, be secured solely by the Collateral (other than the Canadian
Collateral), (v) any such secured New Incremental Notes shall be issued subject
to intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent and (vi) the terms and conditions of such New Incremental
Notes are customary for similar debt securities in light of then-prevailing
market conditions at the time of issuance and in any event are not, taken as a
whole, more restrictive to the Lead Borrower and its Restricted Subsidiaries
than those set forth in this Agreement (other than with respect to interest rate
and redemption provisions), except for covenants and other provisions applicable
only to periods after the Latest Maturity Date of any then existing U.S. Term
Loan Facility that remains outstanding after giving effect to such refinancing
(provided that a certificate of a financial officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such New Incremental Notes, together with a
reasonably detailed description of the material terms and conditions of such New
Incremental Notes or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set forth in this Section 2.24, shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of its objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)).
(a)    The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Lead Borrower
as may be necessary in order to secure any New Incremental Notes with the
Collateral (other than the Canadian Collateral) and/or to make such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Lead Borrower in connection with the issuance of
such New Incremental Notes, in each case on terms consistent with this
Section 2.24.
Section 2.25    Extensions of Term Loans. (a) Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the applicable Borrower to all Lenders of
Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental Term Loans,
New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans, in each case
with a like Maturity Date and on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Initial U.S. Term Loans, Initial
Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S. Term
Loans or Other Canadian Term Loans, as the case may be, with a like Maturity
Date) and on the same terms to each such Lender, such Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Initial U.S. Term Loans, Initial Canadian Term Loans,
Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian
Term Loans with a like Maturity Date and

87

--------------------------------------------------------------------------------




otherwise modify the terms of such Initial U.S. Term Loans, Initial Canadian
Term Loans, Incremental Term Loans, New Term Loans, Other U.S. Term Loans or
Other Canadian Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Initial U.S. Term Loans, Initial Canadian Term Loans,
Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian
Term Loans and/or modifying the amortization schedule in respect of such
Lender’s Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental Term
Loans, New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans with a
like Maturity Date) (each, an “Extension,” and each group of Initial U.S. Term
Loans, Initial Canadian Term Loans, Incremental Term Loans, New Term Loans,
Other U.S. Term Loans or Other Canadian Term Loans as so extended, as well as
the original Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental
Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans
(in each case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Initial U.S. Term Loans, Initial Canadian Term
Loans, Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other
Canadian Term Loans from the tranche of Initial U.S. Term Loans, Initial
Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S. Term
Loans or Other Canadian Term Loans with a like Maturity Date from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders; (ii)
except as to interest rates, fees, amortization, final maturity date, premium,
required prepayment dates and participation in prepayments (which shall, subject
to immediately succeeding clauses (iii), (iv) and (v), be determined by the
applicable Borrower and the Extending Term Loan Lenders and set forth in the
relevant Extension Offer), (x) the Initial U.S. Term Loans, Incremental Term
Loans, New Term Loans or Other U.S. Term Loans of any Term Loan Lender that
agrees to an Extension with respect to such Initial U.S. Term Loans, Incremental
Term Loans, New Term Loans or Other U.S. Term Loans with a like Maturity Date
(an “Extending Term Loan Lender”) extended pursuant to any Extension (“Extended
U.S. Term Loans”) and (y) the Initial Canadian Term Loans or Other Canadian Term
Loans of any Term Loan Lender that agrees to an Extension with respect to such
Initial Canadian Term Loans or Other Canadian Term Loans with a like Maturity
Date (an “Extending Canadian Term Loan Lender”) extended pursuant to any
Extension (“Extended Canadian Term Loans”) shall have the same terms as the
tranche of Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental
Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans
with a like Maturity Date subject to such Extension Offer; (iii) the final
maturity date of any Extended Term Loans shall be no earlier than the then
Latest Maturity Date hereunder; (iv) the Weighted Average Life to Maturity of
any Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Initial U.S. Term Loans, Initial Canadian Term Loans,
Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian
Term Loans extended thereby; (v) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer; (vi) if the aggregate
principal amount of Initial U.S. Term Loans, Initial Canadian Term Loans,
Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian
Term Loans (calculated on the face amount thereof), as the case may be, in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Initial U.S. Term Loans,
Initial Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S.

88

--------------------------------------------------------------------------------




Term Loans or Other Canadian Term Loans, as the case may be, offered to be
extended by the applicable Borrower pursuant to such Extension Offer, then the
Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental Term Loans,
New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans, as the case
may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing; (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the applicable Borrower and (ix) any Extended Term
Loans shall be denominated in the same currency as the Initial U.S. Term Loans,
Initial Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S.
Term Loans or Other Canadian Term Loans extended thereby.
(a)    With respect to all Extensions consummated by a Borrower pursuant to this
Section 2.25, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.12 and 2.13 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that such Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in such Borrower’s sole discretion and may be waived by such Borrower) of
Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental Term Loans,
New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans (as
applicable) of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.25 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on the same terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.18 and 7.02) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.25.
(b)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extensions, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Initial U.S. Term Loans,
Initial Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S.
Term Loans or Other Canadian Term Loans, as the case may be (or a portion
thereof). All Extended Term Loans incurred by (x) the Lead Borrower and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral (other than the Canadian
Collateral) on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents and (y) the Canadian Borrower and
all obligations in respect thereof shall be Canadian Obligations under this
Agreement and the other Loan Documents that are secured by the Canadian
Collateral on a pari passu basis with all other applicable Canadian Obligations
under this Agreement and the other Loan Documents. Without limiting the
foregoing, in connection with any Extension, the respective (x) U.S. Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the then Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent) and (y) Canadian Loan Parties shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) any Canadian

89

--------------------------------------------------------------------------------




Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).
(c)    In connection with any Extension, the Lead Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, rendering timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.25.
(d)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given tranche of
Extended Term Loans to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an election by
such Lender to extend all or a portion of its Initial U.S. Term Loans, Initial
Canadian Term Loans, Incremental Term Loans, New Term Loans, Other U.S. Term
Loans or Other Canadian Term Loans, as the case may be, timely submitted by such
Lender in accordance with the procedures set forth in the applicable
documentation governing such Extension, then the Administrative Agent, the
applicable Borrower and such affected Lender may (and hereby are authorized to),
in their sole discretion and without the consent of any other Lender, enter into
an amendment to this Agreement and the other Loan Documents (each, a “Corrective
Term Loan Extension Amendment”) within 15 days following the effective date of
such Extension, which Corrective Term Loan Extension Amendment shall (i) provide
for the conversion and extension of Initial U.S. Term Loans, Initial Canadian
Term Loans, Incremental Term Loans, New Term Loans, Other U.S. Term Loans or
Other Canadian Term Loans, as the case may be, under the applicable tranche of
Initial U.S. Term Loans, Initial Canadian Term Loans, Incremental Term Loans,
New Term Loans, Other U.S. Term Loans or Other Canadian Term Loans in such
amount as is required to cause such Lender to hold Extended Term Loans of the
applicable tranche of Initial U.S. Term Loans, Initial Canadian Term Loans,
Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other Canadian
Term Loans into which such other Initial U.S. Term Loans, Initial Canadian Term
Loans, Incremental Term Loans, New Term Loans, Other U.S. Term Loans or Other
Canadian Term Loans were initially converted, in the amount such Lender would
have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Extended Term Loans to which
it was entitled under the terms of such Extension in the absence of such error,
(ii) be subject to the satisfaction of such conditions as the Administrative
Agent, the applicable Borrower and such Lender may agree, and (iii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.25.
Section 2.26    Refinancing Amendments. (a) At any time after the Closing Date,
(x) the Lead Borrower may obtain, from any Lender or any additional Eligible
Assignee, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Initial U.S. Term Loans, Incremental Term Loans or New Term Loans
then outstanding under this Agreement (which for

90

--------------------------------------------------------------------------------




purposes of this clause (a) will be deemed to include any then outstanding Other
U.S. Term Loans or Other U.S. Term Loan Commitments), in the form of Other U.S.
Term Loans or Other U.S. Term Loan Commitments and (y) the Canadian Borrower may
obtain, from any Lender or any additional Eligible Assignee, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Initial
Canadian Term Loans then outstanding under this Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Canadian
Term Loans or Other Canadian Term Loan Commitments), in the form of Other
Canadian Term Loans or Other Canadian Term Loan Commitments pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) incurred by (x) the Lead Borrower will rank pari passu in right
of payment and of security with the other U.S. Term Loans hereunder and (y) the
Canadian Borrower will rank pari passu in right of payment and of security with
the other Canadian Term Loans hereunder, (ii) will have such pricing, fees,
premiums, interest or optional prepayment or redemption terms as may be agreed
by the applicable Borrower and the Lenders thereof, (iii) any Credit Agreement
Refinancing Indebtedness in the form of Other Term Loans or Other Term Loan
Commitments shall share ratably in any prepayments of Initial U.S. Term Loans,
Initial Canadian Term Loans, Incremental Term Loans or New Term Loans, as the
case may be (unless the Other Term Loans agree to participate on a less than pro
rata basis in any voluntary or mandatory prepayments or repayments) and (iv)
will have terms and conditions that are substantially identical to, or (taken as
a whole) less favorable to the investors providing such Credit Agreement
Refinancing Indebtedness than, the Refinanced Debt; provided further that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the applicable Borrower
and the Lenders thereof and applicable only during periods after the Latest
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.26 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 or
C$10,000,000, as applicable in the case of Other Term Loans and (y) an integral
multiple of $1,000,000 or C$1,000,000, as applicable in excess thereof. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.01 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (including amendments to the Mortgages and Canadian Mortgages, as
applicable) in order to ensure that the Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.
(a)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect

91

--------------------------------------------------------------------------------




such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.26.
Section 2.27    Lead Borrower. Each Borrower hereby designates the Lead Borrower
as its representative and agent for all purposes under the Loan Documents,
including designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent or any Lender. The Lead
Borrower hereby accepts such appointment. The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication delivered by the Lead Borrower on behalf of
any Borrower. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such
Borrower. Each of the Administrative Agent and the Lenders shall have the right,
in its discretion, to deal exclusively with the Lead Borrower for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.
ARTICLE III    

Representations and Warranties
Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and each of the Lenders with respect to itself and its Restricted
Subsidiaries, that on and as of the Closing Date and as of the date of each
Borrowing hereunder, except if such representation or warranty refers to a
specific date or period, then as of such date or for such period:
Section 3.01    Organization; Powers. Each of Holdings, each Borrower and with
respect to each Borrower, each of their respective Restricted Subsidiaries (a)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow hereunder.
Section 3.02    Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrowers or with respect to each Borrower, any of
their respective Restricted Subsidiaries, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which Holdings, the Borrowers or with respect to each Borrower, any of their
Restricted Subsidiaries is a party or by which any of

92

--------------------------------------------------------------------------------




them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrowers or with respect to each Borrower, any of
their respective Restricted Subsidiaries (other than any Lien created under the
Security Documents, the ABL Documents or the Senior Secured Notes Documents).
Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditor’s rights generally or by equitable principles relating to
enforceability.
Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of UCC and PPSA financing statements (or equivalent filings) and filings
with the United States Patent and Trademark Office, the United States Copyright
Office and the Canadian Intellectual Property Office, (b) recordation of the
Mortgages and Mortgage Amendments, (c) such as have been made or obtained and
are in full force and effect and (d) actions, consents, approvals, registrations
and filings in connection with the Second Acquisition (as defined in the
Acquisition Agreement).
Section 3.05    Financial Statements. (a) The Lead Borrower has heretofore
furnished to the Lenders the consolidated (and, to the extent available,
consolidating) statements of financial position, operations, shareholders’
equity and comprehensive income and cash flows of Spectrum as of and for the
fiscal year ended September 30, 2011 and the fiscal year ended September 30,
2010, in each case (other than in respect of any consolidating financial
statements) audited by and accompanied by the opinion of KPMG LLP, independent
public accountants and certified by its chief financial officer. Such financial
statements present fairly the financial condition and results of operations and
cash flows of Spectrum and its consolidated Restricted Subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Spectrum and its consolidated
subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.
(d)    The Lead Borrower has heretofore furnished to the Lenders the combined
balance sheet of the HHI Business (as defined in the Acquisition Agreement) as
of December 31, 2011 and January 1, 2011, together with combined statements of
income and cash flows for each of the two fiscal years in the period ended
December 31, 2011, in each case audited by and accompanied by the opinion of
Ernst & Young, independent public accountants and certified by its chief
financial officer. Such financial statements present fairly the financial
condition and results

93

--------------------------------------------------------------------------------




of operations and cash flows of the HHI Business and its consolidated Restricted
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
HHI Business and its consolidated subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes
(e)    The Lead Borrower has heretofore delivered to the Lenders its unaudited
pro forma consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of and for the 9-month period ended June
30, 2012, prepared giving effect to the Transactions as if they had occurred,
with respect to such balance sheet, on such date and, with respect to such other
financial statements, on the first day of the 9-month period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the Lead Borrower, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions were believed by the Lead Borrower on the Closing Date to be
reasonable), are based on the best information available to the Lead Borrower as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Transactions and present fairly on a Pro Forma
Basis the estimated consolidated financial position of the Lead Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.
Section 3.06    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise) or operating results of Holdings, the Borrowers and
with respect to the Borrowers, their respective Restricted Subsidiaries, taken
as a whole, since the date of the last audited financial statements delivered to
the Administrative Agent on or prior to the Closing Date.
Section 3.07    Title to Properties; Possession Under Leases. (a) Each of the
Borrowers and their respective Restricted Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business in substantially
the same manner as currently conducted or to utilize such properties and assets
for their intended purposes. All such material properties and assets are free
and clear of Liens, other than Liens permitted by Section 6.02.
(a)    Each of the Borrowers and their respective Restricted Subsidiaries has
complied in all material respects with all material obligations under all
Material Leases to which it is a party and all such leases are in full force and
effect. Each of the Borrowers and their respective Restricted Subsidiaries enjoy
peaceful and undisturbed possession under all such Material Leases.
(b)    As of the Closing Date, neither Borrower has received any notice of, nor
has any knowledge of, any pending or contemplated material condemnation
proceeding affecting the Closing Date Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.

94

--------------------------------------------------------------------------------




(c)    As of the Closing Date, none of the Borrowers or any of their respective
Restricted Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Closing Date
Mortgaged Property or any interest therein.
Section 3.08    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries (with an annotation to identify the Immaterial
Subsidiaries) and the percentage ownership interest of Holdings or the Borrowers
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by Holdings or
the Borrowers, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents, the ABL Documents or the Senior
Secured Notes Documents and after the Closing Date, Liens permitted under
Section 6.02).
Section 3.09    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of any
Borrower, threatened against or affecting the Borrowers or any of their
respective Restricted Subsidiaries or any business, property or rights of any
such Person (i) that involve any Loan Document or (ii) involve the Transactions
or (iii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could, in the case of either
clause (ii) or (iii), reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.
(b)    None of the Borrowers or any of their respective Restricted Subsidiaries
or any of their respective material properties or assets is in violation of, nor
will the continued operation of their material properties and assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, Environmental Law, ordinance, code or approval or any building
permits) or any restrictions of record or agreements affecting the Closing Date
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
(c)    Certificates of occupancy and permits are in effect for each Closing Date
Mortgaged Property as currently constructed.
Section 3.10    Designation of Indebtedness. The Obligations constitute senior
indebtedness that is entitled to the benefits of the subordination provisions of
any subordinated debt documents, if any, of all Indebtedness of the Borrowers
and their Subsidiaries. The U.S. Obligations constitute (x) Additional Secured
Obligations (as defined in the U.S. Security Agreement) for purposes of the
Collateral Trust Agreement and (y) Term/Notes Obligations (as defined in the ABL
Intercreditor Agreement) for purposes of the ABL Intercreditor Agreement.
Section 3.11    Federal Reserve Regulations. (a) None of Holdings, any Borrower
or with respect to the Borrowers, any of their respective Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

95

--------------------------------------------------------------------------------




(c)    No part of the proceeds of any Term Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.
Section 3.12    Investment Company Act. None of Holdings, any Borrower or with
respect to the Borrowers, any of their respective Restricted Subsidiaries is or
is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
Section 3.13    Use of Proceeds. The Borrowers will (a) use the proceeds of the
Initial Term Loans to consummate the Transactions, (b) use the proceeds of
Incremental Term Loans only for the purposes specified in the applicable
Incremental Term Loan Assumption Agreement and (c) use the proceeds of New Term
Loans only for the purposes specified in the applicable New Term Loan Commitment
Agreement.
Section 3.14    Tax Returns. Each of Holdings, the Borrowers and with respect to
the Borrowers, their respective Restricted Subsidiaries has filed or caused to
be filed all material federal, state, local and foreign Tax returns, statements,
forms and reports (“Returns”) required to have been filed by it and has paid or
caused to be paid all Taxes due and payable by it on such Returns, except Taxes
that are being contested in good faith by appropriate proceedings and for which
Holdings, the applicable Borrower or such Restricted Subsidiary, as applicable,
shall have set aside on its books adequate reserves in accordance with GAAP.
Section 3.15    No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of
Holdings and the Borrowers represents only that it acted in good faith and
utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of the Borrower) and due care
in the preparation of such information, report, financial statement, exhibit or
schedule.
Section 3.16    Employee Benefit Plans. (a) Each Plan is in compliance with the
applicable provisions of ERISA and the Code except for non-compliances which, in
the aggregate, would not have a Material Adverse Effect. Except as set forth in
Schedule 3.16, no ERISA Event has occurred within the past five years or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $20,000,000 the fair market value
of the assets of all such underfunded Plans.

96

--------------------------------------------------------------------------------




(a)    Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except for non-compliances which, in the aggregate, would not have
a Material Adverse Effect. With respect to each Foreign Pension Plan, none of
Holdings, its Affiliates or any of their respective directors, officers,
employees or agents has engaged in a transaction which would subject Holdings,
the Borrowers or with respect to the Borrowers, their respective Restricted
Subsidiaries, directly or indirectly, to a tax or civil penalty which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. As of the Closing Date, the present value of the
aggregate accumulated benefit liabilities of all such Foreign Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) did
not, as of the last annual valuation date applicable thereto, exceed by more
than $75,000,000 the fair market value of the assets of all such Foreign Pension
Plans. No Foreign Pension Plan is a “registered pension plan” (as such term is
defined in the Income Tax Act (Canada)) that contains a “defined benefit
provision” (as such term is defined in the Income Tax Act (Canada)).
Section 3.17    Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrowers or with respect to the Borrowers, any of their
respective Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
(a)    Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
Section 3.18    Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Lead Borrower or by the Lead
Borrower for its Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid. The Lead Borrower and its Restricted Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.
Section 3.19    Security Documents. (a) (i) The U.S. Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Trustee, for the ratable benefit of the U.S. Secured Parties, a
legal, valid and enforceable security interest in the Collateral (other than the
Canadian Collateral) and the proceeds thereof and (i) when the Pledged
Collateral (as defined in the U.S. Security Agreement) is delivered to the
Collateral Trustee, the Lien created under the U.S. Security Agreement shall
constitute a fully perfected and, subject to the ABL Intercreditor Agreement,
first priority Lien on, and security interest in, all right, title and interest
of the U.S. Loan Parties in such Pledged Collateral, in each case prior and
superior in right to any other Person (other than as set forth in the ABL
Intercreditor Agreement and Liens permitted hereby), and (ii) when financing
statements and other filings in appropriate form are filed

97

--------------------------------------------------------------------------------




in the offices specified on Schedule 3.19(a), the Lien created under the U.S.
Security Agreement with respect to the Collateral (other than the Canadian
Collateral) that may be perfected by filing a financing statement and other
filings will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral (other than
intellectual property subject to the U.S. Intellectual Property Security
Agreement), in each case prior and superior in right to any other Person, other
than with respect to Liens permitted by Section 6.02 that by operation of law or
contract are prior and superior in right to the Liens securing the Obligations
(other than the Canadian Obligations).
(ii)    The Canadian Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Canadian Secured Parties, a legal, valid and enforceable
security interest in the Canadian Collateral and the proceeds thereof and (i)
when the Pledged Collateral (as defined in the Canadian Security Agreement) is
delivered to the Administrative Agent in accordance with the Canadian Security
Agreement, the Lien created under the Canadian Security Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Canadian Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person (other
than Liens permitted hereby), and (ii) when PPSA financing statements and other
filings in appropriate form are filed in the offices specified on Schedule
3.19(a), the Lien created under the Canadian Security Agreement with respect to
Canadian Collateral that may be perfected by filing a PPSA financing statements
and other filings will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Canadian
Collateral (other than intellectual property subject to the Canadian
Intellectual Property Security Agreement), in each case prior and superior in
right to any other Person, other than with respect to Liens permitted by
Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Canadian Obligations.
(g)    (i) Upon the recordation of the U.S. Intellectual Property Security
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Lead Borrower and the Collateral Trustee) with the United
States Patent and Trademark Office and the United States Copyright Office,
together with the financing statements in appropriate form filed in the offices
specified on Schedule 3.19(a), the Lien created under the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the U.S. Intellectual Property Security Agreement) in which a security
interest may be perfected by filing in the United States and its territories and
possessions, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, patents, copyrights and related
applications of the foregoing acquired by the Loan Parties after the Closing
Date).
(ii)    Upon the recordation of the Canadian Intellectual Property Security
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Canadian Borrower and the Administrative Agent) with the
Canadian Intellectual Property Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 3.19(a), the Lien
created under the Canadian Security Agreement shall constitute a fully

98

--------------------------------------------------------------------------------




perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Canadian Intellectual Property (as defined in the
Canadian Intellectual Property Security Agreement) in which a security interest
may be perfected by filing in the Canadian Intellectual Property Office or under
the PPSA, in each case prior and superior in right to any other Person (it being
understood that subsequent recordings in the Canadian Intellectual Property
Office may be necessary to perfect a Lien on registered trademarks, industrial
designs, patents, copyrights and related applications of the foregoing acquired
by the Canadian Loan Parties after the Closing Date).
(h)    (I) The Mortgage Amendments are effective to continue to create in favor
of the Collateral Trustee, for the ratable benefit of the U.S. Secured Parties,
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Existing Mortgaged Property thereunder and the proceeds
thereof, and when the Mortgage Amendments are filed in the offices specified on
Schedule 3.19(c), each of the Existing Mortgages shall continue to constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Existing Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Obligations and except for any Liens or
encumbrances shown on title insurance policies.
(II)    (A) The New Mortgages are effective to create in favor of the Collateral
Trustee, for the ratable benefit of the U.S. Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the New Mortgaged Property thereunder and the proceeds thereof, and when the New
Mortgages are filed in the offices specified on Schedule 3.19(c), each of the
New Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such New Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Liens permitted by Section 6.02 that by operation of law or contract are prior
and superior in right to the Liens securing the Obligations and except for any
Liens or encumbrances shown on title insurance policies.
(B) The Canadian Mortgages are effective to create in favor of the
Administrative Agent, for the ratable benefit of the Canadian Secured Parties, a
legal, valid and enforceable Lien on all of the Canadian Loan Parties’ right,
title and interest in and to the Canadian Mortgaged Property thereunder and the
proceeds thereof, and when the Canadian Mortgages are filed in the offices
specified on Schedule 3.19(c), each of the Canadian Mortgages shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Canadian Loan Parties in such Canadian Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Canadian Obligations and except for any Liens or
encumbrances shown on title insurance policies.
Section 3.20    Location of Real Property and Leased Premises. (a) Schedule
3.20(a) lists completely and correctly as of the Closing Date all real property
owned by the Loan Parties

99

--------------------------------------------------------------------------------




with a fair market value greater than $5,000,000 (each, a “Material Owned Real
Property”) and the addresses thereof. The Loan Parties own in fee all the real
property set forth on Schedule 3.20(a).
(b)    Schedule 3.20(b) lists completely and correctly as of the Closing Date
all real property leased by the Loan Parties that is material to the business or
operations of the Loan Parties and could not be readily replaced on terms not
materially less favorable to the lessee (each, a “Material Lease”) and the
addresses thereof. The Loan Parties have valid leases in all the real property
set forth on Schedule 3.20(b).
Section 3.21    Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, any Borrower or with respect to the
Borrowers, any of their respective Restricted Subsidiaries pending or, to the
knowledge of Holdings or any Borrower, threatened except as could not reasonably
be expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of Holdings, the Borrowers and with respect to the Borrowers,
their respective Restricted Subsidiaries within the past five years have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters except as could
not reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 3.21, the consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrowers or
with respect to the Borrowers, any of their respective Restricted Subsidiaries
is bound.
Section 3.22    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Term
Loan and after giving effect to the application of the proceeds of each Term
Loan, the Lead Borrower and its subsidiaries, taken as a whole, are solvent as
determined by, and determined in accordance with, the Solvency Certificate.
Section 3.23    Indebtedness. Schedule 3.23 sets forth a list of all
Indebtedness of Holdings, the Borrowers and with respect to the Borrowers, their
respective Restricted Subsidiaries as of the Closing Date with an outstanding
principal amount in excess of $10,000,000 which is to remain outstanding after
giving effect to the Transactions (excluding the Term Loans), in the case of any
Indebtedness with an outstanding principal amount in excess of $10,000,000,
showing the aggregate principal amount thereof and the name of the respective
borrower and any Loan Party or any of its subsidiaries which directly or
indirectly guarantees such debt.
Section 3.24    Sanctioned Persons; Sanctions Laws and Regulations. None of
Holdings, any Borrower or with respect to the Borrowers, any of their respective
Restricted Subsidiaries nor, to the knowledge of any Borrower, any director,
officer, agent or employee of Holdings, the Borrowers or with respect to the
Borrowers, any of their respective Restricted Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Borrowers will not directly or
indirectly use the proceeds of the Term Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC. Each of
Holdings, the Borrowers, and with respect to the Borrowers, each

100

--------------------------------------------------------------------------------




of their respective Restricted Subsidiaries is in compliance, in all material
respects, with the Sanctions Laws and Regulations.
Section 3.25    Foreign Corrupt Practices Act. Each of Holdings and the
Borrowers and their respective Restricted Subsidiaries and their respective
directors, officers, agents, employees of Holdings and the Borrowers and their
respective Restricted Subsidiaries, and any person acting for or on behalf of
Holdings or the Borrowers or their respective Restricted Subsidiaries has
complied with, and will comply with, the U.S. Foreign Corrupt Practices Act of
1977, as amended from time to time, the U.K. Bribery Act of 2012, as amended, or
any other applicable anti-bribery or anti-corruption law, and it and they have
not made, offered, promised, or authorized, and will not make, offer, promise or
authorize, whether directly or indirectly, any payment of anything of value to:
(a) an executive, official, employee or agent of a governmental department,
agency or instrumentality, (b) a director, officer, employee or agent of a
wholly or partially government-owned or -controlled company or business, (c) a
political party or official thereof, or candidate for political office or (d) an
executive, official, employee or agent of a public international organization
(e.g., the International Monetary Fund or the World Bank) (“Government
Official”) while knowing or having a reasonable belief that all or some portion
will be used for the purpose of: (i) influencing any act, decision or failure to
act by a Government Official in his or her official capacity, (ii) inducing a
Government Official to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity or
(iii) securing an improper advantage; in order to obtain, retain or direct
business.
Section 3.26    Intellectual Property. Each of Holdings, the Borrowers and with
respect to the Borrowers, each of their respective Restricted Subsidiaries owns
or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, industrial designs, licenses, inventions, trade
secrets, proprietary information and know-how of any type or rights with respect
to any of the foregoing, and has obtained all licenses, consents and other
rights of whatever nature, sufficient for the present conduct of its business,
without any known conflict with the rights of others except as (i) could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or (ii) is subject to a specified indemnification
obligation by the Seller to the Lead Borrower pursuant to the Acquisition
Agreement, which, to the knowledge of the Lead Borrower, is reasonably
commensurate with the loss to the business of the Borrowers and any of their
respective Subsidiaries.
ARTICLE IV    

Conditions of Lending
The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions:
Section 4.01    All Credit Events after the Closing Date. On the date of each
Borrowing (each such event being called a “Credit Event”) after the Closing Date
(other than a conversion or a continuation of a Borrowing):

101

--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.
(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.
(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
(d)    Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrowers and Holdings on the date of such Credit Event as to
the matters specified in paragraphs (b) and (c) of this Section 4.01.
Section 4.02    First Credit Event. On the Closing Date:
(a)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Collateral Trustee, a favorable written opinion of (i) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, counsel for Holdings and the Borrowers,
substantially to the effect set forth in Exhibit J-1, (ii) Osler, Hoskin &
Harcourt LLP, Canadian counsel to the Canadian Loan Parties, substantially to
the effect set forth in Exhibit J-2 and (iii) each local counsel listed on
Schedule 4.02(a), substantially to the effect set forth in Exhibit J-3, in each
case (A) dated the Closing Date and (B) addressed to the Administrative Agent,
the Lenders and the Collateral Trustee, and Holdings and the Borrowers hereby
request such counsel to deliver such opinions.
(b)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or equivalent organizational document,
including all amendments thereto, of each Loan Party, and in the case of each
U.S. Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State or other applicable
similar Governmental Authority; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, operating agreement
or similar governing document of such Loan Party as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation, equivalent organizational document, by-law, operating
agreement or similar governing document of such Loan Party have not been amended
(in the case of the articles of incorporation of each U.S. Loan Party since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above), and (D) as to the incumbency and
specimen signature

102

--------------------------------------------------------------------------------




of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.
(c)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Lead Borrower, confirming
(i) the Acquisition Representations and (ii) the Specified Representations, are
in each case true and correct in all material respects as of the Closing Date
(and in all respects if any such Acquisition Representation or Specified
Representation is already qualified by materiality); provided that any
representations and warranties which expressly relate to a given date or period
shall be required to be true and correct in all material respects (or, in all
respects, if qualified by materiality) as of the respective date or for the
respective period, as the case may be.
(d)    The Administrative Agent, the Collateral Trustee, the Joint Lead
Arrangers and the Lenders shall have received all applicable Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrowers hereunder, under the Fee Letter or
under any other Loan Document.
(e)    (i) (w) The Holdings/Lead Borrower Guaranty, (x) the U.S. Subsidiary
Guaranty, (y) the Canadian Security Agreement and (z) the Canadian Guaranty
shall have been duly executed by each Loan Party that is to be a party thereto
and (ii) a joinder to the Collateral Trust Agreement shall have been duly
executed by each Person that is to be a party thereto and, in each case, shall
be in full force and effect on the Closing Date. Upon the proper filing and
recordation, as applicable, of financing statements, PPSA financing statements
(or equivalent filings) and other Security Documents, the Collateral Trustee or,
as applicable, the Administrative Agent, on behalf of the U.S. Secured Parties
and the Canadian Secured Parties will have a perfected security interest in the
Collateral of the type and priority described in each Security Document.
(f)    The Collateral Trustee shall have received (i) a supplement to the
Collateral Trust Agreement executed by each Person that is to be a party thereto
and such supplement shall be in full force and effect on the Closing Date, (ii)
a supplement to the U.S. Security Agreement executed by each Person that is to
be a party thereto and such supplement shall be in full force and effect on the
Closing Date, (iii) a U.S. Perfection Certificate with respect to the U.S. Loan
Parties dated the Closing Date and duly executed by a Responsible Officer of the
Lead Borrower, (iv) a Canadian Perfection Certificate with respect to the
Canadian Loan Parties dated the Closing Date and duly executed by a Responsible
Officer of the Canadian Borrower and (v) the results of a search of the UCC
filings and PPSA filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such Persons, in
which the chief executive officer of each such Person is located and in the
other jurisdictions in which such Persons maintain property, in each case as
indicated on such U.S. Perfection Certificate or Canadian Perfection
Certificate, as the

103

--------------------------------------------------------------------------------




case may be, together with copies of the financing statements, PPSA financing
statements (or equivalent filings or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Trustee or,
as applicable, the Administrative Agent, that the Liens indicated in any such
UCC or PPSA financing statement (or equivalent filings or similar document)
would be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated.
(g)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Trustee or, as applicable, the Administrative Agent
as additional insured, in form and substance reasonably satisfactory to the
Administrative Agent.
(h)    The First Acquisition (as defined in the Acquisition Agreement) shall
have been, or substantially simultaneously with the initial funding of the
Initial U.S. Term Loans and the Initial Canadian Term Loans on the Closing Date
shall be, consummated substantially in accordance with the terms and conditions
described in the Acquisition Agreement and neither Holdings nor any affiliate
thereof shall have consented to any action which would require the consent of
Holdings or such affiliate under the Acquisition Agreement, if such alteration,
amendment, change, supplement, waiver or consent would be adverse to the
interests of the Lenders in any material respect, in any such case without the
prior written consent of the Joint Lead Arrangers (it being understood and
agreed that (a) any alteration, supplement, amendment, modification, waiver or
consent that decreases the purchase price in respect of the Acquisition shall
not be deemed to be adverse to the interests of the Lenders in any material
respect, so long as such decrease is allocated to reduce the Term Loan Facility
and the New Senior Notes (and with the allocation thereof among the Term Loan
Facility and the New Senior Notes) to be determined by the Joint Lead Arrangers
and (b) amendments to the so-called “Xerox” provisions of the Acquisition
Agreement providing protection with respect to exclusive jurisdiction, waiver of
jury trial, liability caps and third party beneficiary status for the benefit of
the Joint Lead Arrangers, the Lenders and their respective affiliates shall be
deemed to be adverse to the interests of the Lenders in a material respect). The
Administrative Agent shall have received copies of the Acquisition Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto) and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as being complete and correct.
(i)    The Borrower shall have received gross cash proceeds of not less than
$1,040,000,000 from the issuance of the New Senior Notes. Such amount, when
added to the aggregate principal amount of the Initial Term Loans incurred on
the Closing Date, shall be sufficient to effect the Acquisition and the
refinancing of the Existing Term Loan Credit Agreement and to pay the
Transaction Expenses. The terms and conditions of the New Senior Notes and the
provisions of the New Senior Notes Documents to the extent not consistent with
the terms of the Commitment Letter dated as of October 8, 2012 shall be
satisfactory to the Administrative Agent and the Joint Lead Arrangers. The
Administrative

104

--------------------------------------------------------------------------------




Agent shall have received copies of the New Senior Notes Documents, certified by
a Financial Officer as being complete and correct.
(j)    All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Term Loan Credit Agreement shall have been paid
in full, the commitments thereunder terminated and all guarantees and security
in support thereof discharged and released, and the Administrative Agent shall
have received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrowers and the Restricted Subsidiaries shall have outstanding
no Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) the Senior Secured Notes, (c) the New Senior Notes, (d)
Indebtedness outstanding under the ABL Credit Agreement and (e) Indebtedness set
forth on Schedule 6.01.
(k)    The Administrative Agent shall have received a Solvency Certificate from
the chief financial officer of the Lead Borrower certifying the solvency of the
Lead Borrower in accordance with Section 3.22.
(l)    The Lenders shall have received at least 3 calendar days prior to the
Closing Date (unless otherwise agreed by the Joint Lead Arrangers), to the
extent requested by the Administrative Agent at least 5 Business Days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
(m)    The Administrative Agent shall have received (i) the audited consolidated
balance sheets of the Lead Borrower and related statements of income and cash
flows of the Lead Borrower for the two most recently completed fiscal years of
the Lead Borrower ended at least 90 days before the Closing Date, (ii) the
audited, combined balance sheet of the HHI Business (as defined in the
Acquisition Agreement) as of December 31, 2011 and January 1, 2011, together
with audited, combined statements of income and cash flows for each of the two
fiscal years in the period ended December 31, 2011, and (iii) unaudited
consolidated balance sheets and related statements of income and cash flows of
the Lead Borrower for the nine months ended June 30, 2012.
(o)    The Administrative Agent shall have received a pro forma consolidated
financial statements of the Lead Borrower and its Subsidiaries (including the
Acquired Company but other than the TLM Business (as defined in the Acquisition
Agreement) and related pro forma consolidated statement of income of the Lead
Borrower and its Subsidiaries as of and for the twelve-month period ending on
the last day of the most recently completed four-Fiscal Quarter period ended at
least 45 days prior to the Closing Date, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements), which need not be prepared in compliance with
Regulation S-X, or include adjustments for purchase accounting.

105

--------------------------------------------------------------------------------




(p)    There shall not have occurred any event, change or condition that,
individually or in the aggregate has had, or could reasonably be expected to
have, (x) an HHI Closing Date Material Adverse Effect or (y) a TLM Closing Date
Material Adverse Effect.
ARTICLE V    

Affirmative Covenants
Each of Holdings (solely as to Sections 5.01, 5.03, 5.05 and 5.12) and the
Borrowers, in respect of itself and its Subsidiaries only, covenants and agrees
with each Lender that, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and any Loan or other Obligation
(including all Fees and all other expenses or amounts payable under any Loan
Document other than contingent indemnification obligations as to which no claim
has been asserted and obligations and liabilities under Cash Management
Obligations and Secured Hedging Agreements as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedging Bank shall have been made)
hereunder have been paid in full, unless the Required Lenders shall otherwise
consent in writing, each of the Borrowers will, and (except in the case of
Section 5.04), the Borrowers will cause each of their respective Restricted
Subsidiaries to:
Section 5.01    Existence; Compliance with Laws; Businesses and Properties. (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
(e)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all material applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.
Section 5.02    Insurance. (a) Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers in such amounts as
shall be customary for similar businesses and maintain such other reasonable
insurance (including, to the extent consistent with past practices,
self-insurance), of such types, to such extent and against such risks, as is
customary with companies in the same or similar businesses and maintain such
other insurance as may be required by law or any other Loan Document.
(c)    To the extent not so endorsed, cause all such policies covering any
Collateral to be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent (in the case of insurance relating to the assets of the
Canadian Loan Parties) and the Collateral Trustee, which endorsement shall
provide that, subject to the Intercreditor Agreements from and after the Closing
Date, if the

106

--------------------------------------------------------------------------------




insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Trustee of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrowers or
the Loan Parties under such policies directly to the Collateral Trustee or, in
the case of the Canadian Loan Parties, directly to the Administrative Agent;
cause all such policies to provide that neither the Borrowers, the
Administrative Agent, the Collateral Trustee nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Trustee may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Trustee; cause each such policy to provide that it
shall not be cancelled, modified or not renewed (i) by reason of non-payment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Trustee (giving the
Administrative Agent and the Collateral Trustee the right to cure defaults in
the payment of premiums) or (ii) for any other reason upon not less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Trustee; deliver to the Administrative Agent and the
Collateral Trustee, prior to the cancellation, modification or non-renewal of
any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Administrative
Agent and the Collateral Trustee) together with evidence satisfactory to the
Administrative Agent and the Collateral Trustee of payment of the premium
therefor.
(d)    If at any time the improvements on any Mortgaged Property are located in
an area designated as (i) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Trustee or the Required Lenders may from time to time require, and
otherwise comply with rules and regulations promulgated under the National Flood
Insurance Act of 1968 and Flood Disaster Protection Act of 1973, as each may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent, the Collateral Trustee or the
Required Lenders may from time to time require.
(e)    (I) With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Trustee as an additional insured, on forms reasonably
satisfactory to the Collateral Trustee.
(II) With respect to any Canadian Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Administrative Agent as an additional insured, on forms reasonably
satisfactory to the Administrative Agent.

107

--------------------------------------------------------------------------------




(f)    Notify the Administrative Agent and the Collateral Trustee promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Trustee a duplicate original copy of such policy or policies.
Section 5.03    Obligations and Taxes. Pay its material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all taxes, fees, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Indebtedness, obligation, tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the applicable Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
such contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property during the pendency of
such contest.
Section 5.04    Financial Statements, Reports, etc. In the case of the Lead
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
(n)    within the later of (i) 90 days after the end of each fiscal year or (ii)
by the date the following statements would have been required to be filed under
the rules and regulations of the SEC, giving effect to any automatic extension
available under Rule 12b-25 of the Securities Exchange Act of 1934 for the
filing of such statements), its statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows showing the
financial condition of the Lead Borrower and its consolidated Subsidiaries as of
the close of such fiscal year and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG, LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Lead Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, together with a
customary “management discussion and analysis” provision;
(o)    within the later of (i) 45 days after the end of each of the first three
Fiscal Quarters of each fiscal year or (ii) by the date the following statements
would have been required to be filed under the rules and regulations of the SEC,
giving effect to any automatic extension available under Rule 12b-25 of the
Securities Exchange Act of 1934 for the filing of such statements), its
consolidated statements of financial position, operations and cash

108

--------------------------------------------------------------------------------




flows showing the financial condition of the Lead Borrower and its consolidated
Subsidiaries as of the close of such Fiscal Quarter and the results of its
operations and the operations of such Subsidiaries during such Fiscal Quarter
and the then elapsed portion of the fiscal year, and, other than with respect to
quarterly reports during the remainder of the first fiscal year after the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Lead
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments,
together with a customary “management discussion and analysis” provision;
(p)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a duly completed Officer’s Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the Lead
Borrower certifying on behalf of the Lead Borrower that, to such officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying in reasonable detail the nature and extent thereof, which
certificate shall (i) if delivered with the financial statements required by
Section 5.04(a), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Fiscal Year as well as the Applicable Excess Cash Flow Percentage,
(ii) identify each Subsidiary of the Lead Borrower as a Restricted Subsidiary or
an Unrestricted Subsidiary as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such certificate, (iii) identify each
Immaterial Subsidiary as of the date of delivery of such certificate or
confirmation that there is no change in such information since the dates of the
Closing Date and the date of the last such certificate, (iv) set forth in
reasonable detail (and the calculations required to establish) the Cumulative
Retained Excess Cash Flow Amount and the Available ECF Amount as a result of any
utilizations of such Cumulative Retained Excess Cash Flow Amount since the date
of the last such certificate, and (v) certify that there have been no changes to
the schedules to the U.S. Security Agreement or the Canadian Security Agreement
since the Closing Date or, if later, since the date of the most recent
certificate pursuant to this Section 5.04(c), or if there have been any such
changes, provide an updated and replacement schedule reflecting such changes;
(q)    within 90 days after the beginning of each fiscal year of the Lead
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget);
(r)    promptly after the same become publicly available, copies of, or links to
copies of, all periodic and other reports, proxy statements and other materials
filed by Super Holdco, Holdings, the Borrowers or any of their respective
Restricted Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC,

109

--------------------------------------------------------------------------------




or with any national securities exchange, or distributed to its shareholders, as
the case may be;
(s)    promptly after the receipt thereof by Holdings or the Borrowers or any of
their respective subsidiaries, a copy of any final “management letter” received
by any such Person from its certified public accountants and the management’s
response thereto;
(t)    unless the Lead Borrower or Super Holdco has had an earnings call with
respect to such quarterly financial statements, within 30 days after the date of
delivery of the quarterly financial statements pursuant to Section 5.04(b) (or
such later date agreed to by the Administrative Agent in its reasonable
discretion), the Lead Borrower will hold a conference call or teleconference, at
a time selected by the Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous Fiscal Quarter and the financial
condition of the Lead Borrower and its Subsidiaries and the budget for the
current fiscal year;
(u)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(v)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrowers
or any of the Borrowers’ respective Restricted Subsidiaries, or compliance with
the terms of any Loan Document, as the Administrative Agent or any Lender
through the Administrative Agent may reasonably request.
Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which (i)
the Lead Borrower posts such documents, or provides a link thereto, on its
principal publicly accessible website or (ii) such documents are posted on the
Lead Borrower’s behalf on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system (the “Platform”); provided that the Lead Borrower shall notify
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
(a)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the occurrence of any “Default” or “Event of Default” under and as each
is defined in the ABL Credit Agreement or the Senior Secured Note Indentures;

110

--------------------------------------------------------------------------------




(c)    the filing or commencement of, or any threat or notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrowers
or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect;
(d)    (i) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers or any ERISA Affiliate in an aggregate amount
exceeding $l0,000,000 and (ii) the occurrence of any Foreign Benefit Event that,
alone or together with any other Foreign Benefit Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect, and in each
case, Holdings, the Borrowers or the applicable Restricted Subsidiary will also
furnish to the Administrative Agent and each Lender a statement of its financial
officer setting forth the details as to such ERISA Event(s) or Foreign Benefit
Event(s) (as applicable) and the action, if any, that such entity proposes to
take with respect thereto;
(e)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(f)    any change in the Lead Borrower’s corporate rating by S&P, in the Lead
Borrower’s corporate family rating by Moody’s or in the ratings of the U.S. Term
Loan Facility by S&P or Moody’s, or any notice from either such agency
indicating its intent to effect such a change or to place the Lead Borrower or
the U.S. Term Loan Facility on a “CreditWatch” or “WatchList” or any similar
list, in each case with negative implications, or its cessation of, or its
intent to cease, rating the Lead Borrower or the U.S. Term Loan Facility; and
(g)    the occurrence of any material fraud that involves management employees
who have a significant role in the internal controls over financial reporting of
the Loan Parties, in each case, as described in Securities Laws.
Section 5.06    Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the
Borrowers agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC, the PPSA or otherwise
that are required in order for the Collateral Trustee or the Administrative
Agent, as applicable to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. Holdings and
the Borrowers also agree promptly to notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.
(a)    In the case of the Lead Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth the information required pursuant to
Sections 1, 2(a), 2(c), and 7 through 14 of the U.S. Perfection Certificate or
confirming that there has been no change in such information since the date of
the U.S. Perfection

111

--------------------------------------------------------------------------------




Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.06(b).
Section 5.07    Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep all financial records in accordance with GAAP.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of such Person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent or its
designee on behalf of the Lenders may exercise this right under this Section
5.07 and the Administrative Agent or its designee shall not exercise such rights
more often than twice during any calendar year at the Lead Borrower’s expense.
(d)    Use commercially reasonable efforts to (x) maintain a public rating of
the Term Loan Facility by each of S&P and Moody’s and (y) use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Lead
Borrower (it being understood and agreed that “commercially reasonable efforts”
shall in any event include the payment by the Lead Borrower of customary rating
agency fees and cooperation with information and data requests by Moody’s and
S&P in connection with their ratings process).
Section 5.08    Use of Proceeds. Use the proceeds of the Term Loans only for the
purposes specified in Section 3.13.
Section 5.09    Employee Benefits. Except for non-compliances which, in the
aggregate, would not have a Material Adverse Effect, cause any: (a) Plans to be
in compliance in all material respects with the applicable provisions of ERISA
and the Code and (b) any Foreign Pension Plans to be in compliance in all
material respects with the laws applicable to any such Foreign Pension Plans.
Section 5.10    Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to cause all lessees and other Person occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action in accordance in all material respects with Environmental
Laws; provided, however, that none of Holdings, the Borrowers or any of the
Borrower’s respective Restricted Subsidiaries shall be required to undertake any
remedial action required by Environmental Laws to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.
Section 5.11    Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20

112

--------------------------------------------------------------------------------




days without Holdings, the Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries commencing activities reasonably likely to cure such
Default, at the written request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request
(or such longer term as may be permitted by the Administrative Agent in its
reasonable discretion), at the expense of the Loan Parties, an environmental
site assessment report regarding the matters which are the subject of such
Default prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or remedial action in
connection with such Default.
Section 5.12    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC, PPSA and other financing statements (or equivalent
filings), Canadian Mortgages and New Mortgages) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Trustee may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to the ABL
Intercreditor Agreement and Liens permitted hereby) of the security interests
created or intended to be created by the Security Documents. The Lead Borrower
will cause (I) any subsequently acquired or organized Domestic Subsidiary (other
than any (i) Unrestricted Subsidiary, (ii) Immaterial Subsidiary or (iii) a CFC
Holding Company) to become a U.S. Loan Party by executing (x) the U.S.
Subsidiary Guaranty in favor of the Guaranteed Parties and the U.S. Security
Agreement and (y) each applicable Security Document in favor of the Collateral
Trustee and (II) any subsequently acquired or organized Canadian Subsidiary
(other than any Immaterial Subsidiary) to become a Canadian Loan Party by
executing (x) the Canadian Guaranty and the Canadian Security Agreement and (y)
each other applicable Canadian Collateral Document. In addition, from time to
time, the Lead Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations with
respect to the U.S. Loan Parties shall be secured by substantially all the
assets of the Lead Borrower and its Domestic Subsidiaries (other than any (i)
Unrestricted Subsidiary, (ii) Immaterial Subsidiary or (iii) a CFC Holding
Company) (including Material Owned Real Property and other properties acquired
subsequent to the Closing Date) and the Canadian Obligations shall be secured by
substantially all of the assets of the Canadian Borrower and each Canadian
Restricted Subsidiary); provided, that in no event shall more than 65% of the
outstanding voting Equity Interests of any Foreign Subsidiary or CFC Holding
Company be pledged to secure the obligations with respect to the U.S. Loan
Parties. Such security interests and Liens will be created under the Security
Documents and other security agreements, New Mortgages and other instruments and
documents in form and substance reasonably satisfactory to the Collateral
Trustee or the Administrative Agent, as applicable, and the Lead Borrower and
the Canadian Borrower shall deliver or cause to be delivered to the Lenders all
such instruments and documents (including legal opinions, flood determinations,
surveys, title insurance policies, lien searches and appraisals or other
evidence of valuation) as the Collateral Trustee or the Administrative Agent, as
applicable, shall reasonably request to evidence compliance with this Section
5.12. The Borrowers agree to provide such evidence as the Collateral Trustee or
the Administrative Agent, as applicable,

113

--------------------------------------------------------------------------------




shall reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrowers will
give notice to the Administrative Agent of (a) the acquisition by it or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary) of any (i)
Material Owned Real Property or (ii) tangible personal property situated in the
Province of Quebec and having an aggregate fair market value in excess of
$2,000,000, or (b) the organization (including a continuance) or acquisition of
any Canadian Subsidiary (other than any Immaterial Subsidiary) that is domiciled
(within the meaning of the Quebec Civil Code) in the Province of Quebec not
later than ten (10) Business Days after such acquisition or organization.
Notwithstanding anything herein to the contrary, to the extent that any assets
or property of any Loan Party constitutes collateral under the ABL Documents or
the Senior Secured Notes Documents, then such assets or property shall not be
deemed Excluded Property and shall constitute Collateral for the Obligations
(other than the Canadian Obligations); provided that any such liens granted to
secure the Obligations (other than the Canadian Obligations) on any Excluded
Property pursuant to this sentence shall be automatically released upon those
assets no longer constituting collateral under any of the ABL Documents or the
Senior Secured Notes Documents or any refinancings or replacements thereof.
Section 5.13    Compliance with Terms of Material Leaseholds. Make all payments
and otherwise perform all obligations in respect of all material leases of real
property to which the Borrowers or any of their Restricted Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled except, in any case, where the failure to do so, either individually
or in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.
Section 5.14    Maintenance of Company Separateness of Unrestricted
Subsidiaries. The Lead Borrower will cause each of its Unrestricted Subsidiaries
to satisfy customary company formalities, including, as applicable, (i) the
holding of regular board of directors’ and shareholders’ meetings or action by
directors or shareholders without a meeting, (ii) the maintenance of separate
company offices and records and (iii) the maintenance of separate bank accounts
in its own name. No Unrestricted Subsidiary shall take any action, or conduct
its affairs in a manner, which is likely to result in its company existence
being ignored, or in its assets and liabilities being substantively consolidated
with those of the Lead Borrower or any of its Restricted Subsidiaries in a
bankruptcy, reorganization or other insolvency proceeding.
Section 5.15    Designation of Subsidiaries. The board of directors of the Lead
Borrower may at any time designate or re-designate (x) any Restricted Subsidiary
of any Borrower as an Unrestricted Subsidiary or (y) any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Fixed Charge
Coverage Ratio calculated on a Pro Forma Basis, would be no less than 2.00 to
1.00 as of the last day of the Test Period most recently ended prior to such
designation for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, have been delivered, (iii) no
Borrower may be designated as an Unrestricted Subsidiary, (iv) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the ABL Credit Agreement, the Senior
Secured Notes or any other Indebtedness listed on Schedule 6.01, (v) as of the
last date of designation thereof, no Unrestricted Subsidiary shall own any
Equity

114

--------------------------------------------------------------------------------




Interests in any Borrower or any Loan Party or hold any Indebtedness of, or Lien
on any property of any Borrower or any Loan Party, (vi) the holder of any
Indebtedness of any Unrestricted Subsidiary shall not have any recourse to any
Borrower or any Loan Party with respect to such Indebtedness (unless such
Indebtedness is otherwise permitted under Section 6.01) or (vi) any Subsidiary
previously designated as an Unrestricted Subsidiary may not thereafter be
re-designated as an Unrestricted Subsidiary. The designation of any subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by the Borrowers
therein at the date of designation in an amount equal to the portion
(proportionate to such Borrower’s equity interest in such subsidiary) of the
fair market value of the net assets of such Subsidiary (and such designation
shall only be permitted to the extent such Investment is permitted under Section
6.04. The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Indebtedness
or Liens of such Restricted Subsidiary existing at such time. As of the date of
any designation, the Lead Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the Lead
Borrower certifying to such officer’s knowledge, compliance with the
requirements of this Section 5.15, including reasonably detailed calculations
required to demonstrate compliance with the Fixed Charge Coverage Ratio on a Pro
Forma Basis.
Section 5.16    Post-Closing Items. (a) The Loan Parties shall take all
necessary actions to satisfy the items described on Schedule 5.16 within the
applicable periods of time specified in such Schedule (or such longer periods as
the Administrative Agent may agree in its sole discretion).
(h)    (I) In connection with each of the Existing Mortgaged Properties, within
one hundred twenty (120) days of the Closing Date (or such longer period as the
Administrative Agent may reasonably allow) (i) An amendment to each Existing
Mortgage (the “Mortgage Amendment”), in form and substance reasonably acceptable
to the Administrative Agent, relating to each of the Existing Mortgaged
Properties shall have been duly executed by the parties thereto and delivered to
the Collateral Trustee and shall be in full force and effect, (ii) each of such
Existing Mortgaged Properties shall not be subject to any Lien other than those
permitted under Section 6.02, (iii) each of such Mortgage Amendments shall have
been filed and recorded in the recording office as specified on Schedule 3.19(c)
and, in connection therewith, the Collateral Trustee shall have received
evidence satisfactory to it of each such filing and recordation, and (iv) the
Collateral Trustee shall have received such other documents, including with
respect to each Existing Mortgage, date down and modification endorsements to
each policy of title insurance which shall be in form and substance reasonably
satisfactory to the Administrative Agent insuring the Existing Mortgages as
valid first liens on the Existing Mortgaged Properties, free of Liens other than
those permitted under Section 6.02, together with such flood determinations,
re-certified surveys and legal opinions required to be furnished pursuant to the
terms of the Existing Mortgages or as reasonably requested by the Collateral
Trustee or the Administrative Agent.
(II)    In connection with each of the New Mortgaged Properties, within one
hundred twenty (120) days of the Closing Date (or such longer period as the
Administrative Agent may reasonably allow) (i) each of the New Mortgages, in
form and substance reasonably satisfactory to the Administrative Agent, relating
to each of the New Mortgaged Properties shall have been duly executed by the
parties thereto and delivered to the Collateral Trustee and shall be in full
force and

115

--------------------------------------------------------------------------------




effect, (ii) each of such New Mortgaged Properties shall not be subject to any
Lien other than those permitted under Section 6.02, (iii) (A) each of such New
Mortgages shall have been filed and recorded in the recording office as
specified on Schedule 3.19(c) and, in connection therewith, the Collateral
Trustee shall have received evidence satisfactory to it of each such filing and
recordation or (B) a lender’s title insurance policy, in form and substance
acceptable to the Collateral Trustee, insuring such New Mortgages as a first
lien on such New Mortgaged Property (subject to any Lien permitted by
Section 6.02) shall have been received by the Collateral Trustee, and (iv) the
Collateral Trustee shall have received such other documents, including a policy
or policies of title insurance issued by a nationally recognized title insurance
company in an amount not to exceed 110% of the fair market value of such
mortgaged property, together with such endorsements, coinsurance and reinsurance
as may be reasonably requested by the Collateral Trustee and the Lenders,
insuring the New Mortgages as valid first liens on the New Mortgaged Properties,
free of Liens other than those permitted under Section 6.02, together with such
flood determinations, surveys and legal opinions required to be furnished
pursuant to the terms of the New Mortgages or as reasonably requested by the
Collateral Trustee or the Administrative Agent.
(III)    In connection with each of the Canadian Mortgaged Properties, within
one hundred twenty (120) days of the Closing Date (or such longer period as the
Administrative Agent may reasonably allow) (i) each of the Canadian Mortgages,
in form and substance reasonably satisfactory to the Administrative Agent,
relating to each of the Canadian Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Administrative Agent and
shall be in full force and effect, (ii) each of such Canadian Mortgaged
Properties shall not be subject to any Lien other than those permitted under
Section 6.02, (iii) (A) each of such Canadian Mortgages shall have been filed
and recorded in the recording office as specified on Schedule 3.19(c) and, in
connection therewith, the Administrative Agent shall have received evidence
satisfactory to it of each such filing and recordation or (B) a lender’s title
insurance policy, in form and substance acceptable to the Administrative Agent,
insuring such Canadian Mortgages as a first lien on such Canadian Mortgaged
Property (subject to any Lien permitted by Section 6.02) shall have been
received by the Administrative Agent, and (iv) the Administrative Agent shall
have received such other documents, including a policy or policies of title
insurance issued by a nationally recognized title insurance company in an amount
not to exceed 110% of the fair market value of such mortgaged property, together
with such endorsements, coinsurance and reinsurance as may be reasonably
requested by the Administrative Agent and the Lenders, insuring the Canadian
Mortgages as valid first liens on the Canadian Mortgaged Properties, free of
Liens other than those permitted under Section 6.02, together with such surveys
and legal opinions required to be furnished pursuant to the terms of the
Canadian Mortgages or as reasonably requested by the Administrative Agent.
(IV)    The Borrowers and their respective Restricted Subsidiaries shall use
commercially reasonable efforts to deliver lien releases from secured parties
having PPSA filings against any Canadian Loan Party, or in the alternative,
estoppel letters as may be reasonably required by the Administrative Agent and
in form and substance reasonably satisfactory to the administrative agent, in
each case, to confirm that any liens to which such filings or estoppel letters
relate are permitted by Section 6.02; provided that in respect of any such lien
permitted by Section 6.02(a), (c), (d), (u), (v) or (x), such estoppel letter
shall be accompanied by a postponement or subordination

116

--------------------------------------------------------------------------------




in favor of the Liens of the Administrative Agent securing the Canadian
Obligations in form and substance reasonably satisfactory to the Administrative
Agent.
ARTICLE VI    

Negative Covenants
Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and any Loan or other Obligation (including all Fees and all other
expenses or amounts payable under any Loan Document other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Cash Management Obligations and Secured
Hedging Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedging Bank shall have been made) hereunder have been paid
in full, unless the Required Lenders shall otherwise consent in writing, (A)
except with respect to Section 6.12, it shall not, nor shall it permit any of
its respective Restricted Subsidiaries to, directly or indirectly and (B) with
respect to Section 6.12, Holdings shall not:
Section 6.1    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
and any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof);
(b)    Indebtedness created hereunder and under the other Loan Documents;
(c)    Indebtedness under the ABL Credit Agreement in an aggregate principal
amount not to exceed the sum of (A) $500,000,000 plus (B) an amount equal to the
Borrowing Base, and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof);
(d)    Indebtedness under (x) the Senior Secured Notes Indenture in an aggregate
principal amount not to exceed $950,000,000 at any one time outstanding, (y) the
New Senior Notes Indenture in an aggregate principal amount not to exceed
$1,090,000,000 at any one time outstanding and (z) the Existing Unsecured Notes
Indenture in an aggregate principal amount not to exceed $300,000,000 at any one
time outstanding (as such amounts in the foregoing clauses (d)(x), (d)(y) and
(d)(z) may be increased in connection with a Permitted Refinancing thereof
pursuant to clause (a) of the definition of Permitted Refinancing) and in each
case any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof);
(e)    (i) Indebtedness of (A) any U.S. Loan Party owing to any other U.S. Loan
Party (other than Holdings), (B) any Canadian Loan Party owing to any other
Canadian Loan Party, (C) any U.S. Restricted Subsidiary that is not a Loan Party
owing to any other U.S. Restricted Subsidiary that is not a Loan Party, (D) any
Canadian Restricted Subsidiary that is not a Loan Party owing to any other
Canadian Restricted Subsidiary that is not a Loan Party, (E) any Non-Canadian
Foreign Subsidiary owing to any other Non-Canadian Foreign

117

--------------------------------------------------------------------------------




Subsidiary, (F) any Canadian Loan Party owing to any Canadian Restricted
Subsidiary which is not a Canadian Loan Party; (G) any U.S. Loan Party owing to
any U.S. Restricted Subsidiary which is not a Loan Party, (H) any U.S. Loan
Party owing to the Canadian Borrower or to any Canadian Restricted Subsidiary;
and (I) any Canadian Loan Party owing to the Lead Borrower or to any U.S.
Restricted Subsidiary;
(ii)    Indebtedness of (A) any U.S. Restricted Subsidiary that is not a Loan
Party owing to any U.S. Loan Party (other than Holdings), and (B) any
Non-Canadian Foreign Subsidiaries owing to any U.S. Loan Party; provided that
the aggregate amount of such Indebtedness outstanding plus the aggregate amount
of Investments made in reliance on Section 6.04(a)(ii)(B)(x) shall not exceed
the U.S. Foreign/Non-Guarantor Investment Amount;
(iii)    Indebtedness of any Canadian Restricted Subsidiary or Non-Canadian
Foreign Subsidiary that is not a Canadian Loan Party owing to any Canadian Loan
Party; provided that the aggregate amount of such Indebtedness outstanding plus
the aggregate amount of Investments made in reliance on Section
6.04(a)(ii)(B)(y) shall not exceed the Canadian Foreign/Non-Guarantor Investment
Amount; and
(iv)    Indebtedness of Spectrum Brands Taiwan, Inc. owed to ROV Holding, Inc.
in an aggregate principal amount up to the purchase price to be paid by Spectrum
Brands Taiwan, Inc. to Seller in connection with the Second Acquisition.
(f)    Indebtedness of the Lead Borrower or any of its Restricted Subsidiaries
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this Section
6.01(f), when combined with the aggregate principal amount of all Capital Lease
Obligations incurred pursuant to Section 6.01(g), shall not exceed the greater
of (x) $100,000,000 and (y) an amount equal to 7.75% of the Consolidated Net
Tangible Assets of the Lead Borrower and its Restricted Subsidiaries, at any
time outstanding;
(g)    Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(f), not in excess of the greater of (x) $100,000,000 and (y) an
amount equal to 7.75% of the Consolidated Net Tangible Assets of the Lead
Borrower and its Restricted Subsidiaries, at any time outstanding;
(h)    Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

118

--------------------------------------------------------------------------------




(i)    Indebtedness incurred by Foreign Subsidiaries (other than the Canadian
Borrower or any Canadian Restricted Subsidiary) in an aggregate principal amount
not exceeding $125,000,000 at any time outstanding; and
(j)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date; provided that (i) such Indebtedness exists at the time such
Persons becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (ii) neither the
Borrowers nor any of their respective Restricted Subsidiaries (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and (iii) immediately after such Person becomes a
Restricted Subsidiary, no Default or Event of Default shall have occurred and be
continuing;
(k)    (i) Indebtedness representing deferred compensation or equity based
compensation to current or former officers, directors, consultants advisors or
employees of Holdings, the Borrowers, any of the Borrowers’ respective
Restricted Subsidiaries or any of their respective Affiliates incurred in the
ordinary course of business and (ii) Indebtedness consisting of obligations of
Holdings, the Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
in connection with any investments, Loans, advances, Restricted Payments or
other disbursements permitted hereunder in an aggregate amount for this Section
6.01(k) not to exceed $15,000,000 outstanding at any time;
(l)    Indebtedness issued by Holdings, the Borrowers or any of the Restricted
Subsidiaries to current and former officers, directors, consultants, advisors
and employees of Holdings, the Borrowers, any of the Restricted Subsidiaries or
any of their respective Affiliates, in lieu of or combined with cash payments to
finance the purchase of Equity Interests of Holdings, the Borrowers, any of the
Restricted Subsidiaries or any of their respective Affiliates, in each case, to
the extent such purchase is otherwise permitted hereunder and in an aggregate
amount not to exceed $5,000,000 in any fiscal year;
(m)    Indebtedness in respect of those Hedging Agreements incurred in the
ordinary course of business and consistent with prudent business practice;
(n)    Guarantees of (i) any U.S. Loan Party in respect of Indebtedness of any
Borrower or any other Subsidiary Guarantor otherwise permitted hereunder (other
than Indebtedness permitted under clause (j)), (ii) any Canadian Loan Party in
respect of Indebtedness of the Canadian Borrower or any other Canadian
Subsidiary Guarantor otherwise permitted hereunder), (iii) any Non-Canadian
Foreign Subsidiary in respect of Indebtedness of any other Non-Canadian Foreign
Subsidiary and (iv) any Borrower or any Restricted Subsidiary in respect of
Indebtedness of any Unrestricted Subsidiary or Immaterial Subsidiary provided
that the aggregate outstanding amount of Indebtedness guaranteed under this
clause (iv) shall not at any time exceed $15,000,0000;
(o)    Guarantees resulting from endorsement of negotiable instruments in the
ordinary course of business;

119

--------------------------------------------------------------------------------




(p)    obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or the Subsidiaries or in connection with judgments that
have not resulted in an Event of Default under Section 7.01(i);
(q)    Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with cash management and deposit
accounts;
(r)    Indebtedness consisting of (i) the financing of insurance premiums in the
ordinary course of business or (ii) take or pay obligations contained in supply
arrangements in the ordinary course of business;
(s)    Indebtedness incurred by the Borrowers or any of their respective
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, other Indebtedness
with respect to reimbursement-type obligations regarding workers compensation
claims and other Indebtedness in respect of bankers’ acceptance, letter of
credit, warehouse receipts or similar facilities entered into in the ordinary
course of business; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;
(t)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above;
(u)    Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt and any Permitted
Refinancing Indebtedness in respect thereof (or successive Permitted
Refinancings thereof);
(v)    New Incremental Notes incurred pursuant to Section 2.24 and any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof);
(w)    Permitted Ratio Debt and any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof); provided that the amount of Indebtedness
incurred under this clause (w) by Restricted Subsidiaries that are not U.S.
Subsidiary Guarantors shall not exceed the greater of $75,000,000 and 5.75% of
Consolidated Net Tangible Assets at any time outstanding;
(x)    other Indebtedness of the Borrowers and their respective Restricted
Subsidiaries in an aggregate principal amount not exceeding the greater of (x)
$125,000,000 and (y) an amount equal to 9.75% of the Consolidated Net Tangible
Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding; and

120

--------------------------------------------------------------------------------




(y)    to the extent constituting Indebtedness, any payable owing to a Borrower
or a Restricted Subsidiary by a Subsidiary permitted under Section 6.04(p);
provided that (A) any such payable shall be unsecured and (B) if such payable is
owed by any Loan Party, it shall be expressly subordinated to the Obligations
pursuant to an Affiliate Subordination Agreement.
Section 6.2    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including any of the Lead Borrower’s Restricted Subsidiaries) now owned
or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
(a)    Liens on property or assets of the Borrowers and their respective
Restricted Subsidiaries existing on the Closing Date and set forth in Schedule
6.02; provided that such Liens shall secure only those obligations which they
secure on the Closing Date and Permitted Refinancings thereof;
(b)    any Lien created under the Loan Documents;
(c)    any Lien created under the ABL Documents or the Senior Secured Notes
Documents or the documents evidencing any Permitted Refinancing of the
Indebtedness permitted by Sections 6.01(c) and 6.01(d) (or successive Permitted
Refinancings thereof), in each case subject to the ABL Intercreditor Agreement
and (other than in the case of the Indebtedness permitted by Section 6.01(c))
the Collateral Trust Agreement;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrowers or any of their respective Restricted Subsidiaries or
existing on any property or assets of any Person that becomes a Restricted
Subsidiary after the Closing Date prior to the time such Person becomes a
Restricted Subsidiary, as the case may be; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not apply to any
other property or assets of Holdings, the Borrowers or any of the Borrowers’
respective Restricted Subsidiaries and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;
(e)    Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;
(f)    Liens of landlords, laborers and employees arising by operation of law
and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are (i) not overdue for a period of more than thirty (30) days or (ii)
being contested in compliance with Section 5.03;
(g)    pledges and deposits made in the ordinary course of business (i) in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or

121

--------------------------------------------------------------------------------




regulations, (ii) securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to the Borrowers or any of their respective Restricted Subsidiaries or
(iii) pledges that may be required under applicable foreign laws relating to
claims by terminated employees and other employee claims;
(h)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(i)    (A) survey exceptions or encumbrances, zoning or other restrictions,
easements or reservations, rights of others, utilities and other similar
purposes, rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrowers or any of their respective Restricted Subsidiaries and (B) with
respect to any Mortgaged Property, Permitted Encumbrances (as defined in the
applicable Mortgage);
(j)    (i) leases, licenses, subleases and sublicenses granted in the ordinary
course of business and that do not (A) interfere in any material respect with
the business of the Borrowers or any of their respective Restricted Subsidiaries
or (B) secure any Indebtedness for borrowed money or (ii) the rights reserved or
vested in any Person by the terms of any lease, license, franchise, grant or
permit held by the Borrowers or any of their respective Restricted Subsidiaries,
or by law to terminate any such lease, license, franchise, grant or permit or to
require annual or periodic payments as a condition to the continuance thereof;
(k)    in the case of leased real property, liens to which the fee interest (or
any superior interest) on such property is subject;
(l)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrowers or any of their respective Restricted Subsidiaries; provided
that (i) such security interests secure Indebtedness permitted by Sections
6.01(f) and (g), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 180 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed the lesser
of the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and (iv) such
security interests do not apply to any other property or assets of the Borrowers
or any of their respective Restricted Subsidiaries;
(m)    judgment Liens securing judgments not constituting an Event of Default
under Article VII;
(n)    Liens on assets of Foreign Subsidiaries (other than, prior to the
repayment in full of the Canadian Obligations (other than unasserted contingent
obligations) and the

122

--------------------------------------------------------------------------------




termination of any Commitments with respect to Loans to the Canadian Borrower,
the Canadian Borrower or any Canadian Restricted Subsidiary); provided that (i)
such Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens extending to the assets of any Foreign Subsidiary (other than
prior to the repayment in full of the Canadian Obligations (other than
unasserted contingent obligations) and the termination of any Commitments with
respect to Loans to the Canadian Borrower, the Canadian Borrower or any Canadian
Restricted Subsidiary) secure only Indebtedness incurred by such Foreign
Subsidiary (other than, prior to the repayment in full of the Canadian
Obligations (other than unasserted contingent obligations) and the termination
of any Commitments with respect to Loans to the Canadian Borrower, the Canadian
Borrower or any Canadian Restricted Subsidiary) pursuant to Section 6.01(i) or
(n)(iii);
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(p)    Liens consisting of (i) agreements to sell any property in a Disposition
permitted under Section 6.05 and (ii) earnest money deposits made by the
Borrowers or any of their respective Restricted Subsidiaries in connection with
any letter of intent or purchase agreement entered into in connection with an
investment permitted under Section 6.04;
(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrowers or any of
their respective Restricted Subsidiaries in the ordinary course of business;
(r)    Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(b);
(s)    Liens arising solely by virtue of any statutory or common law or
customary contractual provision granted in the ordinary course of business
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrowers or their respective Restricted
Subsidiaries to provide collateral to the depository institution or the
commodity intermediary;
(t)    Liens that are contractual rights of set-off under agreements entered
into with customers of the Borrowers or their respective Restricted Subsidiaries
in the ordinary course of business;
(u)    Liens securing obligations in respect of New Incremental Notes incurred
pursuant to Section 2.24 and any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof);
(v)    Liens on the Collateral securing (x) Permitted First Priority Refinancing
Debt or any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof), and,

123

--------------------------------------------------------------------------------




in each case, subject to a Pari Passu Intercreditor Agreement or (y) Permitted
Second Priority Refinancing Debt or any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof), and, in each case, subject to a
Junior Lien Intercreditor Agreement;
(w)    in respect of Canadian Mortgaged Properties, reservations contained in
the original grant from the Crown; and
(x)    other Liens securing liabilities permitted hereunder in an aggregate
amount not to exceed the greater of (x) $125,000,000 and (y) an amount equal to
9.75% of the Consolidated Net Tangible Assets of the Lead Borrower and its
Restricted Subsidiaries, at any time outstanding.
Section 6.3    Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (i) the sale or transfer of such
property is permitted by Section 6.05(b) and (ii) any Capital Lease Obligations
or Liens arising in connection therewith are permitted by Sections 6.01 and
6.02, as the case may be.
Section 6.4    Investments, Loans and Advances. Purchase, make or hold
Investments, except:
(e)    (i) Investments by Holdings, the Borrowers and the Borrowers’ respective
Restricted Subsidiaries existing on the Closing Date in the Equity Interests of
the Borrowers and the Borrowers’ respective Subsidiaries;
(ii) additional investments by Holdings, the Borrowers and the Borrowers’
respective Restricted Subsidiaries in the Equity Interests of the Borrowers and
the Borrowers’ respective Subsidiaries after the Closing Date; provided that (A)
any such Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to voting
stock of a Foreign Subsidiary or a CFC Holding Company referred to therein) and
(B) the aggregate amount of Investments (x) made by U.S. Loan Parties in, or
made to, Subsidiaries that are not (or do not become concurrently with such
Investment) U.S. Loan Parties (determined without regard to any write‑downs or
write-offs of such Investments) pursuant to this Section 6.04(a)(ii)(B)(x) plus
the aggregate amount of Indebtedness outstanding pursuant to Section 6.01(e)(ii)
shall not exceed the greater of $50,000,000 and 3.75% of Consolidated Net
Tangible Assets at any time (the “U.S. Foreign/Non-Guarantor Investment Amount”)
and (y) made by Canadian Loan Parties in, or made to, Subsidiaries that are not
Canadian Loan Parties (determined without regard to any write-downs or
write-offs of such Investments) plus the aggregate amount of Indebtedness
outstanding pursuant to Section 6.01(e)(iii) shall not exceed $5,000,000 (the
“Canadian Foreign/Non-Guarantor Investment Amount”); and

124

--------------------------------------------------------------------------------




(iii) the Investment made by ROV Holding, Inc. in Spectrum Brands Taiwan, Inc.
in an aggregate amount equal to the purchase price to be paid by Spectrum Brands
Taiwan, Inc. to Seller in connection with the Second Acquisition.    
(f)    Investments in Cash Equivalents;
(g)    loans or advances permitted under Section 6.01(e); provided that any such
loans and advances shall (A) be unsecured and (B) if such loans and advances are
owed by any Loan Party, they shall be expressly subordinated to the Obligations
pursuant to an Affiliate Subordination Agreement;
(h)    Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
made in the ordinary course of business;
(i)    the Borrowers and their respective Restricted Subsidiaries may make loans
and advances in the ordinary course of business to their respective employees so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $5,000,000;
(j)    the Borrowers or any of their respective Restricted Subsidiaries may
acquire all or substantially all the assets of a Person or line of business of
such Person or division thereof, or not less than a majority of the Equity
Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that (A) such acquisition was not
preceded by an unsolicited tender offer for such Equity Interests by, or proxy
contest initiated by, Holdings, the Borrowers or, with respect to the Borrowers,
any of their respective Restricted Subsidiaries; (B) the Acquired Entity shall
be in a line of business permitted under Section 6.08; and (C) at the time of
such transaction (1) both before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing; (2) on the date of
execution of the purchase agreement in respect of such acquisition, the Total
Net Leverage Ratio does not exceed 6.00 to 1.00 on a Pro Forma Basis for such
acquisition as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.04; (3) the Lead
Borrower shall have delivered a certificate of a Financial Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Administrative Agent and (4)
the Borrowers shall comply, and shall cause the Acquired Entity to comply, with
the applicable provisions of Section 5.12 and the Security Documents (any
acquisition of assets or an Acquired Entity meeting all the criteria of this
Section 6.04(f) being referred to herein as a “Permitted Acquisition”); provided
further that the aggregate amount paid by or on behalf of the Lead Borrower and
its Restricted Subsidiaries for any such purchase or other acquisition of an
entity that does not become a Guarantor (including by way of merger) or of
assets that do not become Collateral, in each

125

--------------------------------------------------------------------------------




either case pursuant to such Permitted Acquisition, other than (1) Excluded
Property and (2) real property that is not Material Real Property ((1) and (2),
collectively, the “Specified Acquired Collateral”) when aggregated with the
total cash and non-cash consideration (calculated on the same basis) paid by or
on behalf of the Lead Borrower and its Restricted Subsidiaries for all other
purchases and other acquisitions made by the Lead Borrower and its Restricted
Subsidiaries of entities that do not become U.S. Subsidiary Guarantors
(including by way of merger) or of assets that do not become Collateral (other
than Specified Acquired Collateral), shall not exceed the greater of
$200,000,000 and 15.50% of Consolidated Net Tangible Assets at any time
outstanding;
(k)    Investments by the Borrowers in Hedging Agreements permitted under
Section 6.01(m);
(l)    bank deposits made in the ordinary course of business;
(m)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;
(n)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
(o)    Investments existing on the Closing Date and set forth in Schedule 6.04;
(p)    to the extent such amounts shall constitute Investments, the amounts
payable by the Lead Borrower to Shaser, Inc. pursuant to the Shaser Documents;
(q)    the Acquisition;
(r)    Investments by any Non-Canadian Foreign Subsidiary (and after the
repayment in full of the Canadian Obligations (other than unasserted contingent
obligations) and the termination of any Commitments with respect to Loans to the
Canadian Borrower, the Canadian Borrower and the Canadian Subsidiaries) in any
other Non-Canadian Foreign Subsidiary (and after the repayment in full of the
Canadian Obligations (other than unasserted contingent obligations) and the
termination of any Commitments with respect to Loans to the Canadian Borrower,
the Canadian Borrower and the Canadian Subsidiaries);
(s)    Investments in joint ventures in an aggregate amount not to exceed
$50,000,000;
(t)    to the extent constituting Investments, any receivable that is
distributed by a Subsidiary to its equity holders in lieu of a cash dividend
that is otherwise permitted under Section 6.06(a); provided that (i) if such
Subsidiary is a Loan Party, the recipient of such distribution shall also be a
Loan Party, and (ii) if such Subsidiary is a Restricted Subsidiary, the
recipient of such distribution shall also be a Restricted Subsidiary or a
Borrower; and

126

--------------------------------------------------------------------------------




(u)    in addition to Investments permitted by paragraphs (a) through (p) above,
so long as no Default or Event of Default then exists or would result therefrom
and additional Investments by the Borrowers and their respective Restricted
Subsidiaries so long as the aggregate amount Invested pursuant to this paragraph
(p) (determined without regard to any write-downs or write-offs of such
Investments) does not exceed (x) the greater of (i) $100,000,000 or (ii) 7.75%
of Consolidated Net Tangible Assets at the time of the last such investment in
the aggregate plus (y) the portion, if any, of the Available ECF Amount on the
date of such election that the Borrower elects to apply to this clause (y), such
election to be specified in a written notice of a Responsible Officer of the
Lead Borrower calculating in reasonable detail the amount of Available ECF
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided, that no Event of Default shall have occurred and be
continuing or would result from the making of any such investment pursuant to
this clause (y).
Section 6.5    Mergers, Consolidations and Dispositions. (a) Wind up, liquidate,
dissolve, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all the assets (whether now owned or
hereafter acquired) of the Borrowers or less than all the Equity Interests of
any Restricted Subsidiary of the Lead Borrower, except that:
(i)    (A) any U.S. Restricted Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets or all of the Equity Interests
of any Restricted Subsidiary (upon voluntary winding up, liquidation,
dissolution or otherwise) to the Lead Borrower or to any U.S. Restricted
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must either be the Lead Borrower or a U.S.
Subsidiary Guarantor and (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a U.S.
Restricted Subsidiary which is not a Loan Party permitted to be incurred in
accordance with Sections 6.01 and 6.04, respectively, (B) any Canadian
Restricted Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets or all of the Equity Interests of any Canadian
Restricted Subsidiary (upon voluntary winding up, liquidation, dissolution or
otherwise) to the Canadian Borrower or to any Canadian Restricted Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then (i)
the transferee must either be the Canadian Borrower or a Canadian Subsidiary
Guarantor and (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Canadian Restricted
Subsidiary which is not a Loan Party permitted to be incurred in accordance with
Sections 6.01 and 6.04, respectively, (C) the Lead Borrower may sell, transfer
or otherwise dispose of all the Equity Interests of any Restricted Subsidiary to
any U.S. Subsidiary Guarantors, (D) the Canadian Borrower may sell, transfer or
otherwise dispose of all the Equity Interests of any Canadian Restricted
Subsidiary to any Canadian Subsidiary Guarantors and (E) any Non-Canadian
Foreign Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets or the Equity Interests of any Restricted
Subsidiary (upon voluntary winding up, liquidation, dissolution or otherwise)

127

--------------------------------------------------------------------------------




to the Lead Borrower, any U.S. Subsidiary Guarantor or any other Non-Canadian
Foreign Subsidiary;
(ii)     (I) any U.S. Restricted Subsidiary may merge, amalgamate or consolidate
with or wind up, liquidate or dissolve into (i) the Lead Borrower; provided that
the Lead Borrower shall be the continuing or surviving Person or the surviving
Person shall expressly assume the obligations of the Lead Borrower pursuant to
documents reasonably acceptable to the Administrative Agent or (ii) any one or
more other U.S. Restricted Subsidiaries; provided that when any U.S. Subsidiary
Guarantor is merging with another U.S. Restricted Subsidiary that is not a
Subsidiary Guarantor (A) the Subsidiary Guarantor shall be the continuing or
surviving Person, (B) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a U.S. Restricted
Subsidiary which is not a U.S. Loan Party permitted to be incurred in accordance
with Sections 6.01 and 6.04, respectively and (C) to the extent constituting a
Disposition, such Disposition must be permitted hereunder, (II) any Canadian
Restricted Subsidiary may merge, amalgamate or consolidate with or wind up,
liquidate or dissolve into (i) the Canadian Borrower; provided that the Canadian
Borrower shall be the continuing Person having all of the obligations of the
Canadian Borrower pursuant to documents reasonably acceptable to the
Administrative Agent or (ii) any one or more other Canadian Restricted
Subsidiaries; provided that when any Canadian Subsidiary Guarantor is merging,
amalgamating or consolidating with another Canadian Restricted Subsidiary that
is not a Canadian Subsidiary Guarantor (A) the Canadian Subsidiary Guarantor
shall be the continuing Person, (B) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a Canadian
Restricted Subsidiary which is not a Loan Party permitted to be incurred in
accordance with Sections 6.01 and 6.04, respectively and (C) to the extent
constituting a Disposition, such Disposition must be permitted hereunder or
(III) any Non-Canadian Foreign Subsidiary may merge, amalgamate or consolidate
with or wind up, liquidate or dissolve into (i) any other Non-Canadian Foreign
Subsidiary, (ii) the Lead Borrower; provided that the Lead Borrower shall be the
continuing entity or (iii) any one or more other U.S. Restricted Subsidiaries;
provided that the U.S. Restricted Subsidiary shall be the continuing or
surviving Person;
(iii)    any Subsidiary of the Lead Borrower (other than the Canadian Borrower)
may dissolve, liquidate or wind up its affairs at any time; provided that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect;
(iv)    any merger, consolidation or amalgamation in connection with an
Investment permitted under Section 6.04(f); and
(v)    any Global Integration Transaction; provided that the aggregate value
attributable to all first-tier Foreign Subsidiaries that are no longer either
first-tier Foreign Subsidiaries or Loan Parties as a result of all such
transactions shall not exceed either (A) 5.0 % of the total revenue of the Lead
Borrower and its Restricted Subsidiaries or (B) 5.0% of Consolidated Net
Tangible Assets.

128

--------------------------------------------------------------------------------




(a)    Make any Disposition not otherwise permitted under paragraph (a) above,
except for:
(i)    Dispositions of inventory, damaged, obsolete or worn out assets and
scrap, in each case disposed of in the ordinary course of business;
(ii)    Dispositions, transfers and other distributions of equipment (A) in a
transaction where such equipment is exchanged for credit against the purchase
price of similar replacement equipment or (B) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
equipment; provided that to the extent the property being transferred
constitutes Term/Notes Collateral, such replacement property shall constitute
Term/Notes Collateral;
(iii)    (A) Investments permitted by Section 6.04 and (B) Restricted Payments
permitted by Section 6.06 (in each case other than by reference to this Section
6.05 (or any clause under this Section 6.05));
(iv)    Dispositions of cash and Cash Equivalents;
(v)    sales, Dispositions or contributions of property (A) between Loan Parties
(other than Holdings), (B) between Restricted Subsidiaries (other than Loan
Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the Loan
Parties (other than Holdings) or (D) by Loan Parties to any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of clause (D),
(1) the portion (if any) of any such Disposition made for less than fair market
value and any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Restricted
Subsidiary and (2) the value of the property Disposed must be an amount that, if
treated as an Investment, would be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04;
(vi)    Dispositions in the ordinary course of business consisting of
abandonment, assignment or transfer of all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that, in the good faith determination of the Lead
Borrower, are uneconomical, negligible, obsolete or otherwise not material in
the conduct of its business;
(vii)    Dispositions of property formerly leased by the Lead Borrower or its
Restricted Subsidiaries and acquired by the Lead Borrower and sold as an
alternative to terminating the lease on such property;
(viii)    Dispositions of current assets or receivables owned by any
Non-Canadian Foreign Subsidiary (and after the repayment in full of the Canadian
Obligations (other than unasserted contingent obligations) and the termination
of any Commitments with respect to Loans to the Canadian Borrower, the Canadian
Borrower and the Canadian Subsidiaries), including in connection with factoring
transactions or receivables financings, in the ordinary course of business;

129

--------------------------------------------------------------------------------




(ix)    so long as the ABL Credit Agreement (or any Permitted Refinancing
thereof) is in effect, Dispositions of assets that constitute ABL Priority
Collateral;
(x)    the transfer or Disposition of property pursuant to sale and leaseback
transactions; provided that (A) at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing or would result therefrom, (B) the aggregate fair market value of all
property disposed of in reliance on this clause shall not exceed $40,000,000
since the Closing Date and (C) such transaction is for consideration at least
75% of which is cash or Cash Equivalents;
(xi)    (I) Casualty Events and (II) the transfer of property that is the
subject of a Casualty Event upon receipt of insurance or other proceeds arising
from such Casualty Event;
(xii)    Dispositions between or among Non-Canadian Foreign Subsidiaries;
(xiii)    the Disposition of investments in joint ventures to the extent
required by, or made pursuant to, any buy/sell arrangement or any similar
binding arrangement between joint venture parties, in each case, that is in
effect on the Closing Date;
(xiv)    licenses or sublicenses of intellectual property in the ordinary course
of business;


(xv)    leases of real property in the ordinary course of business;


(xvi)    the Borrowers and any of their respective Restricted Subsidiaries may
purchase and sell inventory in the ordinary course of business;
(xvii)    any Disposition or series of related Dispositions having a value not
to exceed $5,000,000 in any period of twelve consecutive months most recently
ended; and


(xviii)    any Disposition as to which (A) at least 75% of the consideration is
cash or consists of Cash Equivalents, (B) such consideration is at least equal
to the fair market value of the assets being sold, transferred, leased or
disposed of, (C) at the time of such transaction both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (D) the Lead Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent; provided that the amount of:


(1)    any liabilities (as shown on the Lead Borrower’s or a Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Lead
Borrower or any Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or that are otherwise cancelled or terminated in connection with the
transaction with such transferee,

130

--------------------------------------------------------------------------------




(2)    any notes or other obligations or other securities or assets received by
the Lead Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received), and
(3)    any Designated Non-cash Consideration received by the Lead Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-cash Consideration received pursuant to this clause (3)
that is at that time outstanding, not to exceed $25,000,000 at the time of the
receipt of such Designated Non-cash Consideration (with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value), shall be
deemed to be Cash Equivalents for the purposes of Section 6.05(b)(xviii)(A).
To the extent that any Collateral is sold as permitted by this Section 6.05 (b)
(other than to Holdings or any Restricted Subsidiary thereof), such Collateral
shall be sold free and clear of the Liens created by the Security Documents and
such Liens shall attach to the proceeds thereof, and the Administrative Agent
and the Collateral Trustee are hereby authorized by the Lenders to take any
actions deemed appropriate in order to effect and/or evidence the foregoing.
Section 6.6    Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that:
(i)    any Restricted Subsidiary of the Lead Borrower may declare and pay
dividends or make other distributions ratably to its equity holders,
(ii)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Lead Borrower may, or the Lead
Borrower may make distributions to Holdings (and Holdings may in turn make
distributions to Super Holdco) so that Holdings (or Super Holdco) may,
repurchase its Equity Interests owned by current and former officers, directors,
consultants, advisors or employees of Super Holdco, Holdings, the Borrowers or
the Borrowers’ respective Restricted Subsidiaries or make payments to current
and former officers, directors, consultants, advisors or employees of Super
Holdco, Holdings, the Borrowers or the Borrowers’ respective Restricted
Subsidiaries (x) in connection with the exercise of stock options, stock
appreciation rights or similar equity incentives or equity based incentives
pursuant to any management incentive plan, equity based compensation plan,
equity subscription agreement, equity award agreement, shareholders’ or members’
agreement or other similar agreement, plan or arrangement, or (y) in connection
with the retention, promotion, separation from service, death or disability of
such individuals, in an aggregate amount for this clause (ii) not to exceed
$7,500,000 in any fiscal year,

131

--------------------------------------------------------------------------------




(iii)    the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make Restricted Payments to Super Holdco) in order to allow
Holdings and/or Super Holdco to (x) pay Holdings and/or Super Holdco’s
administrative expenses and corporate overhead, franchise fees, public company
costs (including SEC fees and auditing fees) and customary director fees in an
aggregate amount not to exceed $3,000,000 in any calendar year, (y) pay premiums
and deductibles in respect of directors and officers insurance policies and
excess liability policies obtained from third-party insurers, (z) pay Tax
liabilities attributable to Holdings and its subsidiaries in an amount not to
exceed the amount of such taxes that would be payable by Holdings and its
subsidiaries on a stand-alone basis (if Holdings were a corporation and parent
of a consolidated group including its subsidiaries), provided that (A) any
payments made pursuant to this clause (z) in any period that are not otherwise
deducted in calculating Consolidated Net Income shall be deducted in calculating
Consolidated Net Income for such period (and shall be deemed to be a provision
for taxes for purposes of calculating Excess Cash Flow for such period) and (B)
all Restricted Payments made to Super Holdco or Holdings pursuant to this clause
(iii) shall be used by Super Holdco or Holdings, as the case may be, for the
purposes specified herein within 20 days of the receipt thereof,
(iv)    the Borrowers and each of their respective Restricted Subsidiaries may
purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issuance of new common
Equity Interests of such Person (other than any such issuance to the Borrowers
or their respective Restricted Subsidiaries),
(v)    Holdings, the Borrowers and the Borrowers’ respective Restricted
Subsidiaries may make repurchases of Equity Interests in Holdings (or any direct
or indirect parent thereof), the Borrowers or any of the Borrowers’ respective
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represents a portion of the exercise price of such
options or warrants,
(vi)    the Borrowers or any of their respective Restricted Subsidiaries may
make cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrowers or such Restricted
Subsidiaries or in connection with any Permitted Acquisition,
(vii)    the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make such Restricted Payments to Super Holdco) in an
aggregate amount, when combined with the aggregate amount of distributions,
payments, commitments to pay, redemptions, repurchases, retirements and
acquisitions for consideration with respect to Junior Financing made pursuant to
Section 6.09(b)(i)(1), not to exceed $50,000,000 in any fiscal year,
(viii)    the Lead Borrower may make other Restricted Payments to Holdings (and
Holdings may in turn make such Restricted Payments to Super Holdco) in an amount
equal to the portion, if any, of the Available ECF Amount on such date that the
Lead Borrower elects to apply to this paragraph, such election to be specified
in a written notice of a

132

--------------------------------------------------------------------------------




Responsible Officer of the Lead Borrower calculating in reasonable detail the
amount of Available ECF Amount immediately prior to such election and the amount
thereof elected to be so applied and including reasonably detailed calculations
required to demonstrate compliance with the Fixed Charge Coverage Ratio required
by clause (B) below; provided, that (A) no Default or Event of Default has
occurred and is continuing or would result therefrom and (B) the Fixed Charge
Coverage Ratio at the time of the making of the applicable Restricted Payment,
calculated on a Pro Forma Basis, would be no less than 2.00 to 1.00 as of the
last day of the Test Period most recently ended prior to such Restricted Payment
for which the financial statements and certificates required by Section 5.04(a)
or 5.04(b), as the case may be, have been delivered, and
(ix)    the Lead Borrower may make Restricted Payments to Holdings (and Holdings
may in turn make such Restricted Payments to Super Holdco) from time to time in
an amount sufficient to enable Super Holdco to fund each scheduled payment of
the Regular Cash Dividend; provided that on the date of each such payment (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (B) the Fixed Charge Coverage Ratio at the time of the making of
the applicable Restricted Payment, calculated on a Pro Forma Basis, would be no
less than 2.00 to 1.00 as of the last day of the Test Period most recently ended
prior to such Restricted Payment for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, have
been delivered; provided further, that the Lead Borrower shall have delivered to
the Administrative Agent prior to such Restricted Payment an officer’s
certificate executed by a Responsible Officer of the Lead Borrower certifying to
such officer’s knowledge, compliance with the requirements of this clause (ix),
including reasonably detailed calculations required to demonstrate compliance
with the Fixed Charge Coverage Ratio required in clause (B) above.
(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings, the Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its or
their property or assets, or (ii) the ability of any Restricted Subsidiary of
the Lead Borrower to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrowers or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrowers or
any other Restricted Subsidiary; provided that (A) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document, any ABL
Document, any Senior Secured Notes Document, any New Senior Notes Document, the
Existing Unsecured Notes, any documents relating to any New Incremental Notes,
any documents relating to any Extension, any documents relating to any Permitted
Ratio Debt, any Credit Agreement Refinancing Indebtedness and any Subordinated
Indebtedness and any refinancing of any of the foregoing, (B) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to restrictions and conditions imposed on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
and (D) clause (i) of the foregoing shall not apply to (w) restrictions or

133

--------------------------------------------------------------------------------




conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (x) customary provisions in leases and
other contracts restricting the assignment thereof,(y) restrictions and
conditions existing on the Closing Date and identified on Schedule 6.06 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition) and (z) restrictions and conditions contained in
documents relating to Indebtedness permitted to be incurred pursuant to Section
6.01(j).
Section 6.7    Transactions with Affiliates. Except for transactions between or
among U.S. Loan Parties, between or among Canadian Loan Parties or between or
among Foreign Subsidiaries, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except the Borrowers or any of
their respective Restricted Subsidiaries may (a) engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrowers or such Restricted Subsidiaries
than could be obtained on an arm’s-length basis from unrelated third parties;
(b) subject to compliance with the other terms and conditions of this Agreement,
engage in any of the foregoing transactions among the Borrowers and the other
Restricted Subsidiaries so long as such transactions shall be (i) in the
ordinary course of business and (ii) consistent with past practices and not
materially adverse to the Lenders; (c) pay customary fees payable to any
directors of the Borrowers and their respective Restricted Subsidiaries and
reimburse reasonable out-of-pocket costs of the directors of the Borrowers and
their respective Restricted Subsidiaries; (d) enter into employment and
severance arrangements with their respective officers and employees in the
ordinary course of business; (e) pay customary fees and indemnities to their
respective directors, officers and employees in the ordinary course of business;
(f) enter into the transactions set forth on Schedule 6.07; (g) make any
intercompany investments contemplated by Section 6.04; (h) enter into
transactions otherwise permitted by Section 6.05(a) and Section 6.06; (i)
consummate any transactions or make any payments in connection with the Shaser
Purchase Agreement; and (j) consummate the Transactions.
Section 6.8    Change in Nature of Business . With respect to the Lead Borrower
and its Restricted Subsidiaries, engage at any time in any business or business
activity other than business conducted or proposed to be conducted by the
Borrowers and the Restricted Subsidiaries on the Closing Date and other
businesses complementary, similar or reasonably related, ancillary or incidental
thereto or reasonable extensions thereof.
Section 6.9    Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness (including
the Senior Secured Notes, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt, the Senior Notes, the Existing Unsecured Notes, any New Incremental Notes
and any Permitted Ratio Debt) of Holdings, the Borrowers or any of the
Borrowers’ respective Restricted Subsidiaries is outstanding without the prior
written consent of the Administrative Agent, except (x) to the extent any of the
foregoing is not adverse to the interests of the Lenders under the Loan
Documents in any material respect or (y) in connection with any Permitted
Refinancing of Indebtedness permitted under Section 6.01, (ii) any amendment of
or

134

--------------------------------------------------------------------------------




change to the subordination provisions of any Subordinated Indebtedness (and the
component definitions as used therein) or (iii) any waiver, supplement,
modification or amendment of (A) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
or (B) that certain indemnification agreement dated as of February 9, 2010
between Russell Hobbs and Harbinger Capital Partners Master Fund I, Ltd., in
each case to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.
(a)    (a) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest, and customary fees, premiums and indemnities as and when due (to the
extent not prohibited by applicable subordination provisions), in respect of, or
pay, or commit to pay, or directly or indirectly (including pursuant to any
Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any Junior
Financing, other than in connection with (1) distributions, payments,
commitments to pay, redemptions, repurchases, retirements and acquisitions for
consideration, the aggregate amount of which, when combined with the aggregate
amount of Restricted Payments made pursuant to Section 6.06(a)(vii), do not
exceed $50,000,000 in any fiscal year, (2) distributions, payments, commitments
to pay, redemptions, repurchases, retirements and acquisitions for consideration
in an amount equal to the portion, if any, of the Available ECF Amount on such
date that the Borrowers elect to apply to this clause 6.09(b)(i)(2), such
election to be specified in a written notice of a Responsible Officer of the
Lead Borrower calculating in reasonable detail the amount of Available ECF
Amount immediately prior to such election and the amount thereof elected to be
so applied and including reasonably detailed calculations required to
demonstrate compliance with the Secured Net Leverage Ratio required by clause
(y) of the immediately succeeding proviso and (3) any Permitted Refinancing
thereof; provided that (x) in the case of the foregoing clauses (1) and (2), at
the time of such transaction after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (y) in the case of the
foregoing clause (2), the Secured Net Leverage Ratio at the time of making such
distribution, payment, commitment to pay, redemption, repurchase, retirement or
acquisition for consideration, would be no greater than 3.25 to 1.00, calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
prior to such distribution, payment, commitment to pay, redemption, repurchase,
retirement or acquisition for consideration, for which the financial statements
and certificates required by Section 5.04a) or 5.04(b), as the case may be, have
been delivered; or
(i)    if a Default exists or would result therefrom, pay in cash any amount in
respect of any Indebtedness or preferred Equity Interests that may at the
applicable obligor’s option be paid in kind or in other securities.
Section 6.10    Fiscal Year. With respect to Holdings and the Lead Borrower,
change their fiscal year-end to a date other than September 30.
Section 6.11    Certain Equity Securities. Except as permitted by Section 6.01,
issue any Equity Interest that is not Qualified Capital Stock.

135

--------------------------------------------------------------------------------




Section 6.12    Holdings. Holdings, shall not conduct, transact or otherwise
engage in any material business or operations; provided, that the following
shall be permitted in any event: (i) its ownership of the Equity Interests of
the Lead Borrower and activities related or incidental thereto; (ii) the
performance of its obligations with respect to the Loan Documents (including any
Credit Agreement Refinancing Indebtedness or any Term Loan Facility), the ABL
Documents, any New Incremental Notes, the Senior Secured Notes, the Existing
Unsecured Notes, the New Senior Notes, Subordinated Indebtedness permitted
hereunder or any Permitted Ratio Debt and any Permitted Refinancing of any of
the foregoing permitted in accordance with the terms of this Agreement; (iii)
the consummation of the Transactions; (iv) the payment of dividends, the making
of contributions to the capital of its Subsidiaries and the Guarantee of
Indebtedness permitted to be incurred hereunder by any Loan Party; (v) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its employees and those of its Subsidiaries); (vi) the performing of its
obligations with respect to the Acquisition Agreement and the other agreements
contemplated thereby; (vii) the performing of activities in preparation for and
consummating any public offering of its common stock or any other issuance or
sale of its Equity Interests (other than Disqualified Stock); (viii) the
participation in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Lead Borrower, including compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees; (ix) the holding of any cash (but not
operating any property); (x) the providing of indemnification to officers,
managers and directors and (xi) any activities related or incidental to the
foregoing. Holdings shall not create, incur, assume or suffer to exist any Lien
on any Equity Interests of the Lead Borrower (other than Liens pursuant to any
Loan Document, any ABL Documents or any Senior Secured Notes Documents or any
Permitted Refinancing of the ABL Documents or any Senior Secured Notes
Documents) and shall not incur any Indebtedness (other than in respect of
Disqualified Stock, Qualified Holding Company Indebtedness, obligations pursuant
to the Investment permitted by Section 6.04(l) as of the Closing Date,
Indebtedness permitted by clause (ii) above or Guarantees permitted by clause
(iv) above).
ARTICLE VII    

Events of Default
Section 7.1    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)    any representation or warranty made or deemed made by Holdings, any
Borrower or any other Loan Party in or in connection with any Loan Document or
the borrowings hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished by Holdings, such Borrower or such other Loan Party;

136

--------------------------------------------------------------------------------




(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
(d)    default shall be made in the due observance or performance by Holdings,
any Borrower or any of the Borrowers’ respective Restricted Subsidiaries of any
covenant, condition or agreement contained in (i) Section 5.01(a) (with respect
to any Borrower or Holdings) or 5.08 or in Article VI or (ii) Section 5.04(a),
5.04(b) or 5.05 and, in the case of clause (ii) such default shall continue
unremedied for a period of 15 days;
(e)    default shall be made in the due observance or performance by Holdings,
any Borrower or any of the Borrowers’ respective Restricted Subsidiaries of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in (b), (c) or (d) above) and such default shall continue
unremedied for a period of 30 consecutive days after the earlier of (i) notice
thereof from the Administrative Agent to the Lead Borrower (which notice shall
also be given at the request of any Lender) or (ii) knowledge thereof of
Holdings or the Borrowers;
(f)    (i) Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries shall fail to pay any principal or interest, regardless of amount,
due in respect of any Material Indebtedness and such failure shall continue
after the applicable grace period and/or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (after the applicable grace
period) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or (B)
obligations under any Hedging Agreement that becomes due as a result of a
“Termination Event” as defined in clauses (i), (ii) or (iii) of Section 5(b) of
the ISDA 2002 Master Agreement;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries (other than an Immaterial Subsidiary), or of a substantial part of
the property or assets of Holdings, any Borrower or any of the Borrowers’
respective Restricted Subsidiaries (other than an Immaterial Subsidiary), under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Debtor Relief Laws, (ii) the appointment of a receiver, trustee,
monitor, custodian, sequestrator, conservator or similar official for Holdings,
any Borrower or any of the Borrowers’ respective Restricted Subsidiaries (other
than an

137

--------------------------------------------------------------------------------




Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries or (iii) the winding-up or liquidation of Holdings, any Borrower or
any of the Borrowers’ respective Restricted Subsidiaries (other than an
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)    Holdings, any Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries (other than an Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Debtor Relief Laws law, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or the filing of any petition
described in (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, monitor, custodian, sequestrator, conservator or similar
official for Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries (other than an Immaterial Subsidiary) or for a
substantial part of the property or assets of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any
corporate action for the purpose of effecting any of the foregoing;
(i)    one or more judgments shall be rendered against Holdings, any Borrower,
any of the Borrowers’ respective Restricted Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Holdings, any Borrower or any of the Borrowers’ respective Restricted
Subsidiaries to enforce any such judgment and such judgment either (i) is for
the payment of money in an aggregate amount in excess of $35,000,000 (to the
extent not covered by insurance) or (ii) is for injunctive relief and could
reasonably be expected to result in a Material Adverse Effect; provided that if
Holdings, the applicable Borrower or the relevant Restricted Subsidiary shall
not have received notice or been served in connection with the legal proceeding
or proceedings resulting in any such judgment, such 45-consecutive-day period
shall be measured from the date on which Holdings, the applicable Borrower or
the relevant Restricted Subsidiary has knowledge of such judgment;
(j)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect or, with respect
to a Foreign Pension Plan, a Foreign Benefit Event shall have occurred that
would reasonably be expected to result in a Material Adverse Effect;
(k)    any Guarantee under the Holdings/Lead Borrower Guaranty, the U.S.
Subsidiary Guaranty or the Canadian Guaranty for any reason shall cease to be in
full force

138

--------------------------------------------------------------------------------




and effect (other than in accordance with its terms), or any Guarantor shall
deny in writing that it has any further liability under the Holdings/Lead
Borrower Guaranty, the U.S. Subsidiary Guaranty or the Canadian Guaranty, as the
case may be (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);
(l)    any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrowers or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement, any Intercreditor Agreement or such Security
Document) security interest in the securities, assets or properties covered
thereby;
(m)    the Indebtedness under any Subordinated Indebtedness of Holdings and its
Restricted Subsidiaries constituting Material Indebtedness shall cease (or any
Loan Party or an Affiliate of any Loan Party shall so assert), for any reason,
to be validly subordinated to the Obligations as provided in the agreements
evidencing such other Subordinated Indebtedness; or
(n)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to Holdings or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in the case of
any event with respect to Holdings or any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
Section 7.2    Application of Proceeds. (a) After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable as set forth in the final paragraph of Section
7.01), any amounts received on account of the Obligations (including from
proceeds of any sale or other disposition of all or any part of the Collateral)
shall be applied by the Administrative Agent in the following order of
priorities:
first, to pay any amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due and payable to the Administrative Agent in
its capacity as such pursuant to Sections 2.05 and 9.05;

139

--------------------------------------------------------------------------------




second, to pay ratably all interest (including Post Petition Interest (as
defined in the Security Agreement)) on the Obligations, until payment in full of
all such interest and fees shall have been made;
third, to pay the unpaid principal of the Obligations ratably, until payment in
full of the principal of all Obligations shall have been made;
fourth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and
finally, to pay to the applicable Borrower or the relevant Loan Party, or as a
court of competent jurisdiction may direct, any surplus then remaining
(including from the proceeds of the Collateral owned by it);
provided that Collateral owned by (x) a U.S. Subsidiary Guarantor and any
proceeds thereof shall be applied pursuant to the foregoing clauses first,
second, third and fourth only to the extent permitted by the limitation in
Section 2(i) of its U.S. Subsidiary Guaranty and (y) a Canadian Guarantor and
any proceeds thereof shall be applied pursuant to the foregoing clauses first,
second, third and fourth only to the extent permitted by the limitation in
Section 2(i) of its Canadian Guaranty. The Administrative Agent may make such
distributions hereunder in cash or in kind or, on a ratable basis, in any
combination thereof.
(a)    (i) The Administrative Agent and the Collateral Trustee may in their
respective discretion to maximize the overall recovery to the Lenders, subject
to clause (ii) below, to the extent amounts to be applied pursuant to this
Section 7.02 consist of amounts from a U.S. Loan Party (whether as a result of a
payment under a Guarantee provided by such U.S. Loan Party, any realization on
the Collateral of such U.S. Loan Party, any setoff rights in respect of such
U.S. Loan Party, any distribution in connection with any proceedings or other
action of such U.S. Loan Party in respect of Debtor Relief Laws or otherwise),
apply such amounts in accordance with the foregoing clauses first, second, third
and fourth, with the payment of any Obligations under this Section 7.02 deemed
to exclude any Canadian Obligations.
(ii)     To the extent amounts to be applied pursuant to this Section 7.02
consist of amounts from a Canadian Loan Party (whether as a result of a payment
under the Canadian Guaranty provided by such Canadian Loan Party, any
realization on the Collateral of such Canadian Loan Party, any setoff rights in
respect of such Canadian Loan Party, any distribution in connection with any
proceedings or other action of such Canadian Loan Party in respect of Debtor
Relief Laws or otherwise), such proceeds will be applied as otherwise required
above in this Section 7.02, but for this purpose (i) treating the outstanding
Obligations as only Canadian Obligations now or hereafter existing under the
Loan Documents (including the Canadian Guaranty) and (ii) without giving effect
to clause (b) (i) above.
(b)    In making the payments and allocations required by this Section 7.02, the
Administrative Agent will be entitled to rely on information from (i) its own
records for information as to the Administrative Agent and the Lenders (the
“Lender Parties”), their Obligations and actions taken by them, (ii) any Lender
Party for information as to its Obligations and actions taken by it,

140

--------------------------------------------------------------------------------




to the extent that the Administrative Agent has not obtained such information
from its own records, and (iii) the Borrowers, to the extent that the
Administrative Agent has not obtained information from the foregoing sources.
All distributions made by the Administrative Agent pursuant to this Section 7.02
shall be final (except in the event of manifest error) and the Administrative
Agent shall have no duty to inquire as to the application by any Lender Party of
any amount distributed to it.
ARTICLE VIII    

The Administrative Agent and the Collateral Trustee; etc.
Each Lender (including in its capacities as a potential Cash Management Bank in
respect of Cash Management Obligations and/or a potential Hedging Bank party to
a Secured Hedging Agreement) hereby irrevocably appoints the Administrative
Agent and the Collateral Trustee (for purposes of this Article VIII, the
Administrative Agent and the Collateral Trustee are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the U.S. Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.
In the event of a foreclosure by the Collateral Trustee or the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Trustee or any Lender (or any person
nominated by them) may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Trustee or the
Administrative Agent at such sale. This provision is for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the

141

--------------------------------------------------------------------------------




Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders and the Administrative Agent under Sections 2.05 and
9.05) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, monitor, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
The Administrative Agent may execute any of its duties and exercise its rights
and powers under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct by the Administrative Agent, as determined by a final non-appealable
judgment by a court of competent jurisdiction. The exculpatory provisions of
this Article VIII shall apply to any such sub agent and to the Related Parties
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The institution serving as the Administrative Agent hereunder and/or as the
Collateral Trustee shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to Holdings, the Borrowers or any
Subsidiary or any Affiliate of any of the foregoing as if it were not an Agent
hereunder, and may accept fees and other consideration from Holdings, the
Borrowers or any Subsidiary or any Affiliate of any of the foregoing for
services in connection with this Agreement and otherwise without having to
account for the same to the

142

--------------------------------------------------------------------------------




Lenders. The term “Lenders,” “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include each Agent in its
respective individual capacities.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. Without limiting the generality of the foregoing, (a)
neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Trustee or any of its Affiliates in any capacity. If the Agents
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and neither Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Any assignor of
a Loan or seller of a participation hereunder shall be entitled to rely
conclusively on a representation of the assignee Lender or participant in the
relevant Assignment and Acceptance or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution. No Agent
shall have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Institutions. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against either Agent as a result of either Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of the Required Lenders. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Holdings, the Lead Borrower or a Lender, and neither Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
recital, statement, information, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness, genuineness, perfection, collectability, priority or sufficiency
of any Loan Document or any other agreement, instrument, document or other
writing, (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (vi) the financial condition of
Holdings, the Borrowers or any of the Borrowers’ respective subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of Holdings, the Borrowers or any of the
Borrowers’ subsidiaries or the existence or possible existence of any Default or
Event of Default.

143

--------------------------------------------------------------------------------




Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any resolution, notice, request, certificate, consent, statement,
instrument, document, telecopier message, electronic mail message, Internet or
intranet website posting, order or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through its officers, directors, employees, affiliates or any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Loan Facility as well as activities
as Agent.
The Administrative Agent may resign at any time by notifying the Lenders and the
Lead Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed, provided that the Lead Borrower’s consent shall not be required if an
Event of Default then exists), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be (x) a bank with
an office in New York, New York, or an Affiliate of any such bank or (y) a
nationally recognized financial institution that is organized under the laws of
the United States or any state or district thereof. If no successor shall have
been so appointed by either the Required Lenders or the retiring Administrative
Agent within 30 days after the retiring Administrative Agent gives notice of its
resignation then (x) the Required Lenders shall perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above and (y) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Administrative Agent.

144

--------------------------------------------------------------------------------




Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder, and, except as expressly provided in this
Agreement, the Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter. Each Lender
acknowledges that neither any Agent nor any Related Party has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent or any Related Party to
any Lender as to any matter, including whether any Agent or any Related Party
has disclosed material information in their possession. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into its (or a Related Party’s) possession.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, the Joint Bookrunners,
the Syndication Agent and the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers, the Joint Bookrunners, the Syndication Agent and the Co-Documentation
Agents shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents. Without
limitation of the foregoing, none of the Joint Lead Arrangers, the Joint
Bookrunners, the Syndication Agent and Co-Documentation Agents in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, any
Loan Party or any other Person.
Each Lender authorizes and directs the Collateral Trustee to enter into and
perform its obligations under the Security Documents (other than the Canadian
Collateral Documents) for the benefit of the Lenders and the other U.S. Secured
Parties. Each Lender hereby agrees, that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Security Documents, and the exercise by the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Trustee is hereby authorized on behalf
of all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any
action with respect to any Collateral (other than any Canadian Collateral) or
Security Documents (other than any Canadian Collateral Documents) which may be
necessary to perfect and maintain perfected the

145

--------------------------------------------------------------------------------




security interest in and liens upon the Collateral (other than any Canadian
Collateral) granted pursuant to the Security Documents (other than the Canadian
Collateral Documents).
The Lenders hereby authorize the Collateral Trustee to release any Lien granted
to or held by the Collateral Trustee upon the Collateral (other than any
Canadian Collateral) as follows: (i) on all the Collateral (other than the
Canadian Collateral) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby, (ii) on any
Collateral (other than the Canadian Collateral) constituting property being sold
or otherwise disposed of (to Persons other than Holdings, the Borrowers and the
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 6.05 or (iii) on any Collateral (other than the Canadian Collateral), if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 9.08). Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Trustee’s authority to release particular types or items of
Collateral (other than Canadian Collateral) pursuant to this Article VIII.
The Collateral Trustee shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral (other than any Canadian
Collateral) exists or is owned by any Loan Party or is cared for, protected or
insured or that the Liens granted to the Collateral Trustee herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Trustee in this Article VIII or in any of the
Security Documents (other than any Canadian Collateral Documents), it being
understood and agreed that in respect of the Collateral (other than any Canadian
Collateral), or any act, omission or event related thereto, the Collateral
Trustee may act in any manner it may deem appropriate, in its sole discretion,
given the Collateral Trustee’s own interest in the Collateral (other than the
Canadian Collateral) as one of the Lenders and that the Collateral Trustee shall
have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
Each Lender authorizes and directs the Administrative Agent to enter into and
perform its obligations under the Canadian Collateral Documents for the benefit
of the Canadian Term Lenders and the other Canadian Secured Parties. Each Lender
hereby agrees, that, except as otherwise set forth herein, any action taken by
the Required Lenders in accordance with the provisions of this Agreement or the
Canadian Collateral Documents, and the exercise by the Required Lenders of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Canadian Collateral or Canadian Collateral Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Canadian Collateral granted pursuant to the Canadian Collateral
Documents.

146

--------------------------------------------------------------------------------




The Lenders hereby authorize the Administrative Agent to release any Lien
granted to or held by the Administrative Agent upon any Canadian Collateral as
follows: (i) on all the Canadian Collateral, upon termination of the Canadian
Commitments and payment and satisfaction of all of the Canadian Obligations
(other than inchoate indemnification obligations) at any time arising under or
in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby, (ii) on any Canadian Collateral, constituting
property being sold or otherwise disposed of (to Persons other than Holdings,
the Borrowers and the Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 6.05 or (iii) on any Canadian Collateral, if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 9.08). Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Canadian Collateral pursuant to this Article VIII.
The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Canadian Collateral exists or is owned by
any Canadian Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Article VIII or in any of the Canadian Collateral Documents, it
being understood and agreed that in respect of the Canadian Collateral, or any
act, omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Canadian Collateral as one of the Lenders and that
the Administrative Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).
No Cash Management Bank or Hedging Bank that obtains the benefits of Section
7.02, any Guaranty or any Collateral by virtue of the provisions hereof or of
any Guaranty or Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Collateral Trustee and the Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Cash Management Obligations or Obligations arising under Secured
Hedging Agreements unless the Collateral Trustee and the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Collateral Trustee and the Administrative Agent may
request, from the applicable Cash Management Bank or Hedging Bank, as the case
may be.
The Administrative Agent and the Collateral Trustee are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured

147

--------------------------------------------------------------------------------




pursuant to Sections 6.01 and 6.02 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and the parties hereto acknowledge that any Intercreditor
Agreement (if entered into) will be binding upon them. Each Lender (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of any Intercreditor Agreement (if entered into) and (b) hereby
authorizes and instructs the Administrative Agent and the Collateral Trustee to
enter into any Intercreditor Agreement (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be secured
pursuant to Sections 6.01 and 6.02 of this Agreement, in order to permit such
Indebtedness to be secured by a valid, perfected lien (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.
ARTICLE IX    

Miscellaneous
Section 9.1    Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to the Borrowers or Holdings, to it at Spectrum Brands Inc., 601
Rayovac Drive, Madison, Wisconsin 53711-2497, Attention of David Lumley, Fax No.
608-288-4485, with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, New York 10019, Attention: Eric Goodison Esq.,
Fax No. 212‑757‑3990;
(b)    if to the Administrative Agent, to Deutsche Bank AG New York Branch, 60
Wall Street, New York, NY 10005, Attention of Dusan Lazarov, Fax No.
212‑797‑5695, Email: dusan.lazarov@db.com; and
(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance, Incremental Term Loan
Assumption Agreement, New Term Loan Commitment Agreement or Refinancing
Amendment pursuant to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrowers, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

148

--------------------------------------------------------------------------------




The Borrowers hereby agree, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrowers, that it will, or will
cause their Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrowers agree, and
agree to cause their Restricted Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor”. Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrowers
notify the Administrative Agent promptly that any such document contains
material non-public information: the Loan Documents. The Borrowers acknowledge
and agree that the list of Disqualified Institutions shall be deemed to be
suitable for posting on a portion of the Platform designated “Public Side
Information” and shall be posted on the Closing Date to all Lenders by the
Administrative Agent, and thereafter all written supplements updating the list
of Disqualified Institutions shall be posted all Lenders by the Administrative
Agent as soon as practicable after receipt thereof from the Lead Borrower.

149

--------------------------------------------------------------------------------




Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
It is understood and agreed that the Administrative Agent may, in its
discretion, elect to not deliver to any Lender that is a Permitted Investor, and
limit the access of any such Lender to, any Communications or other information
that do not consist of Borrower Materials.

150

--------------------------------------------------------------------------------




Section 9.2    Survival of Agreement. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document. All covenants, agreements, representations and warranties
made by the Borrowers or Holdings herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Trustee or any
Lender.
Section 9.3    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
Section 9.4    Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Trustee or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.
(a)    (a) Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one or more Eligible Assignees (other than to any Disqualified
Institution or any natural person) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it), (provided, however, that (1) pro rata
assignments shall not be required and (2) each assignment shall be of a uniform,
and not varying, percentage of all rights and obligations under and in respect
of any applicable Loan) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Lead Borrower; provided that no consent of the Lead Borrower shall be
required (i) if an Event of Default under Section 7.01(b) or (c), or (with
respect to any Borrower only) Section 7.01(g) or (h), has occurred and is
continuing or (ii) if such assignment is to a Lender, an Affiliate of a Lender
or a Related Fund in respect of a Lender (for purposes of clarity, it is
understood that no assignment may be made to a Disqualified Institution);
provided further that the Lead Borrower shall be deemed to have consented to any
assignment unless it objects thereto by written notice to the Administrative
Agent within ten Business Days after having received notice thereof; and

151

--------------------------------------------------------------------------------




(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or Related Fund or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of, and not less than, $1,000,000 unless
each of the Lead Borrower and the Administrative Agent otherwise consent;
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent); and
(C)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable tax forms required under Section 2.20.
(iii)    Subject to acceptance and recording pursuant to clause (iv) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05). Any assignment or
transfer by a Lender of rights or obligations under this Agreement (other than
any purported assignment or transfer to a Disqualified Institution) that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each

152

--------------------------------------------------------------------------------




Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans (and stated interest) owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive and the Borrowers, the Administrative Agent, the Collateral
Trustee and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Trustee and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 9.04(b)(iv) and Section 2.04 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).
(v)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent to such assignment and any applicable tax forms pursuant to
Section 2.20, the Administrative Agent shall promptly (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this clause (v).
(vi)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrowers or any their respective Restricted
Subsidiaries or the performance or observance by the Borrowers or any of their
respective Restricted Subsidiaries of any of their obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is an
Eligible Assignee legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon

153

--------------------------------------------------------------------------------




the Administrative Agent, the Collateral Trustee, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Trustee to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Trustee,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(b)    Each Lender may without the consent of the Lead Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
(other than to any Disqualified Institution or Holdings, the Borrowers or their
respective Subsidiaries) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14 and 2.16 to the
same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrowers relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing any Guarantor (other than in
connection with the sale of such Guarantor in a transaction permitted by Section
6.05) or all or substantially all of the Collateral). Each Person holding a
participation pursuant to this Section 9.04(c) shall be entitled to the benefits
of Section 2.20 with respect to its interest in the Commitments and the Loans
outstanding from time to time as if such participant were a Lender (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant); provided that (i) such Person shall
have complied with the requirements of Section 2.20 including, without
limitation, Section 2.20(e) and (ii) no participant shall be entitled to receive
any greater payment under Section 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant had no such participation occurred. To the extent permitted by law,
each participating bank or other Person also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided that such participating
bank or other Person agrees to be subject to Section 2.18 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each of the participating banks or other Persons and the
principal amounts

154

--------------------------------------------------------------------------------




(and stated interest) of each such participating bank’s or other Person’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any such participating banks or other Persons or any information relating to
a participating bank’s or other Person’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(c)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(d)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, (x) Holdings,
the Borrowers and any of their respective Subsidiaries may, from time to time,
purchase or prepay Term Loans, on a non-pro rata basis through Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Lead Borrower and the
Administrative Agent and (y) any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Term Loans to an Affiliated Lender and, in each case, with respect to clauses
(x) and (y) of this Section 9.04(f), without the consent of the Administrative
Agent; provided that:
(i)    any Term Loans acquired by Holdings, the Borrowers or any of their
respective Subsidiaries shall be retired and cancelled immediately upon the
acquisition thereof; provided that upon cancellation of such Term Loans the
aggregate outstanding principal amount of the Term Loans shall be deemed reduced
by the full par value of the aggregate principal amount of the Term Loans so
cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.11(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Term Loans so cancelled;

155

--------------------------------------------------------------------------------




(ii)    any Term Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Holdings or any of its Subsidiaries for purposes
of cancellation of such Indebtedness (it being understood that such Term Loans
shall be retired and cancelled promptly upon such contribution); provided that
upon cancellation of such Term Loans, the aggregate outstanding principal amount
of the Term Loans shall be deemed reduced, as of the date of such contribution
by the full par value of the aggregate principal amount of the Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Term Loans pursuant to Section 2.11(a) shall be reduced pro rata by the
full par value of the aggregate principal amount of Term Loans so contributed
and cancelled;
(iii)    in connection with any Dutch auction, the Lead Borrower shall provide,
as of the date of the effectiveness of such purchase, a customary representation
and warranty that there is no material non-public information with respect to
Holdings, the Borrowers, their respective Subsidiaries or their respective
securities at such time that (A) has not been disclosed to the assigning Lender
prior to such date or (B) could reasonably be expected to have a material effect
upon, or otherwise be material to, a Lender’s decision to assign Term Loans to
Holdings, a Borrower or one of their respective Subsidiaries (in each case other
than because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrowers, their respective
Subsidiaries or their respective securities);
(iv)    each Affiliated Lender or Holdings, the applicable Borrower or the
applicable Subsidiary shall identify itself as such in the applicable Assignment
and Acceptance;
(v)    (I) after giving effect to any assignment to an Affiliated Lender, and to
all other assignments with all Affiliated Lenders, the aggregate principal
amount of all Term Loans then held by all Affiliated Lenders shall not exceed
20% of the aggregate unpaid principal amount of the Term Loans then outstanding
(after giving effect to any substantially simultaneous cancellations thereof)
and (II) each Affiliated Lender shall either (x) provide, as of the date of the
effectiveness of such purchase, a customary representation and warranty that
there is no material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities at such
time that (A) has not been disclosed to the assigning Lender prior to such date
or (B) could reasonably be expected to have a material effect upon, or otherwise
be material to, a Lender’s decision to assign Term Loans to Holdings, a Borrower
or one of their respective Subsidiaries (in each case other than because such
assigning Lender does not wish to receive material non-public information with
respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities) or (y) confirm that such representation cannot be made as
of such date;
(vi)    in connection with any assignment effected pursuant to a Dutch auction
conducted by Holdings, the Borrowers or any of their respective Subsidiaries,
(A) unless after giving pro forma effect to any such assignment the unrestricted
cash and Cash Equivalents of the Borrowers and their respective Restricted
Subsidiaries plus the amount of the undrawn availability under the ABL Credit
Agreement is no less than $200,000,000, Indebtedness under the ABL Credit
Agreement shall not be utilized to fund such assignment

156

--------------------------------------------------------------------------------




and (B) no Default or Event of Default shall have occurred and be continuing at
the time of acceptance of bids for the Dutch auction;
(vii)    by its acquisition of Term Loans, an Affiliated Lender shall be deemed
to have acknowledged and agreed that:
(A)    the Term Loans held by such Affiliated Lender shall be disregarded in
both the numerator and denominator in the calculation of any Lender vote, except
that such Affiliated Lender shall have the right to vote (and the loans held by
such Affiliated Lender shall not be so disregarded) with respect to any
amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all affected Lenders, as the case may be; provided that no
amendment, modification, waiver, consent or other action shall (1)
disproportionately affect such Affiliated Lender in its capacity as a Lender as
compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;
(B)    the Administrative Agent shall vote on behalf of such Affiliated Lender
in the event that any proceeding under Sections 1126 or 1129 of the Bankruptcy
Code shall be instituted by or against the Borrowers or any of their respective
Restricted Subsidiaries, or alternatively, to the extent that the foregoing is
deemed unenforceable for any reason, such Affiliated Lender shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Affiliated Lenders, in each case except
to the extent that any plan of reorganization proposes to treat the obligations
held by such Affiliated Lender in its capacity as a Lender in a disproportionate
adverse manner to such Affiliated Lender than the proposed treatment of similar
obligations held by Lenders that are not Affiliated Lenders;
(C)    Affiliated Lenders, solely in their capacity as an Affiliated Lender,
will not be entitled to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Loan Parties or their representatives are not
invited, (ii) receive any information or material prepared by the Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one (1) or more Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Term Loans required to be delivered to
Lenders pursuant to Article II) or (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Trustee or any other Agent hereunder with respect to any duties or
obligations or alleged

157

--------------------------------------------------------------------------------




duties or obligations of such Agent under the Loan Documents (except with
respect to rights expressly retained under this Section 9.04(f) which are not so
waived); and
(D)    it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.
(f)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrowers
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.
(g)    Neither Holdings nor the Borrowers shall assign or delegate any of their
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.
Section 9.5    Expenses; Indemnity. (a) The Borrowers and Holdings agree,
jointly and severally, to pay all reasonable, documented out-of-pocket expenses
incurred by the Administrative Agent and the Collateral Trustee in connection
with the syndication of the Term Loan Facility and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof or incurred by the Administrative Agent, the Collateral Trustee or the
Lenders in connection with the enforcement or protection of its rights in
connection with this Agreement and

158

--------------------------------------------------------------------------------




the other Loan Documents or in connection with the Loans made hereunder,
including in connection with a workout or a restructuring, the fees, charges and
disbursements of White & Case LLP, counsel for the Administrative Agent, counsel
for the Collateral Trustee, no more than one counsel in each jurisdiction where
Collateral is located (it being acknowledged that each province and territory of
Canada is a separate jurisdiction), and, in connection with any such enforcement
or protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent or the Collateral Trustee and no more than one counsel for
all Lenders; provided that in the case of an actual or perceived conflict of
interest, the Borrowers and Holdings agree to pay all reasonable, documented
fees, charges and disbursements of another firm of counsel for such affected
Person.
(a)    The Borrowers and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Trustee, the Joint Lead Arrangers, the
Joint Bookrunners, the other Agents, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Term Loan Facility), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrowers, any other Loan Party
or any of their respective Affiliates), or (iv) any actual or alleged presence
or Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrowers or any of the Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or the Restricted
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (w) the gross negligence or
willful misconduct of such Indemnitee, (x) a material breach of the Loan
Documents by such Indemnitee, (y) disputes between and among Indemnitees other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as the Administrative Agent, the Collateral Trustee or a Joint Lead Arranger or
Joint Bookrunner under the Term Loan Facility other than disputes involving any
act or omission of the Borrowers or any of their Affiliates or (z) any
settlement of an action or proceeding entered into by such Indemnitee without
the Borrowers’ written consent (such consent not to be unreasonably withheld,
delayed or conditioned), but, if such settlement occurs with Borrower’s written
consent or if there is a final judgment for the plaintiff in any action or claim
with respect to any of the foregoing, the Borrower will be liable for such
settlement or for such final judgment.
(b)    To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent or the Collateral
Trustee under paragraph (a) or (b) of this Section 9.05, each Lender severally
agrees to pay to the Administrative Agent or the Collateral Trustee, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the

159

--------------------------------------------------------------------------------




unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Trustee in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of outstanding Loans and unused Commitments at the time.
(c)    To the extent permitted by applicable law, neither Holdings nor the
Borrowers shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
(d)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Trustee or any Lender. All amounts due under this Section 9.05 shall be payable
on written demand therefor. In no event shall any Canadian Loan Party be liable
for any Obligation of Holdings, the Lead Borrower or any other U.S. Loan Party.
Section 9.6    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
Section 9.7    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 9.8    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Trustee or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Trustee, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below,

160

--------------------------------------------------------------------------------




and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers or
Holdings in any case shall entitle the Borrowers or Holdings to any other or
further notice or demand in similar or other circumstances.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest (other than default interest) on any
Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender or decrease or extend the date for
payment of any Fees of any Agent without the prior written consent of such
Agent, (iii) amend or modify the pro rata requirements of Section 2.17 (other
than in connection with loan buy-back offers that are made to all Lenders on a
pro rata basis, in which case payments and Commitment reductions with respect to
tendering Lenders will be permitted on terms acceptable to the Borrowers,
Holdings and the Required Lenders) and Section 2.18, the provisions of Section
9.04(h) or the provisions of this Section 9.08 or release all or substantially
all of the Collateral or the value of the guaranties provided by the Guarantors
taken as a whole, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(g) without the written consent of such SPV or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Trustee
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Trustee.
(b)    The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.
(c)    Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 9.08) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 2.22 through 2.26 (including, without limitation, as
applicable, (1) to permit

161

--------------------------------------------------------------------------------




the New Term Loans, Extended Term Loans and Other Term Loans to share ratably in
the benefits of this Agreement and the other Loan Documents and (2) to include
the commitments with respect to Incremental Term Loans, New Term Loans, Other
Term Loan Commitments, as applicable, or outstanding Incremental Term Loans, New
Term Loans, Extended Term Loans or Other Term Loans, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment without the written
consent of such affected Lender.
(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
or amended and restated with the written consent of the Administrative Agent,
Holdings, the Lead Borrower and the Lenders providing the relevant Replacement
Term Loans or to permit the refinancing of all outstanding Term Loans of a given
Class (the “Refinanced Term Loans”), with a replacement Term Loan tranche
denominated in Dollars (the “Replacement Term Loans”), respectively, hereunder;
provided that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of, plus accrued interest, fees,
expenses and premiums with respect to, such Refinanced Term Loans, (ii) the
Effective Yield with respect to such Replacement Term Loans shall not be higher
than Effective Yield with respect to such Refinanced Term Loans, (iii) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Initial Term Loans), and (iv) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or (taken as a whole) less favorable to the Lenders providing such Replacement
Term Loans than, those applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the Latest Maturity Date then in effect immediately prior to such
refinancing.
(e)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 9.08(b),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders by
having its Loans assigned, at par, with one or more other institutions subject
to Section 9.04 so long as at the time of such replacement, each such
institution consents to the proposed change, waiver, discharge or termination or
(B) with the express written consent of the Required Lenders, repay the
outstanding Loans of such Lender, provided, that in the case of either preceding
clause (A) or (B) above, the payment by the Borrower to each non-consenting
Lender of the applicable Prepayment Fee (if such assignment or repayment occurs
prior to the first anniversary of the Closing Date).
Section 9.9    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted

162

--------------------------------------------------------------------------------




for, charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
Section 9.10    Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Trustee and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
Section 9.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.13    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but

163

--------------------------------------------------------------------------------




all of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 9.03. Delivery of an executed signature
page to this Agreement by facsimile transmission or other electronic
transmission (including “pdf”) shall be as effective as delivery of a manually
signed counterpart of this Agreement.
Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15    Jurisdiction; Consent to Service of Process. (a) Each of
Holdings and the Borrowers hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Trustee or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.
(a)    Each of Holdings and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Without limiting the other provisions of this
Section 9.15 and in addition to the service of process provided for herein, the
Canadian Borrower hereby irrevocably designates, appoints and empowers the Lead
Borrower (and the Lead Borrower hereby irrevocably accepts such appointment), as
its authorized designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents which may be served in any such
action or proceeding. If for any reason the Lead Borrower shall cease to be
available to act as such, the Canadian Borrower agrees to designate a new
authorized designee, appointee and agent in New York City on the terms and for
the purposes of this provision reasonably satisfactory to the Administrative
Agent under this Agreement.
Section 9.16    Confidentiality. Each of the Administrative Agent and the
Lenders agrees (and the Collateral Trustee agrees pursuant to the Collateral
Trust Agreement) to maintain

164

--------------------------------------------------------------------------------




the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers or any of their respective Restricted Subsidiaries or any of their
respective obligations, (f) with the consent of the Borrowers or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrowers or Holdings and related
to the Borrowers or Holdings or their business, other than any such information
that was available to the Administrative Agent, the Collateral Trustee or any
Lender on a non-confidential basis prior to its disclosure by the Borrowers or
Holdings. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.
Section 9.17    Lender Action. Each Lender agrees that it shall not in its
capacity as Lender hereunder take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party or any
other obligor under any of the Loan Documents (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, unless expressly provided for herein
or in any other Loan Document, without the prior written consent of the
Administrative Agent or, as applicable, the Collateral Trustee. The provisions
of this Section 9.17 are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party.
Section 9.18    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.
Section 9.19    Nature of Borrowers Obligations. (a) Notwithstanding anything to
the contrary contained elsewhere in this Agreement, it is understood and agreed
by the various

165

--------------------------------------------------------------------------------




parties to this Agreement that the Canadian Obligations shall constitute
obligations of the Canadian Borrower and shall be guaranteed pursuant to, and in
accordance with the terms of, this Agreement, the Holdings/Lead Borrower
Guaranty, the U.S. Subsidiary Guaranty and the Canadian Subsidiary Guaranty.
(a)    Notwithstanding anything to the contrary herein or in any other Loan
Document (including provisions that may override any other provision), in no
event shall the Canadian Borrower or any other Canadian Loan Party be deemed to
have guaranteed or become liable or obligated for, or to have pledged any of its
assets to secure, any Obligation of a U.S. Loan Party under this Agreement or
any of the other Loan Documents.
Section 9.20    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under Applicable Law).
Section 9.21    Waiver of Sovereign Immunity. Each Loan Party that is
incorporated outside the United States, in respect of itself, its Subsidiaries,
its process agents, and its properties and revenues, hereby irrevocably agrees
that, to the extent that such Loan Party or its respective Subsidiaries or any
of its or its respective Subsidiaries’ properties has or may hereafter acquire
any right of immunity, whether characterized as sovereign immunity or otherwise,
from any legal proceedings, whether in the United States or elsewhere, to
enforce or collect upon the Loans or any Loan Document or any other liability or
obligation of such Loan Party or any of their respective Subsidiaries related to
or arising from the transactions contemplated by any of the Loan Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, such Loan
Party, for itself and on behalf of its Subsidiaries, hereby expressly waives, to
the fullest extent permissible under applicable law, any such immunity, and
agrees not to assert any such right or claim in any such proceeding, whether in
the United States or elsewhere.

166

--------------------------------------------------------------------------------




Without limiting the generality of the foregoing, each Loan Party further agrees
that the waivers set forth in this Section 9.21 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
Section 9.22    Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
Section 9.23    Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 9.24    Use of Name, Logo. etc. Each Loan Party consents to the
publication in the ordinary course by the Administrative Agent or the Joint Lead
Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement displaying such Loan Party’s name,
product photographs, logo or trademark, each in the form provided by the Loan
Parties to the Administrative Agent. Such consent shall remain effective until
revoked by such Loan Party in writing to the Administrative Agent and the Joint
Lead Arrangers.
Section 9.25    Designation of Indebtedness. For purposes of the Collateral
Trust Agreement and the other Loan Documents, each of the parties hereto (w)
agrees that all Indebtedness incurred by the Borrowers and their respective
Restricted Subsidiaries under this Agreement shall constitute Indebtedness
incurred under an Additional Secured Debt Facility (as defined in the Collateral
Trust Agreement), (x) agrees that all Secured Obligations (as defined in the
U.S. Security Agreement) will be and are secured equally and ratably by all
Transaction Liens (as defined in the Collateral Trust Agreement) granted to the
Collateral Trustee for the benefit of the Secured Parties (as defined in the
Collateral Trust Agreement), at any time granted by any Grantor (as defined in
the Collateral Trust Agreement) to secure any Secured Obligations (as defined in
the U.S. Security Agreement) whether or not upon property otherwise constituting
collateral to such Secured Obligations (as defined in the U.S. Security
Agreement) and that all Transaction Liens (as defined

167

--------------------------------------------------------------------------------




in the Collateral Trust Agreement) granted pursuant to the Security Documents
(as defined in the Collateral Trust Agreement) will be enforceable by the
Collateral Trustee for the benefit of all holders of Secured Obligations (as
defined in the U.S. Security Agreement) equally and ratably as contemplated by
the Collateral Trust Agreement, (y) agrees that the holders of Secured
Obligations (as defined in the U.S. Security Agreement) in respect of such
Additional Secured Debt Facility (as defined in the Collateral Trust Agreement)
shall be bound by the provisions of, and agree to the terms of, the ABL
Intercreditor Agreement and the Collateral Trust Agreement, including the
provisions relating to the ranking of Transaction Liens (as defined in the
Collateral Trust Agreement) and the order of application of proceeds from the
enforcement of Transaction Liens (as defined in the Collateral Trust Agreement)
and (z) consents to and directs the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement, the ABL Intercreditor
Agreement and the other Security Documents (as defined in the Collateral Trust
Agreement).
Section 9.26    Debt Allocation Mechanism. (a) Notwithstanding any provision of
any Loan Document to the contrary, on the DAM Exchange Date, each Lender holding
U.S. Term Loans and each Lender holding Canadian Term Loans shall automatically
and without further act (and without regard to the provisions of Section 9.04),
unless, on or prior to the DAM Exchange Date, one or more Lenders having or
holding Term Loans representing both (i) more than 50.0% of the aggregate
principal amount of U.S. Term Loans of all Lenders, and (ii) more than 50.0% of
the aggregate principal amount of Canadian Term Loans of all Lenders, shall have
otherwise directed the Administrative Agent, assign to other Lenders a portion
of its interests in the U.S. Term Loans and the Canadian Term Loans and/or
purchase from other Lenders a portion of their interests in the U.S. Term Loans
and Canadian Term Loans, such that in lieu of the interests such Lender has
acquired as of such date in the U.S. Term Loans and the Canadian Term Loans
(whether as a Lender of record or by participation), including such Lender’s
interests in (x) the Obligations of each U.S. Loan Party and (y) the Canadian
Obligations of each Canadian Loan Party in respect of Term Loans, such Lender
shall hold an interest in the U.S. Term Loans (including the Obligations of each
U.S. Loan Party in respect of the U.S. Term Loans) equal to such Lender’s DAM
Percentage of all U.S. Term Loans outstanding as at such date of determination,
whether or not such Lender previously had an interest in U.S. Term Loans, and
such Lender shall hold an interest in the Canadian Term Loans (including the
Canadian Obligations of each Canadian Loan Party in respect of the Canadian Term
Loans) equal to such Lender’s DAM Percentage of all Canadian Term Loans
outstanding as at such date of determination, whether or not such Lender
previously had an interest in Canadian Term Loans. A Lender may elect upon the
occurrence of a DAM Exchange Date that the interests in the Canadian Term Loans
acquired by such Lender shall be acquired by participation and not by
assignment. In such case, the Administrative Agent shall determine the Dollar
Equivalent of the Loans outstanding in Canadian Dollars, and such participation
shall be structured as a participation in Dollars and be purchased by such
Lender in Dollars, in each case, based on the Exchange Rate as in effect on the
date immediately preceding the DAM Exchange Date, such that any amounts received
by the Lender of record with respect to such Loans in Canadian Dollars shall be
converted, based on the Exchange Rate as in effect on the date of receipt, and
paid over to the participant.
(b)    In no event shall the operation of the provisions of this Section 9.26
affect the aggregate amount of (x) the Obligations of the U.S. Loan Parties and
(y) the Canadian Obligations of the Canadian Loan Parties to the Lenders under
the Loan Documents.

168

--------------------------------------------------------------------------------




(c)    On the DAM Exchange Date, the Register will be revised to reflect an
allocation of the Term Loans that gives effect to the DAM Exchange. After giving
effect to the DAM Exchange, assignments and participations of Loans shall be
made in accordance with Section 9.04 without any requirement for pro rata
treatment.
(d)    From and after the DAM Exchange Date, each payment received by the
Administrative Agent pursuant to any Loan Document in respect of the
Obligations, and each distribution made by the Administrative Agent pursuant to
any Security Document in respect of the Obligations, shall be distributed to the
Lenders in accordance with Section 7.02, as applicable, at the date of such
distribution. Each Lender hereby agrees that promptly upon its receipt on or
after the DAM Exchange Date of any amount, including by way of setoff, in
respect of an Obligation it shall pay over to the Administrative Agent such
amount for distribution to the Lenders in accordance with their respective DAM
Percentages, and that to the extent a Lender does not pay over any such amounts,
the Administrative Agent shall make adjustments to distributions to the Lenders
to achieve the allocation provided by the terms of this Section 9.26.
(e)    Each party hereto agrees that all Commitments shall automatically
terminate upon the occurrence of the DAM Exchange Date.
(f)    Each buyer, assignee or transferee of Loans shall be deemed to have
consented to the provisions of this Section 9.26 for all purposes, and to be
bound by the terms of Section 9.26. Each Lender hereby consents and agrees to
the DAM Exchange, and each Lender agrees that the DAM Exchange shall be binding
upon its successors and assigns and any person that acquires a participation
interest in any Loan.
(g)    In calculating the DAM Percentage, the Administrative Agent shall use the
Exchange Rate in effect on the date preceding the DAM Exchange Date.
[Signature Pages Follow]



169

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
SPECTRUM BRANDS, INC.
By:_______/s/ Nathan E. Fagre _____________
Name: Nathan E. Fagre
Title: Vice President, Secretary and General Counsel


SPECTRUM BRANDS CANADA, INC.
By:_______/s/ Nathan E. Fagre _____________
Name: Nathan E. Fagre
Title: President
By:_______/s/ John Beattie _____________
Name: John Beattie
Title: Treasurer


SB/RH HOLDINGS, LLC
By:_______/s/ Nathan E. Fagre _____________
Name: Nathan E. Fagre
Title: Vice President, Secretary and General Counsel
 





--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, individually and as Administrative Agent
By:_______/s/ Dusan Lazarov ____________
Name: Dusan Lazarov
Title: Director
By:_______/s/ Courtney E. Meehan ________
Name: Courtney E. Meehan
Title: Vice President
DEUTSCHE BANK SECURITIES INC.
By:_______/s/ William Faven ____________
Name: William Faven
Title: Managing Director
By:______/s/ Sandeep Desai ____________
Name: Sandeep Desai
Title: Director


BARCLAYS BANK PLC
By:______/s/ Regina Tarone ____________
Name: Regina Tarone
Title: Managing Director




JEFFERIES GROUP, INC.


By:__________/s/ John Stacconi ___________
Name: John Stacconi
Title: Global Treasurer




SUNTRUST BANK


By:_____/s/ Christopher L. Wood __________
Name: Christopher L. Wood
Title: Managing Director




--------------------------------------------------------------------------------








THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:_________/s/ Victor Pierzchalski_________
Name: Victor Pierzchalski
Title: Authorized Signatory




By:_________/s/ Arturo de Peña _________
Name: Arturo de Peña
Title: Managing Director
















--------------------------------------------------------------------------------




Schedule 1.01(c)


“Consolidated Cash Flow” means, with respect to any Person and its Restricted
Subsidiaries for any period, the Consolidated Net Income for such period plus,
without duplication: (a) provision for taxes based on income or profits of the
Lead Borrower and its Restricted Subsidiaries for such period, to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income; plus (b) Fixed Charges of the Lead Borrower and its Restricted
Subsidiaries for such period, to the extent that any such Fixed Charges were
deducted in computing such Consolidated Net Income; plus (c) depreciation,
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Lead Borrower and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus (d)(i) unusual or
non-recurring charges, (ii) relocation costs, restructuring charges and
integration costs or reserves (including such items related to proposed and
completed acquisitions and Asset Sales and to closure/consolidation of
facilities), and including without limitation restructuring charges related to
the Transaction (as defined in this Agreement) incurred prior to or within 36
months of the Closing Date (as defined in this Agreement), (iii) Transaction
Expenses (as defined in this Agreement) and (iv) severance costs, including such
costs related to proposed and completed Permitted Investments and Asset Sales
and to closure/consolidation of facilities, in each case incurred by the Lead
Borrower and its Restricted Subsidiaries; minus (e) non-cash items increasing
such Consolidated Net Income for such period, other than the accrual of revenue
consistent with past practice, in each case, on a consolidated basis and
determined in accordance with GAAP.


“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:


(1)
the Net Income (but not loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting shall be included
only to the extent of the amount of dividends or distributions paid in cash to
the specified Person or a Restricted Subsidiary thereof;



(2)
the Net Income of any Restricted Subsidiary (other than a Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
equityholders;



(3)
the Net Income of any Person acquired during the specified period for any period
prior to the date of such acquisition shall be excluded;





--------------------------------------------------------------------------------






(4)
the cumulative effect of a change in accounting principles shall be excluded;



(5)
notwithstanding clause (1) above, the Net Income (but not loss) of any
Unrestricted Subsidiary shall be excluded, whether or not distributed to the
specified Person or one of its Subsidiaries;



(6)
(a) unrealized gains and losses due solely to fluctuations in currency values
and the related tax effects according to GAAP shall be excluded (until realized,
at which time such gains or losses shall be included); and (b) unrealized gains
and losses with respect to Hedging Obligations shall be excluded (until
realized, at which time such gains or losses shall be included);



(7)
any non-cash charge or expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
Preferred Stock or other rights shall be excluded;



(8)
(a)(i) the non-cash portion of “straight-line” rent expense less (ii) the cash
portion of “straight-line” rent expense which exceeds the amount expensed in
respect of such rent expense shall be excluded and (b) non-cash gains, losses,
income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations shall be excluded
(until realized, at which time such gains or losses shall be included);



(9)
expenses with respect to liability or casualty events or business interruption
shall be excluded to the extent covered by insurance and actually reimbursed,
or, so long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) approved by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days); and



(10)
any non-cash impairment charges resulting from the application of FASB ASC 350,
Intangibles — Goodwill and Other, and the amortization of intangibles arising
pursuant to FASB ASC 805, Business Combinations, shall be excluded.



“Fixed Charge Coverage Ratio” shall mean with respect to the Lead Borrower for
any period, the ratio of the Consolidated Cash Flow for such period to the Fixed
Charges for such period.  In the event that the Lead Borrower or any of its
Restricted Subsidiaries incurs, assumes, Guarantees, repays, retires,
extinguishes, repurchases or redeems any Indebtedness or issues, repurchases or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated and on
or prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma


--------------------------------------------------------------------------------




effect to such incurrence, assumption, Guarantee, repayment, retirement,
extinguishment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock or Preferred Stock, and the use
of the proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.  In addition, for purposes of
calculating the Fixed Charge Coverage Ratio: (1) Investments or acquisitions and
dispositions of business entities or property and assets constituting a division
or line of business of any Person that have been made by the specified Person or
any of its Restricted Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date shall be given pro forma effect as if they had occurred on the
first day of the four-quarter reference period and Consolidated Cash Flow for
such reference period shall be calculated on a pro forma basis, but without
giving effect to clause (3) of the proviso set forth in the definition of
Consolidated Net Income; (2) the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, shall be
excluded; (3) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded, but only to the extent
that the obligations giving rise to such Fixed Charges will not be obligations
of the Lead Borrower or any of its Restricted Subsidiaries following the
Calculation Date; and (4) consolidated interest expense attributable to interest
on any Indebtedness (whether existing or being incurred) computed on a pro forma
basis and bearing a floating interest rate shall be computed as if the rate in
effect on the Calculation Date (taking into account any interest rate option,
swap, cap or similar agreement applicable to such Indebtedness if such agreement
has a remaining term in excess of 12 months or, if shorter, at least equal to
the remaining term of such Indebtedness) had been the applicable rate for the
entire period. 


For purposes of this definition, whenever pro forma effect is to be given to any
event, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Lead Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Lead Borrower as set forth in an officer’s certificate
executed by a Responsible Officer of the Lead Borrower and delivered to the
Administrative Agent, to reflect operating expense reductions and other
operating improvements or synergies reasonably expected to result from the
applicable event.


“Fixed Charges” means, with respect to the Lead Borrower and its Restricted
Subsidiaries for any period, the sum, without duplication, of: (1) the
consolidated interest expense of the Lead Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made, received or accrued in connection with Hedging
Obligations (but excluding unrealized gains or losses with respect thereto), but
excluding (i) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (ii) any expensing of bridge, commitment and
other financing fees, (iii) any redemption premiums, prepayment fees, or other
charges or penalties incurred in connection with the Transactions and (iv) any
premiums, fees or other charges incurred in connection with the refinancing of
the existing Indebtedness on the


--------------------------------------------------------------------------------




Closing Date (as defined in this Agreement) (in each case of (i) through (iv),
to the extent included in any of the foregoing items listed in clause (1)); plus
(2) the consolidated interest of the Lead Borrower and its Restricted
Subsidiaries that was capitalized during such period; plus (3) any interest
expense on Indebtedness of another Person that is Guaranteed by such Person or
one of its Restricted Subsidiaries or secured by a Lien on assets of such Person
or one of its Restricted Subsidiaries, whether or not such Guarantee or Lien is
called upon; plus (4) the product of (a) all dividends, whether paid or accrued
and whether or not in cash, on any series of Disqualified Stock or Preferred
Stock of the Lead Borrower or any of its Restricted Subsidiaries, other than (i)
dividends on Equity Interests payable solely in Equity Interests of the Lead
Borrower (other than Disqualified Stock) or (ii) dividends to the Lead Borrower
or a Restricted Subsidiary of the Lead Borrower, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP.
 
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:


(1)interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and other agreements or arrangements designed for the purpose
of managing interest rate risk;


(2)commodity swap agreements, commodity option agreements, forward contracts and
other agreements or arrangements designed for the purpose of managing commodity
price risk; and


(3)foreign exchange contracts, currency swap agreements and other agreements or
arrangements designed for the purpose of managing foreign currency exchange rate
risk.


“Lead Borrower” means Spectrum Brands, Inc.


“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends, excluding, however:


(1) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (a) any sale of assets outside the
ordinary course of business of such Person; or (b) the disposition of any
securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and


(2) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.


“Preferred Stock” means, with respect to any Person, any capital stock of such
Person that has preferential rights to any other capital stock of such Person
with respect to dividends or redemption upon liquidation.
